Exhibit 10.1

AMENDED AND RESTATED
REVOLVING LOAN AND SECURITY AGREEMENT
dated as of April 30, 2013
by and among
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation,
as a Borrower
and
those certain additional Borrowers set forth on Schedule 1 hereto,
and
THE PRIVATEBANK AND TRUST COMPANY,
as Administrative Agent for the Lenders
and
The Financial Institutions Parties Hereto as the Lenders



    



--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT
This AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT (this
“Agreement”), dated as of April 30, 2013, is by and among DIVERSICARE MANAGEMENT
SERVICES CO., a Tennessee corporation, and those certain other entities set
forth on Schedule 1 hereto, which are signatories hereto (such entities
individually and collectively, the “Borrower”), THE PRIVATEBANK AND TRUST
COMPANY, an Illinois banking corporation in its individual capacity
(“PrivateBank”), and the other financial institutions parties hereto (together
with PrivateBank, the “Lenders”), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation in its capacity as administrative agent for the
Lenders (together with its successors and assigns, the “Administrative Agent”).
RECITALS
WHEREAS, DIVERSICARE HEALTHCARE SERVICES, INC. (f/k/a Advocat Inc.), a Delaware
corporation (“Parent”), legally and beneficially owns or controls, either
directly, or indirectly through its Subsidiaries, all of the issued and
outstanding Stock of each Borrower;
WHEREAS, certain of the Borrowers, certain of the Lenders, and Administrative
Agent are parties to that certain Amended and Restated Revolving Loan and
Security Agreement dated as of February 28, 2011, which amended and restated
that certain Loan and Security Agreement dated as of March 17, 2010 (as amended,
the “Original Revolving Loan Agreement”);
WHEREAS, certain Affiliates of the Borrower are parties to that certain Term
Loan and Security Agreement dated as of February 28, 2011 by and among such
Affiliates, certain of the Lenders, and Administrative Agent (as amended, the
“Original Term Loan Agreement”), which is being amended and restated in
connection herewith pursuant to the Term Loan Agreement (as defined below); and
WHEREAS, the parties hereto desire to amend and restate the Original Revolving
Loan Agreement (and the Borrowers have agreed to continue to secure all of their
Liabilities under the Original Revolving Loan Agreement and the “Financing
Agreements” entered into in connection therewith by continuing their grant of a
security interest in and lien upon the Collateral described herein), upon the
terms and provisions and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
of any loans or other financial accommodations now or hereafter made to or for
the benefit of the Borrower by the Lenders, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto (intending to be legally bound) hereby agree as follows:
1.DEFINITIONS.
1.1    General Terms. When used herein, the following terms shall have the
following meanings:

-1-



--------------------------------------------------------------------------------




“Account Debtor” means the Person who is obligated on or under an Account.
“Accounts” means collectively (a) any right to payment of a monetary obligation,
arising from the delivery of goods or the provision of services, (b) without
duplication, any “account” (as that term is defined in the Code now or hereafter
in effect), any accounts receivable (whether in the form of payments for
services rendered or goods sold, rents, license fees or otherwise), any
“health-care-insurance receivables” (as that term is defined in the Code now or
hereafter in effect), any “payment intangibles” (as that term is defined in the
Code now or hereafter in effect) and all other rights to payment and/or
reimbursement of every kind and description, in each case arising from the
delivery of goods or the provision of services, (c) all accounts, general
intangibles, Intellectual Property, rights, remedies, guarantees, supporting
obligations, letter of credit rights and security interests in respect of the
foregoing, all rights of enforcement and collection, all books and records
evidencing or related to the foregoing, and all rights under the Financing
Agreements in respect of the foregoing, (d) all information and data compiled or
derived by any Borrower or to which any Borrower is entitled in respect of or
related to the foregoing, and (e) all proceeds of any of the foregoing.
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by any Lender for the account of
Borrower or its Subsidiaries.
“Adjusted EBITDA” means, on a consolidated basis for the applicable Person, the
sum of (a) EBITDA, and (b) the amounts deducted (or less amounts added) in
computing EBITDA for the period for (i) the non-cash provision (benefit) for
self-insured professional and general liability expenses, (ii) non-cash rent
expense, (iii) non-cash stock based compensation expense, (iv) non-cash debt
retirement, and (v) all other non-cash expenses reasonably approved by the
Administrative Agent, less (c) the Cash Cost of Self-Insured Professional and
General Liability.
“Adjusted EBITDAR” means (a) Adjusted EBITDA plus (b) cash rent expense (rent
expense adjusted to remove effects of non-cash rent).
“Administrative Agent” means The PrivateBank and Trust Company, an Illinois
banking corporation, in its capacity as administrative agent for the Lenders
hereunder and any successor thereto in such capacity.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, without limitation, all shareholders,
members, directors, partners, managers, and officers of such Person), controlled
by, or under direct or indirect common control with, such Person. A Person shall
be deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract or otherwise; provided, however, neither Administrative Agent nor
any Lender shall be deemed an Affiliate of any Credit Party.
“Affiliated Term Borrowers” means Diversicare Afton Oaks, LLC, Diversicare
Briarcliff, LLC, Diversicare Chisolm, LLC, Diversicare Hartford, LLC,
Diversicare of Chanute, LLC,

-2-

--------------------------------------------------------------------------------




Diversicare of Council Grove, LLC, Diversicare of Haysville, LLC, Diversicare of
Sedgwick, LLC, Diversicare of Larned, LLC, Diversicare of Windsor House, LLC,
Diversicare Holding Company, LLC, Diversicare Kansas, LLC, Diversicare
Hillcrest, LLC, Diversicare Lampasas, LLC and Diversicare Yorktown, LLC, each a
Delaware limited liability company.
“Affiliate Term Loan Financing Agreement” means each “Financing Agreement” as
defined in the Term Loan Agreement, as any of the same may be restated,
modified, supplemented or amended from time to time.
“Affiliate Term Loan Liabilities” means the “Liabilities” as defined in the Term
Loan Agreement.
“Agreement” means this Loan and Security Agreement as the same may be restated,
modified, supplemented or amended from time to time.
“Allocable Amount” shall have the meaning ascribed to such term in Section
12.21(g) hereof.
“Applicable Base Rate Margin” means, with respect to Base Rate Loans, two
hundred (200) basis points.
“Applicable Libor Margin” means, with respect to Libor Loans, an amount equal to
four hundred fifty (450) basis points.
“Approved Goods or Services” means goods sold or services rendered by Borrower
in the ordinary course of business, in compliance with all applicable laws, and
consistent with the type of goods sold or services rendered by Borrower
throughout all or substantially all of its business operations as of the Closing
Date.
“Assignment Agreement” shall have the meaning ascribed to such term in Section
12.15 hereof.
“Aviv Lease” means that certain Lease dated as of August 23, 2012 by and between
Diversicare Highlands, LLC, a Delaware limited liability company, as Lessee, and
the Aviv Lessor, as the same may be modified, supplemented or amended from time
to time.
“Aviv Lessor” means Stevens Avenue Property, L.L.C., a Delaware limited
liability company, and a subsidiary of Aviv REIT, Inc., a Maryland corporation.
“Aviv Lessor Security Interests” means the security interests of the Aviv Lessor
under the Aviv Lease in certain assets of Diversicare Highlands, LLC, the rights
pertaining to and priorities of which are as specified in the Aviv Intercreditor
Agreement (as defined herein under the term “Intercreditor Agreements”).
“Bank Product” means any service provided to, facility extended to, or
transaction entered into with, any Credit Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash and treasury management services,
including, controlled disbursement, lockbox, electronic funds transfers
(including, book transfers, fedwire transfers, ACH transfers), online reporting
and

-3-

--------------------------------------------------------------------------------




other services relating to accounts maintained with any Lender or its
Affiliates, (c) debit cards, purchase cards, and credit cards, (d) Hedging
Agreements, or (e) so long as prior written notice thereof is provided by Lender
(or its Affiliate) providing such service, facility or transaction and
Administrative Agent consents in writing to its inclusion as a Bank Product, any
other service provided to, facility extended to, or transaction entered into
with, any Credit Party by a Lender or its Affiliates; provided that consistent
with Section 8.9 hereof the Deposit Accounts specified therein shall be
maintained with PrivateBank and not any other Lender.
“Bank Product Agreements” means those agreements entered into from time to time
between any Credit Party and a Lender or its Affiliates in connection with the
obtaining of any of the Bank Products, including, without limitation, Hedging
Agreements.
“Bank Product Obligations” means all obligations, liabilities, reimbursement
obligations, contingent reimbursement obligations, fees, or expenses owing by
any Credit Party to any Lender or its Affiliates pursuant to or evidenced by a
Bank Product Agreement and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that a Credit
Party is obligated to reimburse to Administrative Agent or any Lender as a
result of Administrative Agent or such Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Credit Parties pursuant to the Bank Product Agreements.
“Base Rate” means the corporate base rate of interest per annum identified from
time to time by the Administrative Agent, as its base or prime rate, which rate
shall not necessarily be the lowest rate of interest which the Administrative
Agent charges its customers. Any change in the Base Rate shall be effective as
of the effective date of such change.
“Base Rate Loan” means a Loan that bears interest at an interest rate based on
the Base Rate (plus the Applicable Base Rate Margin).
“Base Rent” means the “Base Rent” as such term is defined in such Omega Master
Lease Agreement.
“Blocked Account Agreement” means the Administrative Agent’s standard blocked
account agreement (or similar agreement) signed by the Borrower relating to the
Commercial Blocked Account, the Government Blocked Account, and payments on all
such Accounts, as the same may be modified, supplemented, restated or amended
from time to time, all of the foregoing which must be in form and substance
reasonably acceptable to the Administrative Agent.
“Blocked Persons List” shall have the meaning ascribed to such term in Section
7.29 hereof.
“Borrower Agent” means Diversicare Management Services Co., a Tennessee
corporation.
“Borrower Cash Management Program” means the business practice of Parent and
Borrowers whereby cash receipts for Parent and Borrowers are transferred/swept
into a central concentration account and all cash disbursements are funded by
transfers from such central concentration account.

-4-

--------------------------------------------------------------------------------




“Borrowing Base” means with respect to any Borrower, at any time, without
duplication, an amount equal to the lesser of (i) $20,000,000.00 or (ii) up to
eighty percent (80%) of the face amount (less discounts, credits and allowances
which have knowingly been taken by or granted to Account Debtors in connection
therewith) of all existing Eligible Accounts that are set forth in the Schedule
of Accounts then most recently delivered by the Borrower to the Administrative
Agent.
“Borrowing Date” means a date on which a Libor Loan is made hereunder.
“Borrowing Notice” shall have the meaning ascribed to such term in Section 2.12
hereof.
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Libor Loans, a day other than Saturday or Sunday on which banks are
open for business in Chicago, Illinois and on which dealings in United States
dollars are carried on in the London interbank market, and (b) for all other
purposes, a day other than Saturday or Sunday on which banks are open for
business in Chicago, Illinois.
“Capital Expenditures” means, as to any Person, any and all expenditures of such
Person for fixed or capital assets, including, without limitation, the
incurrence of Capitalized Lease Obligations, all as determined in accordance
with GAAP, except that Capital Expenditures shall not include (i) expenditures
for fixed or capital assets to the extent such expenditures are paid for or
reimbursed from the proceeds of insurance, condemnation awards and other
settlements in respect of lost, destroyed, damaged, condemned or stolen assets,
(ii) expenditures for assets purchased substantially concurrently with the
trade-in of existing assets to the extent of the trade-in credit thereof; and
(iii) any incurrence of Indebtedness comprising the purchase price for the
acquisition, whether by purchase, merger, consolidation or otherwise, by
Borrower of the assets of, or the equity interest in, a Person or a division,
line of business or other business unit of a Person engaged in a business of the
type conducted by Borrower as of the date hereof or in a business reasonably
related thereto.
“Capitalized Lease Obligations” means any amount payable with respect to any
lease of any tangible or intangible property (whether real, personal or mixed),
however denoted, which either (a) is required by GAAP to be reflected as a
liability on the face of the balance sheet of the lessee thereunder, or (b)
based on actual circumstances existing and ascertainable, either at the
commencement of the term of such lease or at any subsequent time at which any
property becomes subject thereto, can reasonably be anticipated to impose on
such lessee substantially the same economic risks and burdens, having regard to
such lessee’s obligations and the lessor’s rights thereunder both during and at
the termination of such lease, as would be imposed on such lessee by any lease
which is required to be so reflected or by the ownership of the leased property.
For avoidance of doubt, prepaid leases shall not be deemed “Capital Lease
Obligations” except to the extent required under GAAP.
“Cash Collateral Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
“Cash Collateralize” or “Cash Collateralization” shall have the meanings
ascribed to such terms in Section 6.8 hereof.

-5-

--------------------------------------------------------------------------------




“Cash Cost of Self-Insured Professional and General Liability” means the total
cash expenditures associated with professional and general liability related
settlements, legal fees and administration costs for all facilities owned or
leased by the Borrower. For purposes of measuring the Cash Cost of Self-Insured
Professional and General Liability for individual facilities or groups of
facilities, these amounts shall be allocated on the basis of licensed beds of
the facility or group of facilities in relation to the total number of licensed
beds for all facilities owned or leased by the Borrower.
“CERCLA” means the Comprehensive Environmental Release Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.
“Certificates” shall have the meaning ascribed to such term in Section 5.2
hereof.
“CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a part of TRICARE, a medical benefits program supervised by the U.S.
Department of Defense.
“Change of Control” means the occurrence of any one or more of the following
events or conditions, except as the result of a merger or consolidation with, or
merger into, a Borrower (and such Borrower is the surviving entity) or the
dissolution of an inactive subsidiary as permitted in accordance with Section
9.2: (a) Guarantor shall at any time after the Closing Date have control and
voting power over less than all of the issued and outstanding Stock of
Diversicare Management Services Co., (b) Diversicare Management Services Co.
shall at any time after the Closing Date have control and voting power over less
than all of the issued and outstanding Stock of Advocat Finance, (c) Advocat
Finance shall at any time after the Closing Date have control and voting power
over less than all of the issued and outstanding Stock of DLC and Diversicare
Holding, (d) Diversicare Holding shall at any time after the Closing Date have
control and voting power over less than all of the issued and outstanding Stock
of Diversicare Kansas, (e) Diversicare Kansas shall at any time after the
Closing Date have control and voting power over less than all of the issued and
outstanding Stock of the Kansas Borrowers, (f) DLC shall at any time after the
Closing Date have control and voting power, directly or indirectly over less
than all of the issued and outstanding Stock of any other Borrower not mentioned
in (a) through (e) above (other than Advocat Ancillary Services, Inc., Advocat
Distribution Services Inc., and Diversicare Assisted Living Services, Inc. and
its subsidiaries Diversicare Assisted Living Services NC, LLC, Diversicare
Assisted Living Services NCI, LLC and Diversicare Assisted Living Services NC
II, LLC), or (g) Guarantor shall cease to directly or indirectly possess the
right to elect (through contract, ownership of voting securities or otherwise)
at all times a majority of the board of directors or managers (or similar
governing body) of each Borrower and Pledgor and to direct the management
policies and decisions of each Borrower and Pledgor.
“Clinton Subsidiary” means Diversicare Clinton, LLC, a Delaware limited
liability company, which is a wholly-owned subsidiary of DLC.
“Closing Date” means April 30, 2013.
“Closing Fee” shall have the meaning ascribed to such term in Section 2.16
hereof.

-6-

--------------------------------------------------------------------------------




“CMS” means the Centers for Medicare and Medicaid Services of HHS and any Person
succeeding to the functions thereof.
“Collateral” shall have the meaning ascribed to such term in Section 6.1 hereof.
“Commercial Blocked Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
“Commercial Leases” means the collective reference to all Leases other than
admission agreements or residency agreements.
“Commitment” means the Revolving Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall have the meaning ascribed to such term in Section
8.1(c) hereof.
“CON” shall have the meaning ascribed to such term in Section 10.2 hereof.
“Credit Party” means each Borrower, the Guarantor, and each other Person that is
or becomes primarily or secondarily liable for the Liabilities, whether as a
principal, surety, guarantor, endorser or otherwise.
“Credit Termination Date” means the earlier of (i) the Stated Maturity Date,
(ii) such other date on which the Commitments shall terminate pursuant to
Section 11.2 hereof, or (iii) such other date as is mutually agreed in writing
between the Borrower and the Administrative Agent (with the consent of the
Required Lenders).
“Default” means an event, circumstance or condition which through the passage of
time or the service of notice or both would (assuming no action is taken to cure
the same) mature into an Event of Default.
“Default Rate” shall have the meaning ascribed to such term in Section 2.7(a)
hereof.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
requested Loans or participations in Letter of Credit Obligations required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder unless such failure has been cured, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“Demand Deposit Account” shall have the meaning ascribed to such term in Section
4.3 hereof.

-7-

--------------------------------------------------------------------------------




“Deposit Accounts” means any deposit, securities, operating, lockbox, blocked or
cash collateral account (including, without limitation, the Cash Collateral
Account, the Demand Deposit Account, the Commercial Blocked Account and the
Government Blocked Account), together with any funds, instruments or other items
credited to any such account from time to time, and all interest earned thereon.
“DLC” means Diversicare Leasing Corp., a Tennessee corporation.
“DPH JV Subsidiary” means Diversicare Pharmacy Holdings, LLC, a Delaware limited
liability company, which is a wholly-owned subsidiary of Diversicare Management
Services Co.
“Duly Authorized Officer” means the Chief Executive Officer, the President, the
Chief Operating Officer, the Chief Financial Officer and the Assistant Secretary
of the Borrower.
“EBITDA” means with respect to the Borrower, for any period of determination,
the net earnings of the Borrower before nonrecurring items (in accordance with
GAAP and as reasonably agreed to by the Administrative Agent), interest, taxes,
depreciation, and amortization (including amortized transaction expense), all as
determined in accordance with GAAP, consistently applied.
“EBITDAR” means with respect to the Borrower, for any period of determination,
the sum of the net earnings of the consolidated Borrower before nonrecurring
items (in accordance with GAAP and as reasonably agreed to by the Administrative
Agent), interest, taxes, depreciation, amortization and rent, all as determined
in accordance with GAAP, consistently applied.
“Eligible Accounts” means an Account owing to the Borrower which meets each of
the following requirements, as determined by the Administrative Agent in its
sole and absolute discretion:
(a)    Accounts which do not remain unpaid more than ninety (90) calendar days
from the invoice date;
(b)    is to be paid pursuant to either a Medicaid Provider Agreement or a
Medicare Provider Agreement, or is a liability of an Account Debtor which is (i)
a commercial insurance company (or managed care company) acceptable to the
Administrative Agent in its reasonable determination, organized under the laws
of any jurisdiction in the United States and having its principal office in the
United States, or (ii) any other institutional Account Debtor acceptable to the
Administrative Agent, including health maintenance organizations, unions, or any
other type of Account Debtor, not included in the categories of Account Debtors
listed in the foregoing clause (i), organized under the laws of any jurisdiction
in the United States, having its principal office in the United States, in
either case, in which such obligor agrees to pay the Borrower for the applicable
services rendered or performed or, if applicable, goods sold;
(c)    the Account Debtor of which has received notice to forward payment to
either the Commercial Blocked Account and/or the Government Blocked Account, as
applicable;

-8-

--------------------------------------------------------------------------------




(d)    those Accounts of Borrower as to which the Administrative Agent has a
first priority perfected Lien and that comply with all of the representations
and warranties made to the Administrative Agent under this Agreement and the
Financing Agreements;
(e)    to the extent such Account does not include any contingent payments;
(f)    to the extent such Account does not include late charges or finance
charges, and is net of any contractual discount and/or Medicare/Medicaid fee
schedule adjustments;
(g)    an Account of a Borrower that was generated in the ordinary course of
such Borrower’s business from Borrower’s sale or rendition of Approved Goods or
Services; and
(h)    which complies with such other terms and conditions as may be specified
from time to time by the Administrative Agent in its reasonable discretion;
provided, however, the following Accounts of the Borrower are not Eligible
Accounts:
(i)    Accounts to be paid pursuant to a Medicare Provider Agreement or Private
Insurance/Managed Care Accounts, or any other otherwise Eligible Account, which,
in either case, remain unpaid more than ninety (90) calendar days from the
billing date; (ii) all Private Pay Accounts; (iii) Accounts with respect to
which the Account Debtor is a director, officer, manager, employee, equity
holder, or Affiliate of the Borrower; (iv) Accounts with respect to which the
Account Debtor is the United States of America or any department, agency or
instrumentality thereof, unless such Account Debtor deposits all payments
arising under the Government Accounts to the Government Blocked Account in
accordance with the terms of the Blocked Account Agreement; (v) Accounts with
respect to which the Account Debtor is not subject to service of process within
the continental United States of America; (vi) Accounts known by Borrower
(whether actual or constructive knowledge) to be in dispute (but only to the
extent of such disputed amount) or with respect to which the Account Debtor has
asserted, or the Borrower or the Administrative Agent has reason to believe the
Account Debtor is entitled to assert, a counterclaim or right of setoff (but
only to the extent of such counterclaim or setoff amount); (vii) Accounts with
respect to which the prospect of payment or performance by the Account Debtor is
or will be impaired, as determined by the Administrative Agent in the exercise
of its reasonable discretion; (viii) Accounts that are not valid, legally
enforceable obligations of the Account Debtor thereunder; (ix) Accounts with
respect to which the Account Debtor is the subject of bankruptcy or a similar
insolvency proceeding or has made an assignment for the benefit of creditors or
whose assets have been conveyed to a receiver or trustee; (x) Accounts with
respect to which the Account Debtor’s obligation to pay the Account is
conditional upon the Account Debtor’s approval; (xi) Accounts which arise out of
services or, if applicable, sales not made in the ordinary course of the
Borrower’s business; (xii) Accounts with respect to which any document or
agreement executed or delivered in connection therewith, or any procedure used
in connection with any such document or agreement, fails in any material respect
to comply with the requirements of applicable law, or with respect to which any
representation or warranty contained in this Agreement is untrue or misleading
in any material respect; (xiii) Accounts with respect to which Borrower is or
may become liable to the Account Debtor for services rendered, or if applicable,
goods sold, by the Account Debtor to Borrower, to the extent of Borrower’s
existing or potential liability to such Account Debtor; and (xiv) Medicaid
pending Accounts;

-9-

--------------------------------------------------------------------------------




provided, further, an Account which is at any time an Eligible Account, but
which subsequently fails to meet any of the foregoing requirements for
eligibility, shall forthwith cease to be an Eligible Account, and further, with
respect to any Account, if the Administrative Agent at any time hereafter
determines in its reasonable discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower; provided, further,
one hundred percent (100%) of all credit amounts in any of the foregoing that
are not deemed to be Eligible Account categories and criteria shall be deducted
from the “current” Accounts as reasonably determined by the Administrative Agent
in its reasonable credit judgment. Any Accounts, which are not Eligible
Accounts, shall nevertheless be part of the Collateral.
“Environmental Laws” means all federal, state, local, and foreign statutes,
regulations, ordinances, and similar provisions having the force or effect of
law, all judicial and administrative orders and determinations, and all common
law concerning public health and safety, worker health and safety, pollution, or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances,
or wastes, chemical substances, or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation, including, without limitation,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean Air Act, 42
U.S.C. § 7401 et seq., as amended; state and federal superlien and environmental
cleanup programs; and U. S. Department of Transportation regulations.
“Environmental Notice” means any summons, citation, directive, information
request, notice of potential responsibility, notice of violation or deficiency,
order, claim, complaint, investigation, proceeding, judgment, letters or other
communication, written or oral to the Borrower or any officer thereof, actual or
threatened, from the United States Environmental Protection Agency or other
federal, state or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which involves Management of Hazardous Substances on or off the property of the
Borrower which could result in the Borrower incurring a material liability or
which could have a Material Adverse Effect, or the imposition of any Lien on
property, or any alleged violation of or responsibility under Environmental Laws
which could result in the Borrower incurring a material liability or which could
have a Material Adverse Effect, and, after due inquiry and investigation, any
knowledge of any facts which could give rise to any of the foregoing.
“Equipment” means “equipment” as defined in the Code, including, without
limitation, any and all of the Borrower’s machinery, equipment, vehicles,
fixtures, furniture, computers, appliances, tools, and other tangible personal
property (other than Inventory), whether located on the Borrower’s premises or
located elsewhere, together with any and all accessions, parts and appurtenances
thereto, whether presently owned or hereafter acquired by the Borrower.

-10-

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the regulations thereunder.
“ERISA Affiliate” means any corporation, trade or business, which together with
the Borrower would be treated as a single employer under Section 4001 of ERISA.
“Event of Default” shall have the meaning ascribed to such term in Section 11.1
hereof.
“Excluded Swap Obligation” means any Swap Obligation that arises from any
guaranty or collateral pledge with respect to the Liabilities that becomes
impermissible under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of any guarantor’s or pledgor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act at the time any applicable guaranty or pledge
agreement or similar collateral document becomes effective with respect to such
related Swap Obligation, but such exclusion shall only be effective for so long
as it would otherwise be so impermissible.
“Facility” or “Facilities” shall mean any one or more of the skilled nursing
homes, assisted living facilities, retirement homes, rehabilitation centers, or
senior adult care homes or facilities located on the Property and owned or
operated by the Borrower in connection with their business. Set forth on
Schedule 1.1(a) is a list of all Facilities in existence on the Closing Date
owned or operated by the Borrower.
“FATCA” means Sections 1471 - 1474 of the Tax Code, as enacted as of the date
hereof (or any amendment or successor to any such Section so long as such
amendment or successor is substantially similar to the purpose and obligations
of and not more onerous to comply with than such Sections as such Sections were
in effect as of the date of this Agreement) and any Treasury Regulation
promulgated thereunder implementing such Sections.
“Federal Funds Rate” shall have the meaning ascribed to such term in Section
13.13(c) hereof.
“Fee Letter” means “Fee Letter” means that certain letter agreement dated as of
even date herewith by and between PrivateBank and Borrower Agent, pursuant to
which, among other things, the arrangement relating to compensation for certain
services rendered by the Administrative Agent is set forth (together with any
similar letter from Administrative Agent to the Lenders regarding their
respective share of any particular fee payable by Borrower).
“Financing Agreements” means any and all agreements, instruments, certificates
and documents, including, without limitation, security agreements, loan
agreements, notes, guarantees, keep well agreements, landlord waivers,
mortgages, deeds of trust, subordination agreements, intercreditor agreements,
pledges, powers of attorney, consents, assignments, collateral assignments,
perfection certificates, interest rate protection agreements, reimbursement
agreements, contracts, notices, leases, collateral assignments of key man life
insurance policies, financing statements and all other written matter
(including, without limitation, this Agreement, the Revolving Credit Notes, any
Subordination Agreement, the Intercreditor Agreements, the Guaranty, the Pledge

-11-

--------------------------------------------------------------------------------




Agreements, the Blocked Account Agreement, the Certificates, the Fee Letter, the
Master Letter of Credit Agreement, any Letter of Credit Documents, any Hedging
Agreement and any other Bank Product Agreement), in each case evidencing,
securing or relating to the Loans and the Liabilities, whether heretofore, now,
or hereafter executed by or on behalf of the Borrower, any Affiliate, or any
other Person, and delivered to or in favor of the Administrative Agent, the
Issuing Lender or any Lender, together with all agreements and documents
referred to therein or contemplated thereby, as each may be amended, modified or
supplemented from time to time.
“Fiscal Quarter” means the three (3) month period ending on March 31, June 30,
September 30 and December 31 of each calendar year.
“Fiscal Year” means the twelve (12) month period commencing on January 1 and
ending on December 31 of each calendar year.
“Fixed Charge Coverage Ratio” means, on any date of determination, the ratio of
(a) Adjusted EBITDAR for the period of 12 consecutive months then ended, to (b)
Fixed Charges, all as determined for the Parent and the Borrower on a
consolidated basis, all as determined in accordance with GAAP, consistently
applied.
“Fixed Charges” means, for any period of determination, the sum of, without
duplication: (a) regularly scheduled payments of principal with respect to all
Indebtedness for borrowed money; plus (b) cash interest expense of Borrower for
its Indebtedness that has been paid during such period (including, without
limitation, interest attributable to issued and outstanding Letters of Credit);
plus (c) Net Capital Expenditures; plus (d) cash rent expense that has been paid
during such period; plus (e) dividends on stock; plus (f) the Required Dividends
and Redemption Amounts (except for amounts paid to redeem the Series C Preferred
Stock pursuant to the Restructuring Stock Issuance and Subscription Agreement,
which amounts shall be excluded from the calculation of Fixed Charges), plus (g)
cash paid income taxes of Borrower during such period, all of the foregoing as
determined in accordance with GAAP, consistently applied.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination.
“General Intangibles” means “general intangibles” as defined in the Code,
including, without limitation, any and all general intangibles, choses in
action, causes of action, rights to the payment of money (other than Accounts),
and all other intangible personal property of the Borrower of every kind and
nature wherever located and whether currently owned or hereafter acquired by the
Borrower (other than Accounts), including, without limitation, corporate or
other business records, inventions, designs, patents, patent applications,
service marks, service mark applications, trademark applications, brand names,
trade names, trademarks and all goodwill symbolized thereby and relating
thereto, trade styles, trade secrets, registrations, domain names, websites,
computer software, advertising materials, distributions on certificated and
uncertificated securities, investment property, securities entitlements,
goodwill, operational manuals, product formulas for industrial processes,
blueprints, drawings, copyrights, copyright applications, rights and benefits

-12-

--------------------------------------------------------------------------------




under contracts, licenses, license agreements, permits, approvals,
authorizations which are associated with the operation of the Borrower’s
business and granted by any Person, franchises, customer lists, deposit
accounts, tax refunds, tax refund claims, and any letters of credit, guarantee
claims, security interests or other security held by or granted to the Borrower
to secure payment by an Account Debtor of any of Borrower’s Accounts, and, to
the maximum extent permitted by applicable Law, any recoveries or amounts
received in connection with any litigation or settlement of any litigation.
“Governing Documents” shall have the meaning ascribed to such term in Section
9.14 hereof.
“Government Accounts” means Accounts on which any federal or state governmental
unit or any intermediary for any federal or state governmental unit is the
Account Debtor.
“Governmental Approvals” means, collectively, all consents, licenses, and
permits and all other authorizations or approvals required from any Governmental
Authority to operate the Locations.
“Governmental Authority” means and includes any federal, state, District of
Columbia, county, municipal, or other government and any political subdivision,
department, commission, board, bureau, agency or instrumentality thereof,
whether domestic or foreign.
“Government Blocked Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
“Guarantor” means Parent in its capacity as the guarantor pursuant to the
Guaranty.
“Guaranty” means that certain Amended and Restated Guaranty of even date
herewith by Guarantor in favor of the Administrative Agent, in form and
substance reasonable satisfactory to the Administrative Agent, as the same may
be amended, restated, reaffirmed, modified or supplemented from time to time.
“Hazardous Substances” means hazardous substances, materials, wastes, and waste
constituents and reaction by-products, pesticides, oil and other petroleum
products, and toxic substances, including, without limitation, asbestos and
PCBs, as those terms are defined pursuant to Environmental Laws.
“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities, assisted living and adult care facilities), patient healthcare,
patient healthcare information, patient abuse, the quality and adequacy of
medical care, rate setting, equipment, personnel, operating policies, fee
splitting, including, without limitation, (a) all federal and state fraud and
abuse laws, including, but not limited to the federal Anti-Kickback Statute (42
U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C. §1395nn), the civil False Claims
Act (31 U.S.C. §3729 et seq.); (b) TRICARE; (c) CHAMPUS, (d) Medicare; (e)
Medicaid; (f) HIPAA; (g) quality, safety and accreditation standards and
requirements of all applicable state laws or regulatory bodies;

-13-

--------------------------------------------------------------------------------




(h) all laws, policies, procedures, permits, requirements, certifications, and
regulations pursuant to which licenses, approvals and accreditation certificates
are issued in order to operate medical, senior housing facilities, assisted
living facilities, or skilled nursing facilities; and (i) any and all other
applicable health care laws, regulations, manual provisions, policies and
administrative guidance, each of (a) through (i) as may be amended from time to
time.
“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices, in each case in form and substance
satisfactory to the Administrative Agent, as the same may be amended or modified
from time to time; provided, Borrower will only enter into any such Hedging
Agreement with PrivateBank or another Lender reasonably approved by
Administrative Agent.
“HHS” means the United States Department of Health and Human Services and any
Person succeeding to the functions thereof.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
“HUD Financing” shall have the meaning given to it in the Term Loan Agreement.
“Indebtedness” with respect to any Person means, as of the date of determination
thereof, (a) all of such Person’s indebtedness for borrowed money, (b) all
indebtedness of such Person or any other Person secured by any Lien with respect
to any property or asset owned or held by such Person, regardless whether the
indebtedness secured thereby shall have been assumed by such Person or such
Person has become liable for the payment thereof, (c) all Capitalized Lease
Obligations of such Person and obligations or liabilities created or arising
under conditional sale or other title retention agreement with respect to
property used and/or acquired by Borrower even though the rights and remedies of
the lessor, seller and/or lender thereunder are limited to repossession of such
property, (d) all unfunded pension fund obligations and liabilities, (e) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (f) all obligations in respect of letters of credit, whether or not
drawn, and bankers’ acceptances issued for the account of such Person, (g)
deferred and/or accrued taxes and all unfunded pension fund obligations and
liabilities, (h) all guarantees by such Person, or any undertaking by such
Person to be liable for, the debts or obligations of any other Person, described
in clauses (a) through (h), (i) any Stock, of such Person, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to Financial Accounting Standards Board Issuance No. 150 or otherwise,
and (j) all Bank Product Obligations of such Person.
“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 12.16 hereof.
“Indemnified Parties” shall have the meaning ascribed to such term in Section
12.16 hereof.

-14-

--------------------------------------------------------------------------------




“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with the Borrower to compensate the Borrower for providing goods or
services to a Patient.
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all material advertising and
promotional materials, (h) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium).
“Intercreditor Agreements” means (i) that certain Subordination and
Intercreditor Agreement dated as of the Original Closing Date, as amended by
that certain First Amendment to Subordination and Intercreditor Agreement dated
as of February 28, 2011, each by and among certain of the Borrowers,
Administrative Agent and Sterling Acquisition, as amended and restated by that
certain Amended and Restated Subordination and Intercreditor Agreement dated as
of even date herewith, by and among the Borrower, Administrative Agent and
Sterling Acquisition (the “Omega Intercreditor Agreement”) and (ii) that certain
Subordination and Intercreditor Agreement by and among the Aviv Lessor,
Diversicare Highlands, LLC, and Administrative Agent dated as of September 24,
2012 (the “Aviv Intercreditor Agreement”), as the same may be modified,
supplemented or amended from time to time.
“Inventory” means “inventory” as defined in the Code, including, without
limitation, any and all inventory and goods of the Borrower, wheresoever
located, whether now owned or hereafter acquired by the Borrower, which are held
for sale or lease, furnished under any contract of service or held as raw
materials, work-in-process or supplies, and all materials used or consumed in
the Borrower’s business, and shall include such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by the Borrower.
“Issuing Lender” means the Administrative Agent or any other Lender in its
respective capacity as an issuer of Letters of Credit, on behalf of the Lenders,
hereunder, and its successors and assigns in such capacity, and “Issuing
Lenders” shall mean all such Lenders, in their capacity

-15-

--------------------------------------------------------------------------------




as issuers of Letters of Credit, collectively; provided, however, until
Administrative Agent determines otherwise in writing, the sole Issuing Lender
hereunder shall be PrivateBank.
“Joint Liability Payment” shall have the meaning ascribed to such term in
Section 12.21(g) hereof.
“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
presidential authority in the applicable jurisdiction and Healthcare Laws and
Environmental Laws, now or hereafter in effect, and in each case as amended or
supplemented from time to time.
“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
“L/C Fee” has the meaning ascribed to such term in Section 2.18 hereof.
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Parent or Borrower.
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which the Borrower or
Parent holds any Leased Real Property (including, without limitation, the
Commercial Leases and Operating Leases).
“Lender Parties” shall have the meaning ascribed to such term in Section 12.24
hereof.
“Letter of Credit” means any commercial or standby letter of credit which is
issued by an Issuing Lender at the request of and for the account of Borrower in
accordance with the terms of this Agreement, including any “Letter of Credit” as
such term is defined in the Master Letter of Credit Agreement.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively and individually, any application therefor and any other
agreements, instruments or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for the (a) the
rights and obligations of the parties concerned or at the risk with respect to
such Letter of Credit or (b) any collateral security for any of such
obligations, each as the same may be modified and supplemented and in effect
from time to time.
“Letter of Credit Obligations” means, at any time and without duplication, the
sum of (a) the aggregate undrawn face amount of all Letters of Credit
outstanding at such time plus (b) the aggregate amount of all drawings under
Letters of Credit for which the Issuing Lender has not at such time been
reimbursed (either by the Borrower or by a Revolving Loan made by the Lenders).
“Liabilities” means any and all of each of the Borrower’s liabilities,
obligations and Indebtedness to the Lenders, the Issuing Lender and the
Administrative Agent of any and every kind and nature, whether heretofore, now
or hereafter owing, arising, due or payable and howsoever

-16-

--------------------------------------------------------------------------------




evidenced, created, incurred, acquired, or owing, whether primary, secondary,
direct, indirect, contingent, absolute, fixed or otherwise (including, without
limitation, payments of or for principal, interest, default interest,
reimbursement obligations, fees, costs, expenses, and/or indemnification, and
obligations of performance, and the Closing Fee, the Unused Line Fee, the L/C
Fee, any other fee due or payable to Administrative Agent or Lenders in
connection with any Financing Agreement, and all Bank Product Obligations, and
any interest that accrues after commencement of any insolvency or bankruptcy
proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such insolvency or bankruptcy proceeding) and whether arising or
existing under written agreement, oral agreement, or by operation of law,
including, without limitation, all of each Borrower’s Indebtedness, liabilities
and obligations to the Lenders, Issuing Lender and the Administrative Agent
under this Agreement (whether relating to any of the Loans or otherwise and
including, without limitation, all of each Borrower’s Bank Product Obligations)
or each Hedging Agreement (but excluding any Excluded Swap Obligation) and any
and all other Financing Agreements to which Borrower is a party, and any
refinancings, substitutions, extensions, renewals, replacements and
modifications for or of any or all of the foregoing.
“Libor Base Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant Libor Loan and for a period equal to the Libor Interest
Period are offered in the London Interbank Eurodollar market at 11:00 A.M.
(London time) two (2) Business Days prior to the commencement of such Libor
Interest Period (or three (3) Business Days prior to the commencement of such
Libor Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the Libor Base Rate is otherwise determined by the Administrative
Agent in its sole and absolute discretion, divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D), such rate to remain fixed for such
Libor Interest Period. The Administrative Agent’s determination of the Libor
Base Rate shall be conclusive, absent manifest error.
“Libor Interest Period” means, with respect to any Libor Loan, successive one
(1) month periods, provided, however, that: (a) each Libor Interest Period
occurring after the initial Libor Interest Period of any Libor Loan shall
commence on the day on which the preceding Libor Interest Period for such Libor
Loan expires, with interest for such day to be calculated at the Libor Rate in
effect for the new Libor Interest Period; (b) whenever the last day of any Libor
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Libor Interest Period shall be extended to occur on the next
succeeding Business Day; (c) whenever the first day of any Libor Interest Period
occurs on a date for which there is no numerically corresponding date in the
month in which such Libor Interest Period terminates, such Libor Interest Period
shall end on the last day of such month, unless such day is not a Business Day,
in which case the Libor Interest Period shall terminate on the first Business
Day of the following month, provided, further, that so long as the Libor
Rollover remains in effect, all subsequent Libor Interest Periods shall
terminate on the date

-17-

--------------------------------------------------------------------------------




of the month numerically corresponding to the date on which the initial Libor
Interest Period commenced; and (D) if at any time the Libor Interest Period for
a Libor Loan expires less than one month before the Stated Maturity Date, such
Libor Loan shall automatically renew at the then current Libor Rate for a Libor
Interest Period terminating on the Stated Maturity Date.
“Libor Loan” means a Loan which bears interest at a Libor Rate.
“Libor Rate” means, with respect to a Libor Loan for the relevant Libor Interest
Period, the sum of the Libor Base Rate applicable to that Libor Interest Period,
plus the Applicable Libor Margin.
“Libor Rollover” means that each Libor Loan shall automatically renew for the
Libor Interest Period specified in the Borrowing Notice at the then current
Libor Rate, except that a Libor Interest Period for a Libor Loan shall not
automatically renew with respect to any principal amount which is scheduled to
be repaid before the last day of the applicable Libor Interest Period, and any
such amounts shall bear interest at the Base Rate plus the Applicable Base Rate
Margin, until repaid.
“Licenses” shall have the meaning ascribed to such term in Section 10.2 hereof
“Lien” means any lien, security interest, mortgage, pledge, hypothecation,
collateral assignment, or other charge, encumbrance or preferential arrangement,
including, without limitation, the retained security title of a conditional
vendor or lessor.
“Loan Account” shall have the meaning ascribed to such term in Section 2.5
hereof.
“Loans” means, individually, a Revolving Loan, and collectively, the Revolving
Loans, and, if applicable, any and all other advances made by the Lenders (or,
if applicable, the Administrative Agent or Issuing Lender) to the Borrower
pursuant to the terms of this Agreement or any other Financing Agreement.
“Location” or “Locations” mean one or more of the healthcare or other facilities
owned by the Borrower on the Property as identified on Schedule 1.1(a) hereto.
“Manage” or “Management” means to generate, handle, manufacture, process, treat,
store, use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of, release,
threaten to release or abandon Hazardous Substances.
“Management Agreements” means, collectively, those certain Management Agreements
(i) between Diversicare Management Services Co., as Manager, and each Borrower
that is the owner or operator of a Facility, for the operation and management of
the Facilities, and (ii) Manager and Diversicare Therapy Services, LLC, for
bookkeeping, accounting, payroll, billing and management of its contract therapy
services.
“Master Letter of Credit Agreement” shall have the meaning ascribed to such term
in Section 2.1B hereto.

-18-

--------------------------------------------------------------------------------




“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), whether singly or in conjunction with any other
event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, any of the following: (a) a material
adverse change in, or a material adverse effect upon, the financial condition,
operations, business or properties of the Credit Parties, taken as a whole, (b)
a material adverse change in, or a material adverse effect upon, the rights and
remedies of the Administrative Agent or the Lenders under any Financing
Agreement or the ability of the Credit Parties, taken as a whole, to perform
their payment or other obligations under any Financing Agreement to which they
are parties, (c) a material adverse change in, or a material adverse effect
upon, the legality, validity or enforceability of any Financing Agreement, (d) a
material adverse change in, or a material adverse effect upon, the existence,
perfection or priority of any security interest granted in any Financing
Agreement or the value of any material Collateral not resulting from any action
or inaction by the Administrative Agent, (e) the termination of Borrower’s
continued participation in a Medicare or Medicaid reimbursement program, which
individually or in the aggregate, could reasonably be expected to result in a
material adverse change or a material adverse effect described in the
immediately preceding clauses (a) through (d) above, or (f) any other liability
of the Credit Parties, or any one or more of them, in excess of Five Hundred
Thousand and No/100 Dollars ($500,000.00) in the aggregate as a result the final
adjudication of one or more violations of any Healthcare Law which remains
unpaid for a period of thirty (30) days, unless such liability is being
contested or appealed by appropriate proceedings and Borrower has established
appropriate reserves adequate for payment in the event such appeal or contest is
ultimately unsuccessful, provided further that in the event such contest or
appeal is ultimately unsuccessful, the Borrower shall pay the assessment no
later than the deadline set forth by the applicable agency.
“Maximum Revolving Facility” means an amount equal to Twenty Million and No/100
Dollars ($20,000,000.00).
“Medicaid Certification” means, with respect to Borrower, certification by the
Medicaid program in each state in which the Borrower conducts business which is
under or affected by the Medicaid Regulations that the Borrower complies with
all of the applicable requirements for participation set forth in the Medicaid
Regulations.
“Medicaid Provider Agreement” means an agreement entered into with the Medicaid
program in each state in which the Borrower conducts business which is under or
affected by the Medicaid Regulations under which such state Medicaid program
agrees to pay for covered services provided by the Borrower to Medicaid
beneficiaries in accordance with the terms of such agreement and the Medicaid
Regulations.
“Medicaid Regulations” or “Medicaid” mean collectively all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the health insurance program established by Title XIX of the Social
Security Act (42 U.S.C. §§ 1396, et seq.), together with all applicable
provisions of all rules, regulations, manuals, final orders and administrative,
reimbursement and other applicable guidelines of all governmental authorities,
including HHS,

-19-

--------------------------------------------------------------------------------




CMS or the Office of the Inspector General of HHS, or any Person succeeding to
the functions of any of the foregoing (whether or not having the force of law).
“Medical Services” means medical and health care services provided to a Patient
by any Borrower, including, but not limited to, medically necessary health care
services provided to a Patient and performed by a Borrower which are covered by
a policy of insurance issued by an Insurer, and including, but not limited to,
physician services, nurse and therapist services, dental services, skilled
nursing facility services, rehabilitation services, home health care services,
behavioral health services, hospice services, medical equipment and
pharmaceuticals.
“Medicare Certification” means, with respect to Borrower, certification of CMS
or a state agency or entity under contract with CMS that the Borrower complies
with all of the applicable requirements for participation set forth in the
Medicare Regulations.
“Medicare Provider Agreement” means an agreement entered into with CMS or a
state agency under contract with CMS under which CMS agrees to pay for covered
services provided by the Borrower to Medicare beneficiaries in accordance with
the terms of such agreement and the Medicare Regulations.
“Medicare Regulations” or “Medicare” mean collectively all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. § 1395, et seq.), together
with all applicable provisions of all rules, regulations, manuals, final orders
and administrative, reimbursement and other applicable guidelines of all
governmental authorities, including HHS, CMS or the Office of the Inspector
General of HHS, or any Person succeeding to the functions of any of the
foregoing (whether or not having the force of law).
“Multiemployer Plan” shall have the meaning ascribed to such term in Section
7.19 hereof.
“Net Capital Expenditures” means Capital Expenditures minus the sum of (a) any
financing used in connection with such expenditures (including, without
limitation, any financing of capital improvements provided by a landlord and
recovered through rental payments), and (b) amounts actually incurred in
connection with Capital Expenditures made in connection with the Facilities up
to an aggregate amount not to exceed the amount of funds deposited into the
Restricted Balance Account established under the Term Loan Agreement.
“Non-U.S. Participant” shall have the meaning ascribed to such term in Section
3.3 hereof.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, the Department
of the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept.
25, 2001) and/or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of or by the Office of
Foreign Asset Control, the Department of the Treasury or pursuant to any other
applicable Executive Orders, as such lists may be amended or supplemented from
time to time.

-20-

--------------------------------------------------------------------------------




“OHI Entities” means Diversicare Texas I, LLC, Diversicare Ballinger, LLC,
Diversicare Doctors, LLC, Diversicare Estates, LLC, Diversicare Humble, LLC,
Diversicare Katy, LLC, Diversicare Normandy Terrace, LLC, Diversicare Treemont,
LLC, and Diversicare Paris, LLC, each a Delaware limited liability company, and
Sterling Health Care Management Inc., a Kentucky corp.
“Omega” means Omega Healthcare Investors, Inc., a Maryland corporation.
“Omega Debt Documents” means, collectively, the Omega Master Lease Agreement,
the Omega Senior Leases and the security agreements, pledges, documents,
instruments and agreements executed in connection therewith, in each case as the
same may be amended or modified in conformity with Section 9.16 of this
Agreement.
“Omega Letter of Credit” means that certain letter of credit issued by the
Administrative Agent to Omega or its designee, and any amendment, renewal or
replacement thereof, on terms and conditions satisfactory to the Administrative
Agent in its sole and absolute discretion.
“Omega Master Lease Agreement” means that certain Consolidated, Amended and
Restated Master Lease dated as of November 8, 2000, by and between DLC and
Sterling Acquisition Corp., a Kentucky corporation, as amended by that certain
(a) First Amendment to Consolidated, Amended and Restated Master Lease dated as
of September 30, 2001, by and between DLC and Omega, (b) Second Amendment to
Consolidated, Amended and Restated Master Lease dated as of June 15, 2005, by
and between DLC and Omega, (c) Third Amendment to Consolidated, Amended and
Restated Master Lease dated as of October 20, 2006, by and between DLC and
Omega, but effective as of October 1, 2006, (d) Fourth Amendment to
Consolidated, Amended and Restated Master Lease dated as of April 1, 2007, by
and between DLC and Omega, (e) that certain Fifth Amendment to Consolidated,
Amended and Restated Master Lease dated as of August 10, 2007, by and between
DLC and Omega, (f) that certain Sixth Amendment to Consolidated, Amended and
Restated Master Lease dated as of March 14, 2008, by and between DLC and Omega,
(g) that certain Seventh Amendment to Consolidated Amended and Restated Master
Lease dated as of October 24, 2008, (h) that certain Eighth Amendment to
Consolidated Amended and Restated Master Lease dated as of March 31, 2009, (i)
that certain Ninth Amendment to Consolidated Amended and Restated Master Lease
dated as of May 5, 2009, (j) that certain Tenth Amendment to Consolidated
Amended and Restated Master Lease dated as of September 8, 2009, that certain
Tenth Amendment to Consolidated Amended and Restated Master Lease dated as of
September 8, 2009, (k) that certain Eleventh Amendment to Consolidated Amended
and Restated Master Lease dated as of April 18, 2011, and (l) that certain
Twelfth Amendment to Consolidated Amended and Restated Master Lease dated as of
January 22, 2013, as the same may be modified, supplemented and amended from
time to time in accordance with the terms thereof and hereof.
“Omega Security Interests” means the security interests of Omega and the Omega
Senior Lessor in certain assets of the Borrower, the rights pertaining to and
priorities of which are as specified in the Omega Intercreditor Agreement (as
defined herein under the term “Intercreditor Agreements”).

-21-

--------------------------------------------------------------------------------




“Omega Senior Leases” means the Commercial Leases described on Schedule 1.1(e)
attached hereto.
“Omega Senior Lessor” means Sterling Acquisition Corp., a Kentucky corporation.
“Operating Lease” means the collective reference to all Commercial Leases
between the Borrower and the Operators, respectively, pursuant to which the
Operators lease and operate each Location.
“Operators” or “Operator” means the respective operators of the Locations, all
of which are licensed under all applicable Healthcare Laws.
“Original Closing Date” means March 17, 2010.
“Parent” shall have the meaning ascribed to such term in the Recitals hereof.
“Participant” shall have the meaning ascribed to such term in Section 12.15(d)
hereof.
“Patient” means any Person receiving Medical Services from the Operators and all
Persons legally liable to pay the Operators for such Medical Services other than
Insurers or Governmental Authorities.
“Patriot Act” shall have the meaning ascribed to such term in Section 8.16
hereof.
“Payment In Full” means (a) the indefeasible payment in full in cash of all
Loans and other Liabilities (and all of the Affiliate Term Loan Liabilities),
other than contingent indemnification or reimbursement obligations for which no
claims have been asserted, (b) the termination of the Revolving Loan Commitments
in accordance with the terms and conditions hereof (and the termination of the
Term Loan Commitment in accordance with the terms and conditions of the Term
Loan Agreement), and (c) either (i) the cancellation and return to
Administrative Agent of all Letters of Credit or (ii) the Cash Collateralization
of all Letters of Credit.
“PBGC” shall have the meaning ascribed to such term in Section 7.19 hereof.
“Permitted Liens” shall have the meaning ascribed to such term in Section 9.1
hereof.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, limited liability company, unincorporated organization, association,
corporation, institution, entity, party, or government (whether national,
federal, state, provincial, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).
“Plan” shall have the meaning ascribed to such term in Section 7.19 hereof.
“Pledge Agreements” means, collectively, that certain (a) Amended and Restated
Pledge Agreement of even date herewith made by Parent in favor of the
Administrative Agent, (b) Amended and Restated Pledge Agreement of even date
herewith made by Diversicare Management Services Co., a Tennessee corporation,
in favor of the Administrative Agent, (c) Amended and Restated

-22-

--------------------------------------------------------------------------------




Pledge Agreement of even date herewith made by Advocat Finance, Inc., a Delaware
corporation, in favor of the Administrative Agent, (d) Amended and Restated
Pledge Agreement of even date herewith made by DLC in favor of the
Administrative Agent, (e) Amended and Restated Pledge Agreement of even date
herewith made by Diversicare Assisted Living Services, Inc., a Tennessee
corporation, in favor of the Administrative Agent, (f) Amended and Restated
Pledge Agreement of even date herewith made by Diversicare Assisted Living
Services NC, LLC, a Tennessee limited liability company, in favor of the
Administrative Agent, (g) Amended and Restated Pledge Agreement of even date
herewith made by Senior Care Florida Leasing, LLC, a Delaware limited liability
company, in favor of the Administrative Agent, (h) Pledge Agreement of even date
herewith of Diversicare Holding, LLC, a Delaware limited liability company, in
favor of the Administrative Agent, and (i) Pledge Agreement of even date
herewith of Diversicare Kansas, LLC, a Delaware limited liability company, in
favor of the Administrative Agent, each of the foregoing in form and substance
reasonable satisfactory to the Administrative Agent, as the same may be
modified, supplemented or amended from time to time in accordance with the terms
thereof.
“Pledgor” means the “Pledgor” as such term is respectively defined in each
Pledge Agreement.
“Preferred Stock” means the 5,000 shares of Series C Preferred Stock of Parent
issued to Omega pursuant to that certain Restructuring Stock Issuance and
Subscription Agreement dated October 20, 2006.
“Preferred Stock Certificate of Designation” means that certain Certificate of
Designation of the Preferred Stock dated October 20, 2006, as in effect as of
the date hereof.
“Private Insurance/Managed Care Account” means Accounts owing from insurance
companies or managed care companies to a Person for services provided or
rendered by the Borrower to a Person where the Person has assigned the right to
the Account to the Borrower.
“Private Insurance/Managed Care Contracts” means contracts and agreements
between the Borrower (or an Affiliate thereof) and insurance companies and/or
managed care companies pursuant to which the Borrower has the right to make a
claim for and receive payment for services rendered or furnished to a Person
that is an intended beneficiary of such contract or agreement.
“Private Pay Accounts” means Accounts owing directly from an individual for
services provided or rendered by the Borrower to such individual.
“Pro Rata Share” means, with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse the Issuing Lenders, and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (a) prior to the Revolving Loan Commitment being terminated or reduced
to zero, the percentage obtained by dividing (i) such Lender’s Revolving Loan
Commitment, by (ii) the aggregate Revolving Loan Commitment of all Lenders and
(b) from and after the time the Revolving Loan Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s Revolving Outstandings by (ii) the aggregate
unpaid principal amount of all Revolving Outstandings.

-23-

--------------------------------------------------------------------------------




“Prohibited Transaction” shall have the meaning ascribed to such term in ERISA.
“Property” means any and all real property owned, leased, sub-leased or used at
any time by Borrower.
“Rate Option” means the Libor Rate or the Base Rate.
“Real Property Asset” means a parcel of real property, together with all
improvements (if any) thereon, including any Facility, owned in fee simple by a
Borrower.
“Register” shall have the meaning ascribed to such term in Section 12.15(d)
hereof.
“Release” means any actual or threatened spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of Hazardous Substances into the environment, as “environment” is
defined in CERCLA.
“Released Parties” shall have the meaning ascribed to such term in Section 12.24
hereof.
“Releasing Parties” shall have the meaning ascribed to such term in Section
12.24 hereof.
“Required Dividends and Redemption Amounts” means (i) any amounts actually paid
as dividends on, or for the redemption (upon the option of the holder or, with
Administrative Agent’s prior consent, the option of Parent) of, the 5,000 shares
of Series C Preferred Stock of Parent issued to Omega pursuant to the
Restructuring Stock Issuance and Subscription Agreement and the Preferred Stock
Certificate of Designation and (ii) the amounts actually included in Base Rent
paid under the Omega Master Lease Agreement representing payments for the
replacement of preferred stock previously owned by Omega with said Series C
Preferred Stock pursuant to said Restructuring Stock Issuance and Subscription
Agreement, which amounts are not included in rent expense in the income
statement of the Credit Parties.
“Required Lenders” means, as of any date of determination, (a) if there are two
(2) or fewer Lenders, Lenders holding one hundred percent (100%) of the sum of
the outstanding principal balance of the Revolving Loans (and the unused
Revolving Loan Commitment) at such time, or (b) if there are more than two (2)
Lenders, Lenders holding sixty-six and two-thirds percent (66-2/3%) or more of
the sum of the outstanding principal balance of the Revolving Loans (and the
unused Revolving Loan Commitment) at such time, with the aggregate amount of
each Lender’s participation in the Stated Amount of any Letter of Credit being
deemed held by such Lender for purposes of this definition, provided, that the
commitments of, and the portion of the Liabilities held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders, and any Lender and its Affiliates shall be counted as a single
Lender for purposes of making a determination of Required Lenders.
“Respond” or “Response” means any action taken pursuant to Environmental Laws to
correct, remove, remediate, cleanup, prevent, mitigate, monitor, evaluate,
investigate or assess the Release of a Hazardous Substance.

-24-

--------------------------------------------------------------------------------




“Restricted Agreements” means, collectively, each Management Agreement, Omega
Debt Document, Commercial Lease, agreement, document or instrument entered into
in connection with (directly or indirectly) the Borrower Cash Management
Program, the Restructuring Stock Issuance and Subscription Agreement, the
Preferred Stock Certificate of Designation, any other agreement, document or
instrument between or among the Credit Parties and any agreement, document or
instrument pertaining to (directly or indirectly) any of the foregoing.
“Restrictions” shall have the meaning ascribed to such term in Section 10.3
hereof.
“Restructuring Stock Issuance and Subscription Agreement” means that certain
Restructuring Stock Issuance and Subscription Agreement dated October 20, 2006,
by and between Parent and Omega, as in effect as of the date hereof.
“Revolving Credit Note(s)” shall have the meaning ascribed to such term in
Section 2.1 hereof.
“Revolving Loan Commitment” means, as to any Lender, such Lender’s commitment to
make Loans, and to issue or participate in Letters of Credit, under this
Agreement. The initial amount of each Lender’s Revolving Loan Commitment is set
forth on Annex A attached hereto and made a part hereof.
“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.
“Revolving Loans” shall have the meaning ascribed to such term in Section 2.1
hereof.
“Rose Terrace Lease” means the Borrower’s land acquisition, development,
construction and lease of a skilled nursing facility in Cabell County, West
Virginia.
“Schedule of Accounts” means an aged trial balance and reconciliation to the
Borrowing Base in form and substance reasonably satisfactory to the
Administrative Agent (which may at the Administrative Agent’s discretion include
copies of original invoices) listing the Accounts of the Borrower, certified on
behalf of the Borrower by a Duly Authorized Officer, to be delivered on a
monthly basis to the Administrative Agent by the Borrower pursuant to Section
8.1(d) hereof.
“Service Fee” shall have the meaning ascribed to such term in Section 8.9
hereof.
“SHPOT” means Strategic Health Partners of Texas, LLC, a Delaware limited
liability company.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage

-25-

--------------------------------------------------------------------------------




in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability, but shall not include incurred but not
reported professional liability claims.
“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
“Stated Maturity Date” means April 30, 2018.
“Sterling Acquisition” means Sterling Acquisition Corp., a Kentucky corporation,
in its capacity as a lessor under the applicable Omega Senior Leases.
“Stock” shall mean all certificated and uncertificated shares, stock, options,
warrants, general or limited partnership interests, membership interests or
units, limited liability company interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
“Subordinated Debt” means any and all Indebtedness owing by the Borrower to a
third party that has been subordinated to the Liabilities in writing on terms
and conditions satisfactory to the Administrative Agent in its sole and absolute
discretion.
“Subordination Agreement” means, collectively, those certain subordination
agreements that have been and may in the future be entered into from time to
time by holders of Subordinated Debt and the Administrative Agent, each in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion, each as the same may be modified, supplemented, amended or restated
from time to time.
“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding Stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (ii) any partnership or
limited liability company in which such Person or one or more Subsidiaries of
such Person has an equity interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner, managing member or
manager or may exercise the powers of a general partner, managing member or
manager.

-26-

--------------------------------------------------------------------------------




“Swap Obligation” means any Hedging Agreement or related obligation that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Tax Code” shall have the meaning ascribed to such term in Section 7.19 hereof.
“Taxes” shall have the meaning ascribed to such term in Section 3.3 hereof.
“Tenant” means any tenant, resident or occupant under any Lease.
“Term Loan” means that certain term loan to be made on the date hereof by the
Lenders to the Affiliated Term Borrowers pursuant to the Term Loan Agreement.
“Term Loan Agreement” means that certain Amended and Restated Term Loan and
Security Agreement dated of even date herewith by and among the Affiliated Term
Borrowers, the Lenders and the Administrative Agent, as the same may be
restated, modified, supplemented or amended from time to time.
“Texas Joint Venture” means that certain joint venture between DPH JV Subsidiary
and SHPOT pursuant to which pharmacy services are provided to certain long term
care facilities in the State of Texas.
“TRICARE” means the medical program for active duty members, qualified family
members, CHAMPUS eligible retirees and their family members and survivors, of
all uniformed services.
“Uniform Commercial Code” or “UCC” or “Code” means the Uniform Commercial Code
as the same may, from to time, be in effect in the State of Illinois; provided,
however, that if, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s Lien on the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Illinois,
the term “Uniform Commercial Code” or “UCC” or “Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement or the other Financing Agreements relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; provided further that, to the extent that the
Uniform Commercial Code of a particular jurisdiction is used to define a term
herein or in any Financing Agreement and such term is defined differently in
different Articles or Divisions of such Uniform Commercial Code, then the
definition of such term contained in Article or Division 9 of such Uniform
Commercial Code shall control.
“Unused Line Fee” means a fee in an amount equal to fifty basis points (0.50%)
per annum times the amount by which the Maximum Revolving Facility exceeds the
average daily balance of the Revolving Loans (which, for clarification, includes
the amounts outstanding under any Letters of Credit), payable to the
Administrative Agent for the Lenders for their Pro Rata Share.
“Withholding Certificate” shall have the meaning ascribed to such term in
Section 3.3 hereof.

-27-

--------------------------------------------------------------------------------




1.2    Interpretation.
(a)    All accounting terms used in this Agreement or the other Financing
Agreements shall have, unless otherwise specifically provided herein or therein,
the meaning customarily given such term in accordance with GAAP, and all
financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, however, that all financial covenants and calculations in the
Financing Agreements shall be made in accordance with GAAP as in effect on the
Closing Date unless Borrower, Administrative Agent and Required Lenders shall
otherwise specifically agree in writing. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Unless otherwise specified, references in this
Agreement or any of the attachments hereto or appendices hereof to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
this Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all annexes,
exhibits and schedules attached hereto, as the same may from time to time be
amended, restated, modified or supplemented, and not to any particular section,
subsection or clause contained in this Agreement or any such annex, exhibit or
schedule.
(b)    Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Financing Agreements) or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; and all references to
statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Financing
Agreement refers to the knowledge (or an analogous phrase) of Borrower, except
as otherwise expressly provided for herein, such words are intended to signify
that a Duly Authorized Officer of Borrower has actual knowledge or awareness of
a particular fact or circumstance or that a prudent individual in the position
of such Duly Authorized Officer of Borrower, would reasonably be expected to
have known or been aware of such fact or circumstance in the course of
performing his or her duties.
2.    COMMITMENT; INTEREST; FEES.
2.1    Revolving Loans. On the terms and subject to the conditions set forth in
this Agreement, and provided there does not then exist a Default or an Event of
Default, each Lender, severally and for itself alone, agrees to make in U.S.
Dollars such Lender’s Pro Rata Share of revolving loans (such loans are
collectively called “Revolving Loans” and individually called a “Revolving
Loan”) to the Borrower from time to time on and after the Closing Date and prior
to the Credit Termination Date, so long as the aggregate amount of such advances
outstanding at any time to the Borrower do not exceed the lesser of: (i) the
Maximum Revolving Facility at such time minus any reserves established by the
Administrative Agent pursuant to Section 2.1(b) hereof and (ii) the Borrowing
Base at such time minus any reserves established by the Administrative Agent
pursuant to Section 2.1(b) hereof, in each case, if at any time applicable,
minus all Letter of Credit

-28-

--------------------------------------------------------------------------------




Obligations. The aggregate outstanding principal amount of Revolving Loans as of
the date hereof and immediately prior to giving effect to any advances of
Revolving Loans (if any) to be made on the Closing Date is equal to zero Dollars
($0.00). The Borrower shall have the right to repay and reborrow any of the
Revolving Loans without premium or penalty (subject to Section 3.4 hereof);
provided, however, that it shall be a condition precedent to any reborrowing
that as of the date of any reborrowing (any such date herein called a
“Reborrowing Date”) all of the conditions to borrowing set forth in Section 5.1
of this Agreement shall be satisfied and all representations and warranties made
herein shall be true and correct in all material respects (without duplication
of materiality, as applicable) as of such Reborrowing Date. The payment
obligations of the Borrower to the Lenders hereunder are and shall be joint and
several as provided in Section 12.21 hereof. The failure of any Lender to make a
requested Revolving Loan on any date shall not relieve any other Lender of its
obligation to make a Revolving Loan on such date, but no Lender shall be
responsible for the failure of any other Lender to make any Revolving Loan to be
made by such other Lender. Each Lender’s obligation to fund any Revolving Loan
shall be limited to such Lender’s Pro Rata Share.
(c)    Each advance to the Borrower under this Section 2.1 shall be in integral
multiples of Ten Thousand Dollars ($10,000) and shall, on the day of such
advance, be deposited, in immediately available funds, in the Borrower’s demand
deposit account with the Administrative Agent, or in such other account as the
Borrower Agent may, from time to time, designate in writing with the
Administrative Agent’s approval.
(d)    The Borrower acknowledges and agrees that the Administrative Agent may
from time to time (i) upon five (5) calendar days’ notice, increase or decrease
the advance rates with respect to Eligible Accounts in the Administrative
Agent’s reasonable discretion (provided, prior to a Default, the Administrative
Agent will not reduce any such advance rate by more than ten percent (10%), but
after the occurrence and during the period of any Default, the Administrative
Agent may reduce any such advance rate in any amount in its reasonable
discretion), and/or (ii) establish reserves against the Borrowing Base and the
Eligible Accounts in the Administrative Agent’s reasonable discretion.
(e)    The Revolving Loans shall be evidenced by a separate promissory note or
amended and restated promissory note (hereinafter, as the same may be amended,
restated, modified or supplemented from time to time, and together with any
renewals or extensions thereof or exchanges or substitutions therefor, called
the “Revolving Credit Note(s)”), duly executed and delivered by the Borrower,
substantially in the form set forth in Exhibit A attached hereto, with
appropriate insertions, dated the Closing Date, jointly and severally payable to
the order of each Lender, respectively, in the principal amount equal to such
Lender’s Pro Rata Share of the Maximum Revolving Facility. THE PROVISIONS OF THE
REVOLVING CREDIT NOTES NOTWITHSTANDING, THE REVOLVING LOANS THEN OUTSTANDING
SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON A JOINT AND SEVERAL BASIS UPON THE
EARLIEST TO OCCUR OF (X) STATED MATURITY DATE; (Y) THE ACCELERATION OF THE
LIABILITIES PURSUANT TO SECTION 11.2 HEREOF; AND (Z) TERMINATION OF THIS
AGREEMENT (WHETHER BY PREPAYMENT OR OTHERWISE) IN ACCORDANCE WITH ITS TERMS.

-29-

--------------------------------------------------------------------------------




(f)    Accrued interest on the Revolving Loans shall be due and payable and
shall be made by the Borrower to the Administrative Agent in accordance with
Section 2.7 hereof. Monthly interest payments on the Revolving Loans shall be
computed using the interest rate then in effect and based on the outstanding
principal balance of the Revolving Loans. Upon maturity, the outstanding
principal balance of the Revolving Loans shall be immediately due and payable,
together with any remaining accrued interest thereon.
2.1(B)    Letters of Credit.
Subject to the terms and conditions of this Agreement (and any other reasonable
documentation or Letter of Credit Documents required by the applicable Issuing
Lender for the benefit of the Lenders from Borrower in connection with the
issuance of any Letter of Credit) and upon (i) the execution by Borrower Agent,
the Borrower and the Issuing Lender of a Master Letter of Credit Agreement in
form and substance acceptable to the Issuing Lender (together with all
amendments, modifications and restatements thereof, the “Master Letter of Credit
Agreement”), and (ii) the execution and delivery by the Borrower, and the
acceptance by the Issuing Lender, in its sole and absolute discretion, of a
Letter of Credit Application (in all material respects satisfactory to Issuing
Lender and Administrative Agent), and provided there does not then exist a
Default or an Event of Default, the Issuing Lender (on behalf of the Lenders, on
a Pro Rata Share basis) agrees to issue for the account of the Borrower such
Letters of Credit from the Revolving Loan facility provided hereunder in the
standard form of the Issuing Lender and otherwise in form and substance
acceptable to the Issuing Lender, from time to time during the term of this
Agreement, provided that the Letter of Credit Obligations may not at any time
exceed, in the aggregate at any time, the lesser of (A) the lesser of the
Borrowing Base and the Maximum Revolving Facility (minus (x) any reserves
established by the Administrative Agent pursuant to Section 2.1(b) hereof), and
(y) the outstanding aggregate principal amount of the Revolving Loans (which,
for clarification, includes all then existing Letter of Credit Obligations), or
(B) Ten Million and No/100 Dollars ($10,000,000.00); provided, further, the
expiration date on any Letter of Credit will not be more than one (1) year from
the date of issuance for such Letter of Credit and not later than the date that
is five (5) Business Days prior to the Credit Termination Date. The Borrower
shall jointly and severally reimburse Issuing Lender, Administrative Agent and
each Lender immediately upon demand, for any payments required to be made by
Issuing Lender, such Lender or Administrative Agent to any Person with respect
to any Letter of Credit (including pursuant to Section 2.18 hereof); provided,
however, Administrative Agent acknowledges that no such fees or charges
regarding any Letter of Credit are due or owing on the Closing Date as a result
of Borrower entering into this Agreement. The amount of any payments made by the
Issuing Lender with respect to draws made by a beneficiary under (or such costs,
fees and expenses in connection with) a Letter of Credit for which the Borrower
has failed to reimburse the Issuing Lender upon the earlier of (1) the Issuing
Lender’s demand for repayment, or (2) five (5) days from the date of such
payment to such beneficiary by the Issuing Lender, shall be deemed to have been
converted to a Revolving Loan as of the date such payment was made by the
Issuing Lender to such beneficiary. Upon the occurrence of an Event of a Default
and at the option of the Issuing Lender, all Letter of Credit Obligations shall
be converted to Revolving Loans consisting of Base Rate Loans, all without
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrower. To the extent the provisions of the Master Letter of
Credit Agreement differ from, or are inconsistent with,

-30-

--------------------------------------------------------------------------------




the terms of this Agreement, the provisions of this Agreement shall govern. For
clarification, it is acknowledged that upon an issuance of a Letter of Credit, a
Revolving Loan in such amount shall be deemed to have been made and shall
concurrently reduce availability for additional borrowing by such amount.
The Issuing Lender will, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment by the beneficiary under
any Letter of Credit issued by the Issuing Lender to ascertain that the same
appear on their face to be in conformity with the terms and conditions of such
Letter of Credit. If, after examination, the Issuing Lender has determined that
a demand for payment under such Letter of Credit does not conform to the terms
and conditions of such Letter of Credit, then the Issuing Lender will, as soon
as reasonably practicable, give notice to the beneficiary to the effect that
negotiation was not in accordance with the terms and conditions of such Letter
of Credit, stating the reasons therefor and that the relevant document is being
held at the disposal of such beneficiary or is being returned to such
beneficiary, as the Issuing Lender may elect. The beneficiary may attempt to
correct any such nonconforming demand for payment under such Letter of Credit
if, and to the extent that, such beneficiary is entitled (without regard to the
provisions of this sentence) and able to do so. If the Issuing Lender determines
that a demand for payment under such Letter of Credit conforms to the terms and
conditions of such Letter of Credit, then the Issuing Lender will make payment
to the beneficiary in accordance with the terms of such Letter of Credit. The
Issuing Lender has the right to require the beneficiary to surrender such Letter
of Credit to Issuing Lender on the stated expiration date of such Letter of
Credit.
As between the Borrower and the Issuing Lender, the Borrower assumes all risks
of the acts and omissions of, or misuse of Letters of Credit by, the respective
beneficiaries of the Letters of Credit. In furtherance and not in limitation of
the foregoing, subject to the provisions of the Letter of Credit applications,
the Issuing Lender will not be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for or issuance of the Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; provided, however, that the
Issuing Lender will examine such documents to insure conformity thereof with any
demand for payment; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile or otherwise, except to the extent
arising out of the Issuing Lender’s willful misconduct; (v) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof, except to the
extent arising out of the Issuing Lender’s gross negligence or willful
misconduct; (vi) for the misapplication by the beneficiary of a Letter of Credit
of the proceeds of any drawing under such Letter of Credit; or (vii) for any
consequences arising from causes beyond the control of the Issuing Lender,
including, without limitation, any acts by governmental authorities. In
furtherance of the foregoing, and without limiting the generality thereof, the
Borrower agrees to and shall indemnify and hold harmless the Issuing Lender and
the

-31-

--------------------------------------------------------------------------------




Administrative Agent (and each of their respective directors, stockholders,
officers, employees, agents, and affiliates) from and against each and every
claim, loss, cost, expense and liability which might arise against the Issuing
Lender (or any such other Person) arising out of or in connection with any
Letter of Credit or otherwise by reason of any transfer, sale, delivery,
surrender or endorsement of any bill of lading, warehouse receipt or other
document held by the Issuing Lender or for its account, except solely to the
extent arising out of the Issuing Lender’s gross negligence or willful
misconduct. None of the above affects, impairs or prevents the vesting of any of
the Issuing Lender’s or Administrative Agent’s rights or powers under this
Agreement or the Borrower’s obligation to make reimbursement.
By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) by the Issuing Lender, and without any further
action on the part of the Issuing Lender or the other Lenders, the Issuing
Lender hereby grants to each other Lender, and each Lender hereby acquires from
the Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share (deemed as if being a Revolving Loan) of the aggregate
amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Loan Commitments, and that each such payment shall be made without any
offset, counterclaim, defense, abatement, withholding or reduction whatsoever.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender promptly upon the request of such
Issuing Lender (made through the Administrative Agent) at any time from the time
of such L/C Disbursement until such L/C Disbursement is reimbursed by Borrower
or at any time after any reimbursement payment is required to be refunded to
Borrower for any reason. Each such payment shall be made in the same manner as
provided herein with respect to Revolving Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from Borrowers pursuant to this Subsection,
the Administrative Agent shall distribute such payment to the Issuing Lender or,
to the extent that the other Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, then to such Lenders and such Issuing
Lender as their interests may appear. Any payment made by a Lender pursuant to
this Subsection to reimburse the Issuing Lender for any L/C Disbursement shall
not constitute a Loan and shall not relieve any Borrower of its obligation to
reimburse such L/C Disbursement.
If the Issuing Lender shall make any L/C Disbursement in respect of a Letter of
Credit, Borrower shall reimburse the Issuing Lender in respect of such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement not later than 1:00 p.m., Chicago time, on (A) the Business Day
that Borrower Agent or Parent receives notice of such L/C Disbursement, if such
notice is received prior to 12:00 noon, Chicago time, or (B) the Business Day
immediately following the day that Borrower Agent or Parent receives such
notice, if such notice

-32-

--------------------------------------------------------------------------------




is not received prior to such time. If Borrower fails for any reason to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable L/C Disbursement, the payment then due from Borrower in respect
thereof and such Lender’s Pro Rata Share thereof, and upon the written request
(which may be by e-mail) of the Issuing Lender, each other Lender irrevocably
and unconditionally agrees to and shall pay to the Administrative Agent in
immediately available funds, for the account of the Issuing Lender, such
Lender’s Pro Rata Share thereof in accordance herewith (but no such payment
shall diminish the obligations of Borrower hereunder). If and to the extent any
Lender shall not have made such amount available to Administrative Agent by 2:00
P.M., Chicago time, on the Business Day on which such Lender receives notice
from Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to Administrative Agent for the
applicable Issuing Lender’s account forthwith on demand, for each day from the
date such amount was to have been delivered to Administrative Agent to the date
such amount is paid, at a rate per annum equal to (a) for the first three days
after demand, the Federal Funds Rate from time to time in effect and (b)
thereafter, the Base Rate plus the Applicable Margin (subject to any interest
rate floor) from time to time in effect. Any Lender’s failure to make available
to Administrative Agent its Pro Rata Share of any such payment or disbursement
shall not relieve any other Lender of its obligation hereunder to make available
to Administrative Agent such other Lender’s Pro Rata Share of such payment, but
no Lender shall be responsible for the failure of any other Lender to make
available to Administrative Agent such other Lender’s Pro Rata Share of any such
payment or disbursement.
The obligations of Borrower with respect to any Letter of Credit issued pursuant
to this Agreement are absolute, unconditional and irrevocable and shall be
payable and performed strictly in accordance with the terms of this Agreement
and the Letter of Credit under all circumstances whatsoever, including, without
limitation, (i) any lack of validity or enforceability of any Letter of Credit,
any other Letter of Credit Document or any Financing Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit, (iii) payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply strictly with the terms of such Letter of Credit, or any payment
by the Issuing Lender under any Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any bankruptcy, reorganization or other insolvency law, (iv) the
existence of any claim, counterclaim, setoff, defense or other right that
Borrower may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction, (v) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of or defense to
Borrowers’ obligations hereunder, (vi) any amendment or waiver

-33-

--------------------------------------------------------------------------------




of or consent to any departure from any or all of the Financing Agreements,
(vii) any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith, (viii) the existence of any claim, set-off, defense or any
right which any Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or Persons for whom any such beneficiary or
any such transferee may be acting), any Lender or any other Person, whether in
connection with any Letter of Credit, any transaction contemplated by any Letter
of Credit, this Agreement, or any other Financing Agreement, or any unrelated
transaction, (ix) the insolvency of any Person issuing any documents in
connection with any Letter of Credit, (x) any breach of any agreement between
any Borrower and any beneficiary or transferee of any Letter of Credit, (xi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit, (xii) any errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code, (xiii) any act, error, neglect or default,
omission, insolvency or failure of business of any of the correspondents of the
Issuing Lender, and (xiv) any other circumstances arising from causes beyond the
control of the Issuing Lender; except, in each case above, as result from the
gross negligence or willful misconduct of Issuing Lender.
No Issuing Lender shall be under any obligation to issue any Letter of Credit
if: (i) the issuance of such Letter of Credit would violate one or more policies
of the Issuing Lender applicable to letters of credit generally; (ii) except as
otherwise agreed by the Administrative Agent and the Issuing Lender, such Letter
of Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit; (iii) except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is to be denominated in a currency other
than United States Dollars; (iv) such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or (v) any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Issuing Lender’s risk with respect to
such Defaulting Lender.
2.2    [Intentionally Omitted.].
2.3    Reduction of Revolving Loan Commitment by the Borrower. The Borrower may
from time to time, on at least five (5) Business Days’ prior written notice
(stating the amount of the prepayment and the prepayment date) received by the
Administrative Agent, permanently reduce the amount of the Revolving Loan
Commitment but only upon first repaying the amount, if any, by which the
aggregate unpaid principal amount of the Revolving Credit Note exceeds the then
reduced amount of the Revolving Loan Commitment), and Borrower paying any amount
due pursuant to Section 3.4 hereof.
2.4    Principal Balance of Liabilities Not to Exceed the Maximum Revolving
Facility. The sum of the aggregate outstanding principal balance of the Loans to
the Borrower made under this Agreement shall not, at any time, exceed the
Maximum Revolving Facility. The Borrower agrees that if at any time any such
excess shall arise, the Borrower shall immediately pay on a joint

-34-

--------------------------------------------------------------------------------




and several basis to the Administrative Agent for distribution to the applicable
Issuing Lender and Lenders such amount as may be necessary to eliminate such
excess.
2.5    The Borrower’s Loan Account. The Administrative Agent, on behalf of each
Lender, shall maintain a loan account (the “Loan Account”) on its books for the
Borrower in which shall be recorded (a) all Loans made by the Lenders (including
Administrative Agent) to the Borrower pursuant to this Agreement, (b) all
payments made by the Borrower on all such Loans, and (c) all other appropriate
debits and credits as provided in this Agreement, including, without limitation,
all fees, charges, expenses and interest. All entries in the Loan Account shall
be made in accordance with the Administrative Agent’s customary accounting
practices as in effect from time to time. The Borrower promises to pay the
amount reflected as owing by Borrower under its Loan Account and all of its
other obligations hereunder as such amounts become due or are declared due
pursuant to the terms of this Agreement. Notwithstanding the foregoing, the
failure so to record any such amount or any error in so recording any such
amount shall not limit or otherwise affect the Borrower’s obligations under this
Agreement or under the Revolving Credit Note to repay the outstanding principal
amount of any of the Loans together with all interest accruing thereon.
2.6    Statements. All Loans to the Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the
Administrative Agent in its internal data control systems showing the date,
amount and reason for each such debit or credit. Until such time as the
Administrative Agent shall have rendered to the Borrower Agent written
statements of account as provided herein, the balance in the Loan Account, as
set forth on the Administrative Agent’s most recent computer printout, shall be
rebuttably presumptive evidence of the amounts due and owing the Lenders by the
Borrower. From time to time the Administrative Agent shall render to the
Borrower Agent a statement setting forth the balance of the Loan Account,
including principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Administrative Agent but shall, absent
manifest errors or omissions, be presumed correct and binding upon the Borrower.
2.7    Interest. (a) The Borrower agrees to jointly and severally pay to the
Administrative Agent on behalf of the Lenders interest on the daily outstanding
principal balance of (i) the Base Rate Loans at the Base Rate from time to time
in effect, plus the Applicable Base Rate Margin (provided, however, at no time
shall such all-in interest rate for this subsection (i) be less than five and
one-quarter percent (5.25%) per annum), and (ii) the Libor Loans at the Libor
Rate; provided, however, that notwithstanding any other term or provision of
this Agreement to the contrary, (x) immediately following the occurrence and
during the continuance of an Event of Default relating to Sections 11.1(a), (h),
(i) or (j) hereof, and (y) unless the Required Lenders otherwise direct in
writing, upon Administrative Agent’s demand following the occurrence and during
the continuance of any other Event of Default, in each case, Borrower agrees to
and shall pay to Administrative Agent on behalf of Lenders interest on the
outstanding principal balance of the Loans at the per annum rate of two percent
(2.0%) plus the rate otherwise payable hereunder with respect to such Loans (the
“Default Rate”).
(b)    Accrued interest on each Base Rate Loan shall be payable on the first
calendar day of each month and at maturity, commencing with the first day of the
calendar month after the

-35-

--------------------------------------------------------------------------------




initial disbursement of such loan. Accrued interest on each Libor Loan shall be
payable on the last day of the Libor Interest Period relating to such Libor Loan
and at maturity, commencing with the first such last day of the initial Libor
Interest Period. Monthly interest payments on the Loans shall be computed using
the interest rate then in effect and based on the outstanding principal balance
of the Loans. Upon maturity, the outstanding principal balance of all Loans
shall be immediately due and payable, together with any remaining accrued
interest thereon. Interest shall be computed on the basis of a year of three
hundred sixty (360) days for the actual number of days elapsed (which results in
more interest being paid than if computed on the basis of a 365-day year). If
any payment of principal of, or interest on, the Revolving Credit Note falls due
on a day that is not a Business Day, then such due date shall be extended to the
next following Business Day, and additional interest shall accrue and be payable
for the period of such extension.
2.8    Method for Making Payments. All payments of principal, interest, fees and
costs and expenses (including, without limitation, pursuant to Section 12.2)
hereunder shall be paid by automatic debit from Borrower’s concentration
account, wire transfer, check or in coin or currency which, at the time or times
of payment, is the legal tender for public and private debts in the United
States of America and shall be made at such place as Administrative Agent may
from time to time appoint or direct in the payment invoice or otherwise in
writing, and in the absence of such appointment or direction, then, not later
than 1:00 p.m. (Chicago time) on the date of payment, at the offices of
Administrative Agent at 120 South LaSalle Street, Chicago, Illinois 60603, Attn:
Commercial Loan Department. Payment made by check shall be deemed paid on the
date two Business Days after Administrative Agent receives such check; provided,
however, that if such check is subsequently returned to Administrative Agent
unpaid due to insufficient funds or otherwise, the payment shall not be deemed
to have been made and shall continue to bear interest until collected. If at any
time requested by Borrower (including via electronic transmission), principal,
interest, fees and costs and expenses (including, without limitation, pursuant
to Section 12.2) hereunder owed to Administrative Agent or Lenders from time to
time will be deducted by Administrative Agent automatically on the due date or
date declared due from Borrower’s concentration account with Administrative
Agent. Borrower shall maintain sufficient funds in the account on the dates
Administrative Agent enters debits authorized hereby. If there are insufficient
funds in the concentration account on the date Administrative Agent enters any
debit authorized hereby, the debit will be reversed. Borrower may terminate this
direct debit arrangement at any time by sending written notice to Administrative
Agent at the address specified above. Notwithstanding the foregoing in this
Section, Borrower hereby irrevocably authorizes and instructs Administrative
Agent after the occurrence and during the continuance of any Default or Event of
Default to direct debit any of Borrower’s operating accounts with Administrative
Agent and PrivateBank for all principal, interest, costs, and any and all fees,
costs and expenses due hereunder or pursuant hereto with respect to the Loan and
the Liabilities (including, without limitation, reasonable attorneys’ fees).
Payments made after 1:00 p.m. (Chicago time) shall be deemed to have been made
on the next succeeding Business Day. Administrative Agent shall promptly (but in
no event longer than within three (3) Business Days thereof) remit to each
Lender its Pro Rata Share of all such payments received in collected funds by
Administrative Agent for the account of such Lender; provided, however, all
payments due by Borrower under Section 3 hereof, as applicable, shall be made by
Borrower directly to Administrative Agent and Lenders entitled thereto without
setoff, counterclaim or other defense.

-36-

--------------------------------------------------------------------------------




2.9    Term of this Agreement. The Borrower shall have the right to terminate
this Agreement (subject to survival of Sections 12.9 and 12.16 and any other
term hereof surviving by its terms hereof) at any time by permanently reducing
the Revolving Loan Commitment to zero dollars and paying any other remaining
monetary Liabilities outstanding to Administrative Agent, Lenders and Issuing
Lender, as applicable; provided, however, that (a) all of the Administrative
Agent’s and each Lender’s rights and remedies under this Agreement, and (b) the
Liens created under Section 6.1 hereof and under any of the other Financing
Agreements, shall survive such termination until Payment in Full. In addition,
the Liabilities may be accelerated as set forth in Section 11.2 hereof. Upon the
effective date of termination, all of the Liabilities shall become immediately
due and payable on a joint and several basis without notice or demand.
Notwithstanding any termination, until Payment in Full, the Administrative Agent
shall be entitled to retain its Liens (for the ratable benefit of the Lenders
and the Administrative Agent) in and to all existing and future Collateral and
the Borrower shall continue to remit collections of Accounts of the Borrower and
proceeds as provided herein.
2.10    Optional Prepayment of Loans. Borrower may, at its option, permanently
prepay, without penalty or premium (other than as specified in Section 3.4
hereof), at any time during the term of this Agreement all or any portion of any
of the Revolving Loans.
2.11    Limitation on Charges. It being the intent of the parties that the rate
of interest and all other charges to the Borrower be lawful, if for any reason
the payment of a portion of the interest or other charges otherwise required to
be paid under this Agreement would exceed the limit which the Lenders may
lawfully charge the Borrower, then the obligation to pay interest or other
charges shall automatically be reduced to such limit and, if any amounts in
excess of such limit shall have been paid, then such amounts shall at the sole
option of the Administrative Agent (or otherwise at the direction of the
Required Lenders in writing) either be refunded to the Borrowers or credited to
the principal amount of the Liabilities (or any combination of the foregoing) so
that under no circumstances shall the interest or other charges required to be
paid by the Borrowers hereunder exceed the maximum rate allowed by applicable
Laws, and Borrowers shall not have any action against any Lender or the
Administrative Agent for any damages arising out of the payment or collection of
any such excess interest.
2.12    Method of Selecting Rate Options; Additional Provisions Regarding Libor
Loans. The Borrower may select a Libor Rate with respect to a Revolving Loan as
provided in this Section 2.12; provided, however, that with respect to each and
all Libor Loans made hereunder (i) the initial advance shall be in an amount not
less than Five Hundred Thousand Dollars ($500,000) and in integral multiples of
One Hundred Thousand Dollars ($100,000) thereafter; and (ii) there shall not
exist at any one time outstanding more than five (5) separate traunches of Libor
Loans. Revolving Loans shall bear interest at the Base Rate plus the Applicable
Base Rate Margin unless the Borrower provides a Borrowing Notice to the
Administrative Agent in the form of Exhibit B, signed by a Duly Authorized
Officer of the Borrower, irrevocably electing that all or a portion of the
Revolving Loans are to bear interest at a Libor Rate (the “Borrowing Notice”).
The Borrowing Notice shall be delivered to the Administrative Agent not later
than two (2) Business Days before the Borrowing Date for each Libor Loan,
specifying:

-37-

--------------------------------------------------------------------------------




(a)    The Borrowing Date, which shall be a Business Day, of such Loan;
(b)    The type and aggregate amount of such Loan;
(c)    The Rate Option selected for such Loan; and
(d)    The Libor Interest Period applicable thereto.
Each Libor Loan shall bear interest from and including the first day of the
Libor Interest Period applicable thereto to (but not including) the last day of
such Libor Interest Period at the interest rate determined as applicable to such
Libor Loan. If at the end of an Libor Interest Period for an outstanding Libor
Loan, the Borrower has failed to select a new Rate Option or to pay such Libor
Loan, then such Loan, if a Revolving Loan, shall be automatically converted to a
Base Rate Loan on and after the last day of such Libor Interest Period until
paid or until the effective date of a new Rate Option with respect thereto
selected by the Borrower. An outstanding Revolving Loan that is a Base Rate Loan
may be converted to a Libor Loan at any time subject to the notice provisions
applicable to the type of Loan selected. The Borrower may not select a Libor
Rate for a Revolving Loan if there exists a Default or Event of Default. The
Borrower shall select Libor Interest Periods with respect to Libor Loans so that
such Libor Interest Period does not expire after the end of the Credit
Termination Date.
2.13    Setoff. (a) Other than with respect to Government Blocked Account,
Borrower agrees that the Administrative Agent and each Lender has all rights of
setoff and banker’s liens provided by applicable law. The Borrower agrees that,
if at any time (i) any amount owing by it under this Agreement or any Financing
Agreement is then due and payable to the Administrative Agent or Lenders, or
(ii) or an Event of Default shall have occurred and be continuing, then the
Administrative Agent or Lenders, in their sole discretion, may set off against
and apply to the payment of any and all Liabilities, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter with
the Administrative Agent or such Lender.
(b)    Without limitation of Section 2.13(a) hereof, the Borrower agrees that,
upon and after the occurrence of any Event of Default, the Administrative Agent
and each Lender is hereby authorized, at any time and from time to time, without
prior notice to the Borrower (provided, however, prior to an Event of Default
the Administrative Agent and such Lender shall use reasonable efforts to provide
notice of any such action within a reasonable time thereafter but the
Administrative Agent and such Lender shall not be liable for any failure to
provide such notice), (i) to set off against and to appropriate and apply to the
payment of any and all Liabilities any and all amounts which the Administrative
Agent or Lender is obligated to pay over to the Borrower (whether matured or
unmatured, and, in the case of deposits, whether general or special, time or
demand and however evidenced), and (ii) pending any such action, to the extent
necessary, to deposit such amounts with the Administrative Agent as Collateral
to secure such Liabilities and to dishonor any and all checks and other items
drawn against any deposits so held as the Administrative Agent in its sole
discretion may elect.
(c)    The rights of the Administrative Agent and Lenders under this Section
2.13 are in addition to all other rights and remedies which the Administrative
Agent and Lenders may

-38-

--------------------------------------------------------------------------------




otherwise have in equity or at law. Notwithstanding anything to the contrary
contained in this Section 2.13, Administrative Agent and Lenders waive any right
of setoff with respect to the Government Blocked Account; provided, however, if
at any time, Administrative Agent or Lenders may have a right of setoff in the
Government Blocked Account without violating applicable Laws, including
Healthcare Laws, then Administrative Agent and Lenders shall immediately and
automatically have (without any further action of either Borrower,
Administrative Agent or Lenders) a right of setoff against and from the
Government Blocked Account.
(d)    If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of offset or otherwise), on account of
(a) principal of or interest on any Revolving Loan, but excluding (i) any
payment pursuant to Section 3.8 or Section 12.15 and (ii) payments of interest
on any Base Rate Loan that but for Sections 3.2, 3.6 and 3.7 would be a Libor
Loan, or (b) other recoveries obtained by all Lenders on account of principal of
and interest on the Loans (or such participation) then held by them, then such
Lender shall purchase from the other Lenders such participations in the Loans
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery ratably with each of them; provided that if all
or any portion of the excess payment or other recovery is thereafter recovered
from such purchasing Lender, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery.
2.14    Termination of Commitment. On the date on which the Commitment
terminates pursuant to Section 11.2 hereof, all Loans and other Liabilities
shall become immediately due and payable, without presentment, demand or notice
of any kind.
2.15    Unused Line Fee. Borrower hereby agrees to pay to the Administrative
Agent for the Lenders on a Pro Rata Share basis the Unused Line Fee, which shall
be payable in arrears, on the first day of each Fiscal Quarter commencing on
July 1, 2013, and on the Stated Maturity Date, which fee shall be nonrefundable
and deemed fully earned on the date of payment thereof.
2.16    Closing Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent a one-time closing fee pursuant to the Fee Letter in
immediately available funds, which fee shall be nonrefundable and deemed fully
earned as of such date (“Closing Fee”).
2.17    Late Charge. If any installment of principal or interest due hereunder
shall become overdue for five (5) days after the date when due, the Borrower
shall pay to the Administrative Agent (for the ratable benefit of the Lenders)
on demand a “late charge” of five cents ($.05) for each dollar so overdue in
order to defray part of the increased cost of collection occasioned by any such
late payment, as liquidated damages and not as a penalty.
2.18    L/C Fees. For each Letter of Credit, the Borrower will pay to the
Administrative Agent for the Lenders (except as provided in Section 13.14) a
letter of credit fee (“L/C Fee”) equal to three percent (3.00%) per annum of the
undrawn face amount of each Letter of Credit (subject to increase by the Default
Rate if and as applicable), provided, that the L/C Fee will not be less than the
Administrative Agent’s standard minimum amount for such fees in effect at such
time. The L/C Fee is and shall be payable quarterly in arrears, on the first day
of each Fiscal Quarter during which each such Letter of Credit remains
outstanding, and such fee shall be nonrefundable and

-39-

--------------------------------------------------------------------------------




deemed fully earned as of such payment date. The L/C Fee will be computed on the
basis of a 360 day year for the actual number of days elapsed (which results in
a larger fee being paid than if computed on the basis of a 365-day year). In
addition, the Borrower will pay to the Issuing Lender all customary charges and
out-of-pocket and additional expenses in connection with the issuance and
administration (and, if applicable, amendment) of any Letters of Credit issued
under this Agreement.
2.19    Mandatory Prepayments. Upon receipt by Borrower of the proceeds of any
sale or issuance of any Stock of Borrower (excluding (a) any issuance to another
Borrower or Guarantor, (b) any issuance of Stock pursuant to any employee,
officer or director option program or agreement, benefit plan or compensation
program or agreement, (c) any issuance of Stock pursuant to the exercise of
options or warrants, or (d) any issuance in connection with any dividend
reinvestment plan or direct stock purchase plan, if applicable), in each case,
Borrower shall prepay the outstanding principal amount of the Liabilities in an
amount equal to one hundred percent (100%) of the cash proceeds of such
transaction net of (i) the direct reasonably and actually incurred costs
relating thereto, such as sales commissions and legal, accounting and investment
banking fees and out-of-pocket costs, and (ii) taxes paid or reasonably
estimated by Borrower to be payable as a result thereof. Nothing contained in
this Section 2.19 shall be construed to permit Borrower to consummate any
transaction in violation of any other provision contained in this Agreement,
including, without limitation, Section 9.6 hereof.
3.    CHANGE IN CIRCUMSTANCES.
3.1    Yield Protection. If, after the date of this Agreement (for purposes of
this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all guidelines and regulations adopted in connection therewith are deemed to
have been adopted after the date hereof), the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change therein, or
any change in the interpretation or administration thereof, or the compliance of
any Lender therewith, or Regulation D of the Board of Governors of the Federal
Reserve System,
(a)    subjects any Lender to any tax, duty, charge or withholding on or from
payments due from the Borrower (excluding taxation of the overall net income or
receipts of such Lender or any branch profits taxes), or changes the basis of
taxation of payments to such Lender in respect of its Loans or other amounts due
it hereunder, or
(b)    imposes, modifies, or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (other than reserves and assessments taken into account in determining
the interest rate applicable to Libor Loans), or
(c)    imposes any other condition the result of which is to increase the cost
to any Lender of making, funding or maintaining advances or reduces any amount
receivable by such Lender in connection with advances, or requires any Lender to
make any payment calculated by reference to the amount of advances held or
interest received by it, by an amount deemed material by such Lender, or

-40-

--------------------------------------------------------------------------------




(d)    affects the amount of capital required or expected to be maintained by
any Lender or any corporation controlling such Lender and such Lender determines
the amount of capital required is increased by or based upon the existence of
this Agreement or its obligation to make Loans hereunder or of commitments of
this type,
then, within three (3) Business Days of demand by such Lender, the Borrower
agrees to pay such Lender that portion of such increased expense incurred
(including, in the case of clause (d), any reduction in the rate of return on
capital to an amount below that which it could have achieved but for such law,
rule, regulation, policy, guideline or directive and after taking into account
such Lender’s policies as to capital adequacy) or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining the Loans.
3.2    Availability of Rate Options. If Administrative Agent determines (or
Required Lenders advise Administrative Agent in writing) that maintenance of any
Libor Loans would violate any applicable law, rule, regulation or directive of
any government or any division, agency, body or department thereof, whether or
not having the force of law, the Lenders shall suspend the availability of the
Libor Rate option and the Administrative Agent shall require any Libor Loans
outstanding to be promptly converted to a Base Rate Loan subject to the
Borrower’s compliance with Section 3.4 hereof; or if Administrative Agent
determines (or Required Lenders advise Administrative Agent in writing) that (i)
deposits of a type or maturity appropriate to match fund Libor Loans are not
available, the Lenders shall suspend the availability of the Libor Rate after
the date of any such determination, or (ii) the Libor Rate does not accurately
reflect the cost of making a Libor Loan, then, if for any reason whatsoever the
provisions of Section 3.1 hereof are inapplicable, the Lenders shall, at their
option, suspend the availability of the Libor Rate after the date of any such
determination or permit (solely in the case of clause (ii)) the Borrower to pay
the Lenders for any increased cost the Lenders may incur.
3.3    Taxes. All payments by the Borrower under this Agreement shall be made
free and clear of, and without deduction for, any present or future income,
excise, stamp or other taxes, fees, levies, duties, withholdings or other
charges of any nature whatsoever, now or hereafter imposed by any taxing
authority, other than franchise taxes and taxes imposed on or measured by any
Lender’s net income or receipts or branch profits taxes (such non-excluded items
being called “Taxes”). If any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower shall:
(a)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;
(b)    promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and
(c)    pay to the Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Lenders will equal the full
amount the Lenders would have received had no such withholding or deduction been
required.

-41-

--------------------------------------------------------------------------------




Moreover, if any Taxes are directly asserted against any Lender with respect to
any payment received by such Lender hereunder, such Lender may pay such Taxes
and the Borrower agrees to promptly pay such additional amounts (including,
without limitation, any penalties, interest or expenses) as is necessary in
order that the net amount received by the Lenders after the payment of such
Taxes (including, without limitation, any Taxes on such additional amount) shall
equal the amount the Lenders would have received had not such Taxes been
asserted.
The provisions of and undertakings of the Borrower set out in this Section 3.3
shall survive the satisfaction and payment of the Liabilities of Borrower and
the termination of this Agreement.
To the extent permitted by applicable law, each Lender that is not a United
States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to Borrower and Administrative Agent on or prior to
the Closing Date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduction in the rate of, United States withholding tax on
interest payments to be made hereunder or on any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), such Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to Borrower and Administrative Agent two new and accurate and
complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or Administrative Agent to an exemption from, or a reduction in the rate
of, United States withholding tax on interest payments to be made hereunder or
on any Loan.
Each Lender that is not a Non-U.S. Participant (other than any such Lender which
is taxed as a corporation for U.S. federal income tax purposes) shall provide
two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from, or a reduction in the rate of,
United States backup withholding tax. To the extent that a form provided
pursuant to this Section is rendered obsolete or inaccurate in any material
respects as result of change in circumstances with respect to the status of a
Lender, such Lender shall, to the extent permitted by applicable law, deliver to
Borrower and Administrative Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Administrative Agent’s exemption
from United States backup withholding tax. Borrower shall not be required to pay
additional amounts to a Lender, or indemnify any Lender, under this Section to
the extent that such obligations would not have arisen but for the failure of
such Lender to comply with this Section.

-42-

--------------------------------------------------------------------------------




Each Lender agrees to and shall indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 3.3) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder as
a result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Administrative Agent as set forth above. Such
indemnification shall be made within thirty (30) days from the date
Administrative Agent makes written demand therefor.
If a payment made to a Non-U.S. Participant under any Financing Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable),
(i) such Lender shall deliver to the Administrative Agent and Borrower at the
time or times prescribed by FATCA and at such time or times reasonably requested
by the Administrative Agent or Borrower such documentation prescribed by FATCA
as may be necessary for the Administrative Agent and Borrower to comply with
their respective obligations under FATCA and to determine the amount (if any)
required to be deducted and withheld under FATCA from such payment, and (ii) any
U.S. federal withholding taxes imposed by FATCA as a result of such Lender’s
failure to comply shall be excluded from the gross-up and indemnification
obligations under this Section with respect to Taxes.
3.4    Funding Indemnification. If any payment of a Libor Loan occurs on a date
that is not the last day of the applicable Libor Interest Period, whether
because of acceleration, prepayment, request of Borrower pursuant to Section
2.12, or otherwise, or a Libor Loan is not made on the date specified by the
Borrower, the Borrower shall indemnify the Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Libor Loan.
3.5    Lender Statements. Each affected Lender shall deliver a written statement
to the Borrower and Administrative Agent as to the amount due, if any, under
Sections 3.1, 3.3 or 3.4 hereof. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
demonstrable error. Unless otherwise provided herein, the amount specified in
the written statement shall be payable on demand after receipt by the Borrower
of the written statement.
3.6    Basis for Determining Interest Rate Inadequate or Unfair. If with respect
to any Libor Interest Period: (a) Administrative Agent reasonably determines (or
Required Lenders advise Administrative Agent in writing), which determination
shall be binding and conclusive on the Borrower, that by reason of circumstances
affecting the interlender Libor Base market adequate and reasonable means do not
exist for ascertaining the applicable Libor Base Rate; or (b) Administrative
Agent reasonably determines (or Required Lenders advise Administrative Agent in
writing) that the Libor Base Rate will not adequately and fairly reflect the
cost to Lenders of maintaining or funding the Loan or any portion thereof for
such Libor Interest Period, or that the making or funding of Libor Loans has
become impracticable as a result of an event occurring after

-43-

--------------------------------------------------------------------------------




the date of this Agreement which in the opinion of Administrative Agent (or
Required Lenders) adversely affects such Loans, then, in either case, so long as
such circumstances shall continue: (i) Lenders shall not be under any obligation
to make, convert into or continue Libor Loans and (ii) on the last day of the
then current Libor Interest Period for each Libor Loan, each such Loan shall,
unless then repaid in full, automatically convert to a Base Rate Loan. Each
affected Lender shall promptly give the Borrower written notice of any
determination made by it under this Section accompanied by a statement setting
forth in reasonable detail the basis of such determination.
3.7    Illegality. If any applicable law or regulation, or any interpretation
thereof by any court or any governmental or other regulatory body charged with
the administration thereof, should make it unlawful for any Lender or its
lending office to make, maintain or fund any Libor Loan, then the obligation of
such Lender to make, convert into or continue such Libor Loan shall, upon the
effectiveness of such event, be suspended for the duration of such unlawfulness,
and on the last day of the current Libor Interest Period for such Libor Loan
(or, in any event, if Administrative Agent or Required Lenders so request, on
such earlier date as may be required by the relevant law, regulation or
interpretation), the Libor Loans shall, unless then repaid in full,
automatically convert to Base Rate Loans.
3.8    Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any Libor Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that such election shall
not increase the costs to Borrower hereunder and that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by such
Lender and the obligation of Borrower to repay such Loan shall nevertheless be
to such Lender and shall be deemed held by it, to the extent of such Loan, for
the account of such branch or Affiliate.
3.9    Discretion of Lenders as to Manner of Funding; No Match Funding.
Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each Libor Loan during each Libor
Interest Period for such Loan through the purchase of deposits having a maturity
corresponding to such Libor Interest Period and bearing an interest rate equal
to the Libor Rate for such Libor Interest Period.
3.10    Further Documentation; Loss of Notes. If any further documentation or
information is (a) required by Administrative Agent or any Lender or any
prospective transferee in connection with selling, transferring, delivering,
assigning, or granting a participation in the Loans (or transferring the
servicing of the Loans), or (b) deemed necessary or appropriate by
Administrative Agent to correct patent mistakes in the Financing Agreements,
Borrower shall provide, or cause to be provided to Administrative Agent and
Lenders, and, in the case of (b), unless such patent mistake is due to the gross
negligence, willful misconduct or illegal activity of Administrative Agent and
Lenders, at Borrower’s cost and expense, such documentation or information as
Administrative Agent and any Lender or any prospective transferee may reasonably
request. Upon notice from Administrative Agent of the loss, theft, or
destruction of any of the Revolving Credit Notes and upon receipt of indemnity
reasonably satisfactory to Borrower from the applicable Lender, or in

-44-

--------------------------------------------------------------------------------




the case of mutilation of any of the Revolving Credit Notes, upon surrender of
the mutilated Revolving Credit Note, Borrower shall promptly make and deliver a
new promissory note of like tenor in lieu of the then to be superseded Revolving
Credit Note.
4.    ELIGIBILITY REQUIREMENTS; CASH COLLATERAL ACCOUNT; ATTORNEY-IN-FACT.
4.1    Account Warranties; Schedule of Accounts. (a) The amounts shown on the
Schedule of Accounts and all invoices and statements delivered to the
Administrative Agent with respect to any Account, are and will be actually and
absolutely owing to the Borrower and are and will not be contingent for any
reason. There are no set-offs, counterclaims or disputes existing or asserted
with respect to any Accounts included on any Schedule of Accounts and the
Borrower has not made any agreement with any Account Debtor for any deduction
from such Account, except for discounts or allowances allowed by the Borrower in
the ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the invoice related to such
Account. There are no reserves against the collection of Accounts not set forth
in the applicable Schedule of Accounts or the financial statements delivered
pursuant to Section 8.1 hereof and there are no facts, events or occurrences
which in any way impair the validity or enforcement of any of the Accounts or
tend to reduce the amount payable thereunder from the amount of the invoice
shown on any Schedule of Accounts, and on all contracts, invoices and statements
delivered to the Administrative Agent with respect thereto. Borrower has (or
will have in due course following the Closing Date, in the case of the Kansas
Borrowers) use of all certificates of need, certificates of medical necessity,
Medicaid and Medicare provider numbers, licenses, permits and authorizations
that are necessary in the generation of Accounts.
(b)    Verification of Accounts. The Administrative Agent and Lenders shall have
the right, at any time or times hereafter, in the name of the Administrative
Agent or a nominee of the Administrative Agent, to verify the validity, amount
or any other matter relating to any Accounts of the Borrower, by mail,
telephone, facsimile or otherwise.
4.2    Account Covenants. The Borrower shall promptly upon its learning thereof:
(a) inform the Administrative Agent in writing of any delay in the Borrower’s
performance of any of its obligations to any Account Debtor or of any assertion
of any claims, offsets or counterclaims by any Account Debtor of the Borrower
other than made in the ordinary course of business, either of which could have a
Material Adverse Effect; (b) furnish to and inform the Administrative Agent of
all adverse information relating to the financial condition of any Account
Debtor of the Borrower which could have a Material Adverse Effect; and (c)
notify the Administrative Agent in writing if any of Borrower’s then existing
Accounts scheduled to the Administrative Agent with respect to which the
Administrative Agent for the Lenders has made an advance are no longer Eligible
Accounts.
4.3    Collection of Accounts and Payments. (a) A blocked account (the
“Commercial Blocked Account”) shall have been established in the Borrower’s name
with Administrative Agent, pursuant to which Administrative Agent shall have
control over the Commercial Blocked Account in accordance herewith and with the
Blocked Account Agreement, pursuant to which the Borrower shall direct all
Account Debtors (other than Account Debtors obligated on Government Accounts)

-45-

--------------------------------------------------------------------------------




to directly remit and to which the Borrower shall remit all payments on Accounts
of the Borrower (other than Government Accounts) and in which the Borrower will
immediately deposit all payments made for Inventory of the Borrower, if any, or
services provided by the Borrower and all other proceeds of the Collateral
(excluding the proceeds of Government Accounts) in the identical form in which
such payment was made, whether in cash or by check. In addition, on or prior to
the Closing Date, a blocked account (the “Government Blocked Account”) shall
have been established in the Borrower’s name with Administrative Agent, pursuant
to which the Borrower shall have control over the Government Blocked Account in
accordance with the Blocked Account Agreement, pursuant to which the Borrower
shall direct all Account Debtors obligated on Government Accounts to directly
remit and to which the Borrower shall remit all payments on Government Accounts
of the Borrower and all other proceeds of such Government Accounts in the
identical form in which such payment was made, whether in cash or by check. All
amounts deposited in the Commercial Blocked Account and the Government Blocked
Account will be automatically transferred, on a daily basis, to a demand deposit
account (the “Demand Deposit Account”). The Demand Deposit Account will be
established in the Borrower’s name with the Administrative Agent.
Notwithstanding the foregoing, the Borrower hereby irrevocably authorizes the
Administrative Agent (either in its sole discretion or at the written direction
of the Required Lenders) upon the occurrence of a Default or an Event of Default
to cause all amounts deposited in the Commercial Blocked Account to be
automatically transferred, on a daily basis, to a concentration account at the
Administrative Agent’s offices in Chicago, Illinois (the “Cash Collateral
Account”) during the period of such Default or Event of Default. In addition,
upon the occurrence of a Default or an Event of Default the Borrower shall
transfer, on a daily basis, all amounts in the Government Blocked Account to the
Cash Collateral Account during the period of such Default or Event of Default.
The Borrower hereby agrees that all payments made to the Commercial Blocked
Account, received in the Cash Collateral Account, or otherwise received by the
Administrative Agent, whether in respect of the Accounts of the Borrower or as
proceeds of other Collateral or otherwise, will be the sole and exclusive
property of the Administrative Agent for the ratable benefit of the Lenders, the
Issuing Lender and Administrative Agent (to the extent of the Liabilities). The
Borrower further agrees that all payments made to the Commercial Blocked Account
and the Government Blocked Account and transferred to the Cash Collateral
Account will be applied on account of the Liabilities of the Borrower as
follows: (a) each day’s available balance in respect of checks and other
instruments received by the Administrative Agent in the Cash Collateral Account
or otherwise at its offices in Chicago, Illinois will be credited by the
Administrative Agent (conditional upon final collection) to the Borrower’s Loan
Account and shall reduce outstandings on the Revolving Loans two (2) Business
Days’ after receipt by the Administrative Agent, and (b) all cash payments
received by the Administrative Agent in the Cash Collateral Account or otherwise
at its offices in Chicago, Illinois, including, without limitation, payments
made by wire transfer of immediately available funds received by the
Administrative Agent, will be credited by the Administrative Agent to the
Borrower’s Loan Account on the receipt of immediately available funds by the
Administrative Agent. If during the period of such Default or Event of Default,
the Borrower (or any director, officer, employee, affiliate, or agent thereof)
shall receive any payment from any Account Debtor (other than an Account Debtor
obligated on a Government Account), the Borrower hereby agrees that all such
payments shall be the sole and exclusive property of the Administrative Agent
(to the extent of the Liabilities), and the Borrower shall hold such payments in
trust as the Administrative Agent’s trustee and immediately deliver said
payments to the Cash Collateral Account established pursuant to this

-46-

--------------------------------------------------------------------------------




Section and shall be applied in accordance with this Section. The Borrower
agrees to pay to the Administrative Agent any and all reasonable fees, costs and
expenses which the Administrative Agent incurs in connection with opening and
maintaining the Commercial Blocked Account, the Government Blocked Account and
the Cash Collateral Account for the Borrower and depositing for collection by
the Administrative Agent any check or item of payment received and/or delivered
to the Administrative Agent on account of the Borrower’s Liabilities. The
Borrower shall cooperate with the Administrative Agent in the identification and
reconciliation on a daily basis of all amounts received in the Commercial
Blocked Account and the Government Blocked Account. If more than five percent
(5%) of the amount of payments on the Accounts since the date of the most recent
Revolving Loan is not identified or reconciled to the satisfaction of the
Administrative Agent within five (5) Business Days of receipt, the
Administrative Agent for the Lenders shall not be obligated to make further
Revolving Loans until such amount is identified or is reconciled to the sole and
absolute satisfaction of the Administrative Agent. The Administrative Agent may
utilize its own staff or, if it deems necessary, engage an outside auditor, in
either case at the Borrower’s expense, to make such examination and report as
may be necessary to identify and reconcile such amount.
4.4    Appointment of the Administrative Agent as the Borrower’s
Attorney-in-Fact. The Borrower hereby irrevocably designates, makes, constitutes
and appoints the Administrative Agent (and all Persons designated by the
Administrative Agent in writing to the Borrower) as the Borrower’s true and
lawful attorney-in-fact, and authorizes the Administrative Agent, in the
Borrower’s or the Administrative Agent’s name, after an Event of Default has
occurred and is continuing to do the following: (a) at any time, (i) endorse the
Borrower’s name upon any items of payment or proceeds thereof and deposit the
same in the Administrative Agent’s account on account of the Borrower’s
Liabilities, (ii) endorse the Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account of
the Borrower or any goods pertaining thereto to collect the proceeds thereof;
(iii) sign the Borrower’s name on any verification of Accounts of the Borrower
and notices thereof to Account Debtors (other than Account Debtors obligated on
Government Accounts to the extent that it would otherwise violate applicable Law
to do so); (iv) take control in any manner of any item of payment on or proceeds
of any Account of the Borrower and apply such item of payment or proceeds to the
Liabilities, and (i) demand payment of any Accounts of the Borrower; (ii)
enforce payment of Accounts of the Borrower by legal proceedings or otherwise;
(iii) exercise all of the Borrower’s rights and remedies with respect to
proceedings brought to collect any Account; (iv) sell or assign any Account of
the Borrower upon such terms, for such amount and at such time or times as the
Administrative Agent deems advisable, (v) settle, adjust, compromise, extend or
renew any Account of the Borrower; (vi) discharge and release any Account of the
Borrower; (vii) prepare, file and sign the Borrower’s name on any proof of claim
in bankruptcy or other similar document against any Account Debtor (other than
Account Debtors obligated on Government Accounts to the extent that it would
otherwise violate applicable Law to do so); (viii) have access to any lock box
or postal box into which the Borrower’s mail is deposited, and open and process
all payments on Accounts addressed to the Borrower and deposited therein, and
(ix) do all other acts and things which are necessary, in the Administrative
Agent’s reasonable discretion, to fulfill the Borrower’s obligations under this
Agreement. The Borrower hereby ratifies and approves all acts under such power
of attorney and neither Administrative Agent nor any other Person acting as
Borrower’s attorney hereunder will be liable for any acts or omissions or for
any error of judgment or mistake of fact

-47-

--------------------------------------------------------------------------------




or law made in good faith except as result of its gross negligence, willful
misconduct or illegal activity as finally determined in a non-appealable
judicial or binding arbitration proceeding. The appointment of Administrative
Agent (and any of the Administrative Agent’s officers, employees or agents
designated by the Administrative Agent) as Borrower’s attorney, and each and
every one of Administrative Agent’s rights and powers, being coupled with an
interest, are irrevocable until all of the Liabilities have been fully repaid
and this Agreement shall have expired or been terminated in accordance with the
terms hereunder. Notwithstanding anything to the contrary contained in this
Section 4.4, any reference to “any Account of the Borrower” contained in this
Section shall be deemed to exclude any Government Accounts to the extent that
the failure to do so would violate applicable Law. Without restricting the
generality of the foregoing, after an Event of Default has occurred and is
continuing, Borrower hereby appoints and constitutes the Administrative Agent
its lawful attorney-in-fact with full power of substitution in the Property to
use unadvanced funds remaining under the Revolving Credit Note or which may be
reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Revolving Credit Note, to pay,
settle or compromise all existing bills and claims, which may be liens or
security interests, or to avoid such bills and claims becoming liens against the
Collateral; to execute all applications and certificates in the name of Borrower
prosecute and defend all actions or proceedings in connection with the
Collateral (including any Leases pertaining to Property); and to do any and
every act which the Borrower might do in its own behalf; it being understood and
agreed that this power of attorney shall be a power coupled with an interest and
cannot be revoked.
4.5    Notice to Account Debtors. Following the occurrence of a Default or Event
of Default, the Administrative Agent may, in its sole discretion, at any time or
times, without prior notice to the Borrower, notify any or all Account Debtors
of the Borrower (other than Account Debtors obligated on Government Accounts to
the extent that it would otherwise violate applicable Law to do so) that the
Accounts of the Borrower have been assigned to the Administrative Agent, that
the Administrative Agent has a Lien therein, and that all payments upon such
Accounts be made directly to the Cash Collateral Account or otherwise directly
to the Administrative Agent. Notwithstanding anything to the contrary contained
in this Section 4.5, any reference to “Accounts of the Borrower” contained in
this Section shall be deemed to exclude any Government Accounts to the extent
that the failure to do so would violate applicable Law.
4.6    Equipment Warranties. The Borrower represents and warrants that (a) the
Borrower’s Equipment is not subject to any Lien whatsoever except for the
Permitted Liens; and (b) each item of Equipment that is material to the
operations of Borrower is in working condition and repair, ordinary wear and
tear excepted, and is currently used or usable in Borrower’s business.
4.7    Equipment Records. The Borrower shall at all times hereafter keep correct
and accurate records itemizing and describing the kind, type, age and condition
of its Equipment, the Borrower’s cost therefor and accumulated depreciation
thereon, and retirements, sales, or other dispositions thereof, all of which
records shall be available during Borrower’s usual business hours at the request
of the Administrative Agent.
5.    CONDITIONS OF LOANS.

-48-

--------------------------------------------------------------------------------




5.1    Conditions to all Loans. Notwithstanding any other term or provision
contained in this Agreement, the making of any Loan (and, for clarification,
issuance of any Letter of Credit) provided for in this Agreement shall be
conditioned upon the following:
(d)    The Borrower’s Request. The Administrative Agent shall have received, (i)
with respect to a request by Borrower for a Base Rate Loan, by no later than
11:00 a.m. (Chicago time) on the day on which such Loan is requested to be made
hereunder, a telephonic request from any Person who the Administrative Agent
reasonably believes is authorized by Borrower to make a borrowing request on
behalf of Borrower, for a Loan in a specific amount, and (ii) with respect to a
request by Borrower for a Libor Loan, by no later than 1:00 p.m. (Chicago time)
two (2) Business Days prior to the day on which a Libor Loan is requested, the
Borrowing Notice required under Section 2.12 hereof. In addition, each request
for a Loan shall be accompanied or preceded by all other documents not
previously delivered as required to be delivered to the Administrative Agent
under Section 5.2 hereof, and a request for any Revolving Loan shall be
accompanied or preceded by a borrowing base certificate from the Borrower,
signed by a Duly Authorized Officer, in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have no liability to the
Borrower or any other Person as a result of acting on any telephonic request
that the Administrative Agent believes in good faith to have been made by any
Person authorized by Borrower to make a borrowing request on behalf of Borrower.
Promptly upon receipt of such borrowing request, Administrative Agent will
advise each Lender thereof. Not later than 1:00 p.m. (Chicago time), on the date
of a proposed borrowing of a Loan, each Lender shall provide Administrative
Agent at the office specified by Administrative Agent with immediately available
funds covering such Lender’s Pro Rata Share of such borrowing and, so long as
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 5 with respect to such borrowing have not been
satisfied, Administrative Agent shall pay over the funds received by
Administrative Agent to Borrower on the requested borrowing date.
(e)    Financial Condition. No Material Adverse Change (or material adverse
change, as determined by the Administrative Agent in its reasonable good faith
discretion, in the prospects of Borrower) shall have occurred at any time or
times subsequent to the most recent request for any Loan under this Agreement.
(f)    No Default. Neither a Default nor an Event of Default shall have occurred
and be continuing.
(g)    Other Requirements. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, all
certificates, orders, authorities, consents, affidavits, schedules, instruments,
agreements, financing statements, and other documents which are provided for
hereunder or under or in connection with any Financing Agreement, or which the
Administrative Agent may at any time reasonably request.
(h)    Representations and Warranties. All of the representations and warranties
contained in the Financing Agreements to which the Borrower is a party and in
this Agreement (including, without limitation, those set forth in Section 7
hereof), shall be true and correct in all material respects (without duplication
of materiality) as of the date the request for the Loan is made,

-49-

--------------------------------------------------------------------------------




as though made on and as of such date (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).
(i)    Letter of Credit Prohibition. As to requested Letters of Credit, no
order, judgment or decree of any Governmental Authority will, or will purport
to, enjoin or restrain any Issuing Lender from issuing the requested Letter of
Credit nor will any law or governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over any Issuing Lender prohibit or request that
such Issuing Lender refrain from the issuance of Letters of Credit in particular
or impose upon such Issuing Lender with respect to any Letter of Credit any
restrictive or reserve requirement (for which such Issuing Lender is not
otherwise compensated) or any uncovered loss, cost or expense which was not in
effect as of the Closing Date.
5.2    Initial Loans. Any Lender’s obligation to make the initial Revolving
Loans and issue any Letter of Credit hereunder is, in addition to the conditions
precedent specified in Section 5.1 hereof, subject to the satisfaction of each
of the following conditions precedent:
(b)    Fees and Expenses. The Borrower shall have paid all fees owed to the
Administrative Agent and Lenders and reimbursed Administrative Agent and the
Lenders for all costs, disbursements, fees and expenses due and payable
hereunder on or before the Closing Date, including, without limitation, all fees
and costs identified in Section 12.2(a) hereof.
(c)    Documents. The Administrative Agent shall have received all of the
following, each duly executed and delivered and dated the Closing Date, or such
earlier date as shall be satisfactory to the Administrative Agent, each in form
and substance reasonably satisfactory to the Administrative Agent in its sole
determination:
(1)    Financing Agreements. This Agreement, the Revolving Credit Notes, the
Guaranty, each Pledge Agreement, the Subordination Agreements (if any), the
Blocked Account Agreement, the Master Letter of Credit Agreement and such other
Financing Agreements as the Administrative Agent may require (provided each
Lender shall also receive a fully-executed original of this Agreement and such
Lender’s respective Revolving Credit Note).
(2)    Resolutions; Incumbency and Signatures. Copies of resolutions of the
Board of Directors or Board of Managers of the Borrower (as applicable), and, if
required, the shareholder or member(s) of the Borrower, authorizing or ratifying
the execution, delivery and performance by the Borrower of this Agreement, the
Financing Agreements to which the Borrower is a party and any other document
provided for herein or therein to be executed by Borrower, certified by a Duly
Authorized Officer. A certificate of a Duly Authorized Officer certifying the
names of the officers of the Borrower authorized to make a borrowing request and
sign this Agreement and the Financing Agreements to which the Borrower is a
party, together with a sample of the true signature of each such officer; the
Administrative Agent may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein. A copy of
resolutions of the Board of Directors of Parent authorizing or ratifying the
execution, delivery and performance by Parent of the Guaranty and its Pledge
Agreement. A copy of resolutions of the Board of Directors

-50-

--------------------------------------------------------------------------------




or Board of Managers (as applicable) of each Pledgor authorizing or ratifying
the execution, delivery and performance by such Pledgor of its respective Pledge
Agreement.
(3)    Consents. Certified copies of all documents evidencing any necessary
consents and governmental approvals, if any, with respect to this Agreement, the
Financing Agreements, and any other documents provided for herein or therein to
be executed by Borrower.
(4)    Opinion of Counsel. An opinion of Harwell Howard Hyne Gabbert & Manner,
the legal counsel to the Borrower, Pledgors and Parent, in form and substance
reasonably satisfactory to Administrative Agent.
(5)    Certain Restricted Agreements. Correct and complete copies of the fully
executed Commercial Leases, Management Agreements, the nursing home licenses of
each Borrower, and any other Restricted Agreement, together with all applicable
amendments thereto.
(6)    [Intentionally Omitted.]
(7)    Governing Documents and Good Standings. Administrative Agent shall have
received (i) copies, certified as correct and complete by the applicable state
of organization of each Borrower and Guarantor, of the certificate of
incorporation, certificate of formation or certificate of limited liability
partnership, as applicable, of each Borrower and Guarantor, with any amendments
to any of the foregoing, as of a recent date (together with applicable certified
documents evidencing the name change of Guarantor, including Certificate of
Ownership and Merger filed with the Delaware Secretary of State), (ii) copies,
certified as correct and complete by an authorized officer, member or partner of
each Borrower and Guarantor, of all other documents necessary for performance of
the obligations of Borrower and Guarantor under this Agreement and the other
Financing Agreements, and (iii) certificates of good standing for each Borrower
and Guarantor issued by the state of organization of each Borrower and Guarantor
and by each state in which each Borrower and Guarantor is doing and currently
intends to do business for which qualification is required, as of a recent date
(such certificates set forth in (i) through (iii), the “Certificates”).
(8)    Term Loan Agreement and Affiliate Term Loan Financing Agreements.
Fully-executed copies of the Term Loan Agreement and the Affiliate Term Loan
Financing Agreements.
(9)    UCC Financing Statements; Termination Statements; UCC Searches. UCC
Financing Statements or UCC Amendment Statements, as requested by the
Administrative Agent, naming the Borrower as debtor and the Administrative Agent
as secured party with respect to the Collateral, together with such UCC
termination statements necessary to release all Liens (other than Permitted
Liens) and other rights in favor of any Person in any of the Collateral except
the Administrative Agent (for the ratable benefit of the Lenders and the
Administrative Agent), and other documents as the Administrative Agent deems
necessary or appropriate, shall have been filed in all jurisdictions that the
Administrative Agent deems necessary or advisable. UCC Financing Statements or
UCC Amendment Statements, as requested by the Administrative Agent, naming the
respective Pledgor, as applicable, as debtor and the Administrative Agent as
secured party with respect to the Collateral (as defined in the applicable
Pledge Agreement), and in connection with

-51-

--------------------------------------------------------------------------------




the Guarantor’s change of name prior to the Closing Date, and other documents
relating thereto, if any, as the Administrative Agent deems necessary or
appropriate, shall have been filed in all jurisdictions that the Administrative
Agent deems necessary or advisable. UCC tax, lien, bankruptcy, pending suit and
judgment searches for the Borrower, the Pledgors and the Guarantor (including,
for each, any assumed name or trade name) and each dated a date reasonably near
to the Closing Date in all jurisdictions deemed necessary by the Administrative
Agent, the results of which shall be satisfactory to the Administrative Agent in
its sole and absolute determination.
(10)    Insurance Certificates. Certificates from the Borrower’s insurance
carriers evidencing that all required insurance coverage is in effect, each
designating the Administrative Agent as an additional insured thereunder (and
any reasonably required endorsements thereof).
(11)    A&R Intercreditor Agreement (Sterling). Correct and complete copy of the
duly executed Amended and Restated Subordination and Intercreditor Agreement
dated of even date herewith, by and among the Borrower, Administrative Agent and
Sterling Acquisition Corp., a Kentucky corporation.
(12)    Receivership Order. A certified copy of the applicable final court order
from the Chancery Court of Davidson County, Tennessee approving the receiver’s
sale of the Facilities that are the subject of the Kansas Acquisition to the
Kansas Borrowers (each as defined in the Term Loan Agreement), or other
applicable written evidence, in each case reasonably satisfactory to the
Administrative Agent, providing for the termination and release of any liens or
security interests of any other Person in that portion of the Collateral of the
Kansas Borrowers, if any, acquired by the Kansas Borrowers pursuant to the
Kansas Acquisition Documents.
(13)    Omega Debt Documents. Correct and complete copies of the fully-executed
Omega Debt Documents (including all exhibits, schedules and appendices thereto);
provided, the Administrative Agent acknowledges that these items were previously
furnished to it.
(14)    Bylaws and Operating Agreements. Correct and complete certified copies
of the Bylaws and duly executed Limited Liability Company Agreements (as
applicable) of each Borrower and Pledgor, as amended.
(15)    Other. Such other documents, certificates and instruments as the
Administrative Agent may reasonably request.
(d)    Field Examinations. At the Administrative Agent’s sole option, the
Administrative Agent shall have completed its field examinations of the
Borrower’s books and records, assets, and operations which examinations will be
satisfactory to the Administrative Agent in its sole and absolute discretion.
(e)    Certificate. The Administrative Agent shall have received a certificate
signed on behalf of the Borrower by a Duly Authorized Officer and dated the
Closing Date certifying satisfaction of the conditions specified in Sections 5.1
and 5.2 hereof.

-52-

--------------------------------------------------------------------------------




(f)    Closing Fee. The Borrower shall have paid the Administrative Agent the
Closing Fee.
(g)    Omega Letter of Credit. The Omega Letter of Credit shall have been issued
to Omega on terms and conditions satisfactory to the Administrative Agent in its
sole and absolute discretion; provided, the Administrative Agent acknowledges
that this item was previously satisfied.
(h)    Bank Meetings. Borrower’s senior management shall have made themselves
and Borrower’s facilities reasonably available (through scheduled bank meetings,
company visits, or other venues) to Administrative Agent and Lenders and their
representatives.
(i)    Term Loan Agreement. Satisfaction of each of the conditions precedent
contained in the Term Loan Agreement, as determined by the Administrative Agent.
(i)    Solvency. On the Closing Date, Borrower, as determined on a consolidated
basis, is Solvent.
(j)    No Material Adverse Change. No Material Adverse Change, as reasonably
determined by Administrative Agent and Lenders, in the business, assets,
liabilities, properties, condition (financial or otherwise), prospects or
results of operations of Borrower or Guarantor shall have occurred from December
31, 2012 through the Closing Date.
(k)    Litigation. There shall not have been instituted or threatened, from
December 31, 2012 through the Closing Date, as reasonably determined by
Administrative Agent, any litigation or proceeding in any court or
administrative forum to which Borrower is, or is threatened to be, a party which
has, or is reasonably likely to result in, a Material Adverse Change.
6.    COLLATERAL.
6.1    Security Interest. Subject only to the Omega Security Interests and the
Aviv Lessor Security Interests (the priorities with respect to each of which
shall be as set forth in the Intercreditor Agreements), as security for the
prompt and complete payment and performance of all of the Liabilities and the
Affiliate Term Loan Liabilities when due or declared due, each Borrower hereby
grants, pledges, conveys and transfers to the Administrative Agent (for the
ratable benefit of the Lenders, Issuing Lenders and Administrative Agent) a
continuing security interest in and to all of such Borrower’s right, title and
interest in and to the following property and interests in property, whether now
owned or existing or hereafter owned, arising or acquired, and wheresoever
located (collectively, the “Collateral”): (a) all of Borrower’s Accounts,
including, without limitation, Health-Care-Insurance Receivables (as defined in
the Code), contract rights, General Intangibles, tax refunds, chattel paper,
instruments, notes, letters of credit, bills of lading, warehouse receipts,
shipping documents, documents and documents of title, and all of the Borrower’s
Tangible Chattel Paper, Documents, Electronic Chattel Paper, Letter-of-Credit
Rights, Software, Supporting Obligations and Payment Intangibles (each as
defined in the Code); (b) all of Borrower’s Deposit Accounts and other deposit
accounts (general or special) with, and credits and other claims against, the
Lender, or any other financial institution with which the Borrower maintains
deposits; (c) all of the Borrower’s monies, and any and all other property and
interests in property of the Borrower,

-53-

--------------------------------------------------------------------------------




including, without limitation, Investment Property, Instruments, Security
Entitlements, Uncertificated Securities, Certificated Securities, Financial
Assets, Chattel Paper and Documents (each as defined in the Code), now or
hereafter coming into the actual possession, custody or control of
Administrative Agent or any Lender or any agent or affiliate thereof in any way
or for any purpose (whether for safekeeping, deposit, custody, pledge,
transmission, collection or otherwise), and, independent of and in addition to
the Administrative Agent’s and each Lender’s rights of setoff (which the
Borrower acknowledges), the balance of any account or any amount that may be
owing from time to time by Administrative Agent or any Lender to the Borrower;
(d) all insurance proceeds of or relating to any of the foregoing property and
interests in property, and all insurance proceeds relating to any key man life
insurance policy covering the life of any officer or employee of Borrower; (e)
all proceeds and profits derived from the operation of the Borrower’s business
(including, without limitation, the proceeds of Government Accounts); (f) all of
the Borrower’s books and records, computer printouts, manuals and correspondence
relating to any of the foregoing and to the Borrower’s business; and (g) all
accessions, improvements and additions to, substitutions for, and replacements,
products, profits and proceeds of any of the foregoing.
Administrative Agent acknowledges that it will not have control over or right of
setoff against the Government Blocked Account solely to the extent such control
or right of setoff is or would be prohibited by applicable Healthcare Laws,
provided, however, that as soon as any such prohibition or restriction lapses or
is legally removed Borrower shall immediately take such all actions as are
reasonably necessary to provide Administrative Agent with control over and/or
the right of setoff against such Government Blocked Account (at Borrower’s
cost).
6.2    Preservation of Collateral and Perfection of Security Interests Therein.
The Borrower agrees that it shall execute and deliver to Administrative Agent,
concurrently with the execution of this Agreement, and promptly at any time or
times hereafter at the reasonable request of Administrative Agent instruments
and documents as Administrative Agent may reasonably request, in a form and
substance satisfactory to Administrative Agent, to establish, create, perfect
and keep perfected the Liens in the Collateral or to otherwise protect and
preserve the Collateral and Administrative Agent’s Liens therein (including,
without limitation, if and as applicable, financing statements, and Borrower
shall pay the cost of filing or recording the same in all public offices deemed
necessary by Administrative Agent). If the Borrower fails to do so,
Administrative Agent is authorized to file such financing statements. The
Borrower further agrees that a carbon, photographic, photostatic or other
reproduction of this Agreement or of a financing statement is sufficient as a
financing statement.
6.3    Loss of Value of Collateral. The Borrower agrees to immediately notify
the Administrative Agent of any material loss or depreciation in the value of
the Collateral or any portion thereof.
6.4    Right to File Financing Statements. Notwithstanding anything to the
contrary contained herein, the Administrative Agent may at any time and from
time to time file financing statements, continuation statements and amendments
thereto that describe the Collateral in particular and which contain any other
information required by the Code for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment, including
whether

-54-

--------------------------------------------------------------------------------




the Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower agrees to furnish any
such information to the Administrative Agent promptly upon request. Any such
financing statements, continuation statements or amendments may be signed (if at
any time required) by the Administrative Agent on behalf of the Borrower and may
be filed at any time with or without signature and in any jurisdiction as
reasonably determined by the Administrative Agent. The Administrative Agent
agrees to use its reasonable efforts to notify the Borrower of the
Administrative Agent taking any such action provided in this Section; provided,
however, the Borrower agrees that the failure of the Administrative Agent to so
notify the Borrower for any reason shall not in any way invalidate the actions
taken by the Administrative Agent pursuant to this Section.
6.5    Third Party Agreements. The Borrower shall at any time and from time to
time take such steps as the Administrative Agent may reasonably require for the
Administrative Agent: (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to the Administrative Agent, of any third party having
possession of any of the Collateral that the third party holds for the benefit
of the Administrative Agent, (ii) to obtain “control” (as defined in the Code)
of any Investment Property, Deposit Accounts, Letter of Credit Rights or
Electronic Chattel Paper (each as defined in the Code), with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) otherwise to ensure the continued perfection and
priority of the Administrative Agent’s security interest in any of the
Collateral and of the preservation of its rights therein.
6.6    All Loans One Obligation. All Liabilities of the Borrowers under this
Agreement and each of the Financing Agreements, and all of the Affiliate Term
Loan Liabilities under the Term Loan Agreement and each of the Affiliate Term
Loan Financing Agreements, are cross-collateralized and cross-defaulted. Payment
of all sums and indebtedness to be paid by Borrower to Lenders, Issuing Lender
and Administrative Agent under this Agreement shall be secured by, among other
things, the Financing Agreements. All loans or advances made to Borrower under
this Agreement shall constitute one Loan, and all of Borrower’s Liabilities and
other liabilities of Borrower to Lenders, Issuing Lender and Administrative
Agent shall constitute one general obligation secured by Administrative Agent’s
Lien on all of the Collateral of Borrower and by all other liens heretofore,
now, or at any time or times granted to Lender to secure the Loans and other
Liabilities (for the ratable benefit of the Lenders and the Administrative
Agent). Borrower agrees that all of the rights of Administrative Agent, Issuing
Lender and Lenders set forth in this Agreement shall apply to any amendment,
restatement or modification of, or supplement to, this Agreement, any
supplements or exhibits hereto and the Financing Agreements, unless otherwise
agreed in writing by the Administrative Agent or Required Lenders.
6.7    Commercial Tort Claim. If the Borrower shall at any time hereafter
acquire a Commercial Tort Claim (as defined in the Code), the Borrower shall
promptly notify the Administrative Agent of same in a writing signed by the
Borrower (describing such claim in reasonable detail) and grant to the
Administrative Agent (for the ratable benefit of the Lenders and the
Administrative Agent) in such writing (at the sole cost and expense of the
Borrower) a continuing, first-priority security interest therein and in the
proceeds thereof, with such writing to be in form and substance satisfactory to
the Administrative Agent in its sole and absolute determination.

-55-

--------------------------------------------------------------------------------




6.8    Cash Collateral. If any Letter of Credit is outstanding at any time after
or during (i) the occurrence and during the continuation of an Event of Default,
(ii) demand by Administrative Agent for payment of the Liabilities as provided
in Section 11.2, (iii) this Agreement has terminated for any reason, (iv) the
amount of the aggregate outstanding principal balance of the Revolving Loans
plus Letter of Credit Obligations exceeds the Borrowing Base or (v) prepayment
of the Liabilities under Section 2.10 and termination of this Agreement (but
with any Letter of Credit remaining outstanding), each Issuing Lender may (in
its sole and absolute discretion) request of Borrower, and Borrower shall
promptly deliver to Administrative Agent, for the benefit of such Issuing
Lender, cash collateral for any Letter of Credit in an amount equal to 100% of
the undrawn face amount of such Letters of Credit outstanding at such time
(“Cash Collateralize” or “Cash Collateralization”), except, in the case of
clause (iv), such cash collateral shall be in an amount equal to the excess (x)
of the sum of (A) the aggregate principal balance of the Revolving Loans plus
(B) the Letter of Credit Obligations over (y) the Borrowing Base. If Borrower
fails to deliver such cash collateral to Administrative Agent promptly upon such
Issuing Lender’s request for such cash collateral, Administrative Agent may, for
the benefit of such Issuing Lender, without in any way limiting Administrative
Agent’s rights or remedies arising from such failure to deliver cash, retain, as
cash collateral, cash proceeds of the Collateral in an amount equal to such cash
collateral not delivered by Borrower. Each Issuing Lender or Administrative
Agent may at any time apply any or all of such cash and cash collateral to the
payment of any or all of the Liabilities relating to the Revolving Loans,
including, without limitation, to the payment of any or all of Borrower’s
reimbursement obligations with respect to any Letter of Credit or any other
Letter of Credit Obligations. Pending such application, Administrative Agent may
(but is not obligated to) (a) invest the same in a savings account, under which
deposits are available for immediate withdrawal, with Administrative Agent or
such other bank as Administrative Agent may, in its sole and absolute discretion
select or (b) hold the same as a credit balance in an account with
Administrative Agent in Borrower’s name. Interest payable on any such savings
account described in the foregoing sentence will be collected by Administrative
Agent and will be paid to Borrower as it is received by Administrative Agent
less any fees or other amounts owing by Borrower to Issuing Lender or
Administrative Agent with respect to any Letter of Credit and less any amounts
necessary to pay any of the Liabilities which may be due and payable at such
time. Administrative Agent has no obligation to pay interest on any credit
balances in any account opened for Borrower as a result of this Section 6.8. If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of any of the events described in clause (i) or clause
(iv) above in this Section 6.8, such amount (or the appropriate portion thereof)
to the extent not applied as aforesaid shall upon Borrower’s written request be
released and returned to Borrower within five (5) Business Days after
Administrative Agent’s receipt of such request as long as the event causing such
cash collateral to be provided has been cured, eliminated or waived as
determined by Administrative Agent.
7.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants on a joint and several basis to
Administrative Agent and Lenders that as of the date of this Agreement, and
continuing as long as any Liabilities or Affiliate Term Loan Liabilities remain
outstanding, and (even if there shall be no such Liabilities or Affiliate Term
Loan Liabilities outstanding) as long as this Agreement remains in effect:

-56-

--------------------------------------------------------------------------------




7.1    Existence. The Borrower is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of the
state of its incorporation or formation. The Borrower is duly (a) qualified and
in good standing as a foreign corporation or foreign limited liability company
and (b) authorized to do business in each jurisdiction where such qualification
is required because of the nature of its activities or properties. The Borrower
has all requisite power to carry on its business as now being conducted and as
proposed to be conducted. Parent legally and beneficially owns or controls,
either directly or indirectly through its subsidiaries, all of the issued and
outstanding capital Stock of the Borrower.
7.2    Corporate Authority. The execution and delivery by the Borrower of this
Agreement and all of the other Financing Agreements to which Borrower is a party
and the performance of its obligations hereunder and thereunder: (i) are within
its powers; (ii) are duly authorized by the board of directors, mangers or
members of the Borrower, each as applicable, and, if applicable, Parent; and
(iii) are not in contravention of the terms of its operating agreement, bylaws,
or of an indenture, agreement or undertaking to which it is a party or by which
it or any of its property is bound. The execution and delivery by the Borrower
of this Agreement and all of the other Financing Agreements to which it is a
party and the performance of its obligations hereunder and thereunder: (i) do
not require any governmental consent, registration or approval; (ii) do not
contravene any contractual or governmental restriction binding upon it; and
(iii) will not, except in favor of Administrative Agent, result in the
imposition of any Lien upon any property of Borrower under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other material
agreement or instrument to which it is a party or by which it or any of its
property may be bound or affected. Borrower is not bound by any contractual
obligation, or subject to any restriction in any organization document, that
could reasonably be expected to have a Material Adverse Effect. This Agreement
and all of the other Financing Agreements to which Borrower is a party have been
duly executed.
7.3    Binding Effect. This Agreement and all of the other Financing Agreements
to which the Borrower is a party are the legal, valid and binding obligations of
the Borrower and are enforceable against the Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditor’s rights and
remedies generally.
7.4    Financial Data.
(a)    All income statements, balance sheets, cash flow statements, statements
of operations, and other financial data which have been or shall hereafter be
furnished to the Administrative Agent and Lenders for the purposes of or in
connection with this Agreement do and will present fairly in all material
respects in accordance with GAAP, consistently applied, the financial condition
of the Borrower as of the dates thereof and the results of its operations for
the period(s) covered thereby. The foregoing notwithstanding all unaudited
financial statements furnished or to be furnished to the Administrative Agent
and Lenders by or on behalf of Borrower are not and will not be prepared in
accordance with GAAP to the extent that such financial statements (a) are
subject to cost report and other year-end audit adjustments, (b) do not contain
footnotes, (c) were prepared without physical inventories, (d) are not restated
for subsequent events, (e) may not contain a statement of construction in
process, and (f) may not fully reflect the following liabilities:

-57-

--------------------------------------------------------------------------------




(i) vacation, holiday and similar accruals, (ii) liabilities payable in
connection with workers’ compensation claims, (iii) liabilities payable to any
employee welfare benefit plan (within the meaning of Section 3(1) of ERISA)
maintained by Borrower or its affiliates on account of Borrower’s employees,
(iv) federal, state and local income or franchise taxes and (v) bonuses payable
to certain employees (collectively, the “GAAP Exceptions”).
(b)    Since December 31, 2012, there has been no Material Adverse Change with
respect to Borrower.
7.5    Collateral. Except for the Permitted Liens, all of the Borrower’s assets
and property (including, without limitation, the Collateral) is and will
continue to be owned by Borrower (except for items of Inventory disposed of in
the ordinary course of business and sales of Equipment being replaced in the
ordinary course of business, or as a result of casualty loss or condemnation,
with other Equipment with a value equal to or greater than the Equipment being
sold), has been fully paid for and is free and clear of all Liens. No financing
statement or other document similar in effect covering all or any part of the
Collateral is on file in any recording or filing office, other than those
identifying the Administrative Agent as the secured creditor or except for
Permitted Liens. The organizational number assigned by the Secretary of State of
the Borrower’s state of incorporation or formation, as applicable, is as
identified on the UCC Financing Statements filed in connection with this
Agreement and as set forth on Schedule 1 hereto.
7.6    Solvency. The Borrower, as determined on a consolidated basis, is
Solvent. The Borrower, as determined on a consolidated basis, will not be
rendered insolvent by the execution and delivery of this Agreement or any
Financing Agreement, or by completion of the transactions contemplated hereunder
or thereunder.
7.7    Principal Place of Business; State of Organization. Set forth on Schedule
1 hereto, is, as of the Closing Date, (a) the principal place of business and
chief executive office of Borrower and (b) the Borrower’s state of incorporation
or formation. The books and records of the Borrower are at the principal place
of business and chief executive office of the Borrower.
7.8    Other Names. As of the Closing Date the Borrower is not using, and shall
not thereafter use, any name (including, without limitation, any trade name,
trade style, assumed name, division name or any similar name), other than the
names set forth on Schedule 7.8 attached hereto.
7.9    Tax Liabilities. The Borrower has filed all material federal, state and
local tax reports and returns required by any law or regulation to be filed by
it, except for extensions duly obtained, and taxes that are being contested in
good faith by appropriate proceedings duly conducted, and has either duly paid
all taxes, duties and charges indicated due on the basis of such returns and
reports, or made adequate provision for the payment thereof, and the assessment
of any material amount of additional taxes in excess of those paid and reported
is not reasonably expected.
7.10    Loans. Except as otherwise permitted by Section 9.2 hereof, the Borrower
is not obligated on any loans or other Indebtedness.

-58-

--------------------------------------------------------------------------------




7.11    Margin Securities. No part of the proceeds of the Loans will be used,
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that violates or results in a violation of Regulations U, T or X of
the Board of Governors of the Federal Reserve System (assuming, in the case of
Regulation T, that no broker-dealer or other “creditor” as defined in Regulation
T extends or maintains credit to Borrower under this Agreement). The Borrower
does not own any margin securities and none of the Loans advanced hereunder will
be used for the purpose of purchasing or carrying any margin securities or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase any margin securities or for any other purpose not
permitted by Regulation U of the Board of Governors of the Federal Reserve
System.
7.12    Organizational Chart. Set forth on Schedule 7.12 hereto is a true and
complete copy of an organizational chart setting forth the Borrower and each of
its Subsidiaries and Affiliates as of the Closing Date.
7.13    Litigation and Proceedings. As of the Closing Date (and on any date that
a request for a Revolving Loan is made), no judgments are outstanding against
the Borrower that could be an Event of Default under clause (e) of Section 11.1,
nor is there as of such date pending, or to the best of Borrower’s knowledge,
threatened, except, as of the Closing Date, as shown on Schedule 7.13 (and on
any date that a request for a Revolving Loan is made, as Administrative Agent
has from time to time been provided notice of in accordance with Section 8.1(e),
below) any (i) litigation, suit, action or contested claim (other than a
personal injury tort claim), or federal, state or municipal governmental
proceeding, by or against the Borrower or any of its Property which if adversely
determined could have a Material Adverse Effect, or (ii) any tort claim for
personal injury, including death, against the Borrower as to which (a)
litigation has been instituted and is pending or (b) or a request for medical
records has been made upon Borrower by an attorney for the claimant on or after
January 1, 2011.
7.14    Other Agreements. The Borrower is not in default under or in breach of
any agreement, contract, lease, or commitment to which it is a party or by which
it is bound which could reasonably be expected to have a Material Adverse
Effect. The Borrower does not know of any dispute regarding any agreement,
contract, instrument, lease or commitment to which it is a party which could
reasonably be expected to have a Material Adverse Effect.
7.15    Compliance with Laws and Regulations. The execution and delivery by the
Borrower of this Agreement and all of the other Financing Agreements to which it
is a party and the performance of the Borrower’s obligations hereunder and
thereunder are not in contravention of any applicable law, rule or regulation.
The Borrower has obtained all licenses, authorizations, approvals, licenses and
permits necessary in connection with the operation of its business, except to
the extent the failure to obtain any of the foregoing could reasonably be
expected to not result in a Material Adverse Effect. The Borrower is in
compliance with all laws, orders, rules, regulations and ordinances (including,
without limitation, Healthcare Laws and Environmental Laws) of all federal,
foreign, state and local governmental authorities applicable to it and its
business, operations, property, and assets, except to the extent any such
non-compliance could reasonably be expected to not result in a Material Adverse
Effect.

-59-

--------------------------------------------------------------------------------




7.16    Intellectual Property. As of the Closing Date, the Borrower does not own
or otherwise possess any material Intellectual Property. To the Borrower’s best
knowledge, none of its Intellectual Property infringes on the rights of any
other Person; provided that the name “Diversicare” is shared in Canada with
various Diversicare entities that were sold in 2004.
7.17    Environmental Matters. The Borrower has not Managed Hazardous Substances
on or off its Property other than in compliance with applicable Environmental
Laws, except to the extent any such non-compliance could reasonably be expected
to not result in a Material Adverse Effect. Except as set forth on Schedule 7.17
hereto, the Borrower has complied in all material respects with applicable
Environmental Laws regarding transfer, construction on and operation of its
business and Property, including, but not limited to, notifying authorities,
observing restrictions on use, transferring, modifying or obtaining permits,
licenses, approvals and registrations, making required notices, certifications
and submissions, complying with financial liability requirements, and, except
where not required to do so pursuant to any Commercial Lease, Managing Hazardous
Substances and Responding to the presence or Release of Hazardous Substances
connected with operation of its business or Property. The Borrower does not have
any contingent liability with respect to the Management of any Hazardous
Substance that could reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date (and on any date that a request for a Revolving
Loan is made), the Borrower has not received any Environmental Notice that could
reasonably be expected to result in a Material Adverse Effect.
7.18    Disclosure. As of the Closing Date (and on any date that a request for a
Revolving Loan is made), none of the representations or warranties made by the
Borrower herein or in any Financing Agreement to which the Borrower is a party
and no other written information provided or statements made by the Borrower or
its representatives to the Administrative Agent or Lenders contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. As of the Closing Date (and on any date that a request for
a Revolving Loan is made), the Borrower has disclosed to the Administrative
Agent and Lenders all facts of which the Borrower has knowledge which might
result in a Material Adverse Effect either prior or subsequent to the
consummation of the transactions contemplated hereby or which, to Borrower’s
knowledge, at any time hereafter might reasonably be expected to result in a
Material Adverse Effect.
7.19    Pension Related Matters. Each employee pension plan (other than a
multiemployer plan within the meaning of Section 3(37) of ERISA and to which the
Borrower or any ERISA Affiliate has or had any obligation to contribute (a
“Multiemployer Plan”)) maintained by the Borrower or any of its ERISA Affiliates
to which Title IV of ERISA applies and (a) which is maintained for employees of
the Borrower or any of its ERISA Affiliates or (b) to which the Borrower or any
of its ERISA Affiliates made, or was required to make, contributions at any time
within the preceding five (5) years (a “Plan”), complies, and is administered in
accordance, with its terms and all material applicable requirements of ERISA and
of the Internal Revenue Code of 1986, as amended, and any successor statute
thereto (the “Tax Code”), and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Tax Code setting forth
those requirements. No “Reportable Event” or “Prohibited Transaction” (as each
is defined in ERISA) or withdrawal from a Multiemployer Plan caused by the
Borrower has occurred and no funding

-60-

--------------------------------------------------------------------------------




deficiency described in Section 302 of ERISA caused by the Borrower exists with
respect to any Plan or Multiemployer Plan which could have a Material Adverse
Effect. The Borrower and each ERISA Affiliate has satisfied all of their
respective funding standards applicable to such Plans and Multiemployer Plans
under Section 302 of ERISA and Section 412 of the Tax Code and the Pension
Benefit Guaranty Corporation and any entity succeeding to any or all of its
functions under ERISA (“PBGC”) has not instituted any proceedings, and there
exists no event or condition caused by the Borrower which would reasonably be
expected to constitute grounds for the institution of proceedings by PBGC, to
terminate any Plan or Multiemployer Plan under Section 4042 of ERISA which could
have a Material Adverse Effect.
7.20    Perfected Security Interests. The Lien in favor of the Administrative
Agent provided pursuant to Section 6.1 hereof is a valid and perfected first
priority security interest in the Collateral (subject only to the Permitted
Liens and the terms of the Intercreditor Agreements), and all filings and other
actions necessary to perfect such Lien have been or will be duly taken.
7.21    [Intentionally Omitted.].
7.22    Broker’s Fees. The Borrower does not have any obligation to any Person
in respect of any finder’s, brokers or similar fee in connection with the Loans
or this Agreement.
7.23    Investment Company Act. The Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
7.24    [Intentionally Omitted.].
7.25    [Intentionally Omitted.].
7.26    Offenses and Penalties Under the Medicare/Medicaid Programs. Except as
listed on Schedule 7.26 attached hereto, as of the Closing Date, neither the
Borrower nor any Affiliate and/or employee of the Borrower or any Affiliate is
currently, to the best knowledge of the Borrower, after due inquiry, under
investigation or prosecution for, nor has the Borrower or any Affiliate or, to
the best knowledge of Borrower, after due inquiry, any current employee of the
Borrower or any Affiliate been convicted of: (a) any offense related to the
delivery of an item or service under the Medicare or Medicaid programs; (b) a
criminal offense related to neglect or abuse of patients in connection with the
delivery of a health care item or service; (c) fraud, theft, embezzlement or
other financial misconduct; (d) the obstruction of an investigation of any crime
referred to in subsections (a) through (c) of this Section; or (e) unlawful
manufacture, distribution, prescription, or dispensing of a controlled
substance. Except as listed on Schedule 7.26, as of the Closing Date, neither
the Borrower nor any Affiliate and/or, to the best knowledge of Borrower, after
due inquiry, any current employee of the Borrower or any Affiliate has been
required to pay any civil money penalty under applicable laws regarding false,
fraudulent or impermissible claims or payments to induce a reduction or
limitation of health care services to beneficiaries of any state or federal
health care program, nor, to the best knowledge of the Borrower, after due
inquiry, is the Borrower nor any Affiliate and/or to the best knowledge of
Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate currently the subject of any investigation or proceeding that may
result

-61-

--------------------------------------------------------------------------------




in such payment. Neither Borrower nor any Affiliate and/or employee of the
Borrower or any Affiliate has been excluded from participation in the Medicare,
Medicaid or maternal and Child Health Services Program, or any program funded
under the “Block grants” to States for Social Services (Title XX) Program.
7.27    Medicaid/Medicare and Private Insurance/Managed Care Contracts.
(a)    The Borrower has:
(1)    Obtained and maintains (or, in the case of the Kansas Borrowers with
obtain and maintain) Medicaid Certification and Medicare Certification to the
extent required for reimbursement under the Medicaid Regulations or the Medicare
Regulations, as the case may be; and
(2)    Entered into and maintains (or, in the case of the Kansas Borrowers with
obtain and maintain) in good standing its Medicaid Provider Agreement and its
Medicare Provider Agreement to the extent required for reimbursement under
Medicaid Regulations or the Medicare Regulations, as the case may be, and its
Private Insurance/Managed Care Contracts.
(b)    There are no proceedings pending, or, to the best knowledge of the
Borrower, after due inquiry, threatened by any Governmental Authority seeking to
modify, revoke or suspend, to the extent required for reimbursement, any
Medicaid Provider Agreement, Medicare Provider Agreement, Medicare Certification
or Medicaid Certification. Since the date of the most recent Medicare
Certification and Medicaid Certification, the Borrower has not taken any action
that would have a material adverse effect on the Certification or the Medicare
Provider Agreement or Medicaid Provider Agreement.
(c)    Neither the Borrower nor any Affiliate of the Borrower nor any current
officer or director of the foregoing has engaged in any of the following: (i)
knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment
under Medicare or Medicaid; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a material fact for use in
determining rights to any benefit or payment under Medicare or Medicaid; (iii)
failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment under
Medicare or Medicaid on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently; or (iv) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay such remuneration: (A) in return for referring any individual to
a Person for the furnishing or arranging for the furnishing of any item or
service for which payment may be made in whole or in party by Medicare or
Medicaid; or (B) in return for purchasing, leasing or ordering or arranging for
or recommending the purchasing, leasing or ordering of any good, facility,
service or item for which payment may be made in whole in part by Medicare or
Medicaid.
(d)    The Borrower is not out of material compliance with any applicable
conditions of participation of the Medicare or Medicaid programs nor with any
Private Insurance/Managed Care Contracts, nor does any condition exist or has
any event occurred which, in itself,

-62-

--------------------------------------------------------------------------------




or with the giving of notice or lapse of time, or both, would reasonably be
expected to result in the suspension, revocation, impairment, forfeiture or
non-renewal of (i) any contract of the Borrower in connection with the Medicare
or Medicaid programs or (ii) any Private Insurance/Managed Care Contracts.
(e)    No material restrictions, deficiencies, required plans of correction
actions or other such remedial measures exist with respect to federal and state
Medicare and Medicaid certifications, state or local licensure, or accreditation
approvals applicable to Borrower that are reasonably likely to cause a Material
Adverse Effect.
7.28    Consideration. Each Borrower is a direct or indirect subsidiary of
Parent, and are Affiliates of each other. The Affiliates of the Borrower will
derive substantial direct and indirect benefit (financial and otherwise) from
funds made available to the Borrower pursuant to this Agreement, and it is and
will be to such Affiliates’ advantage to assist the Borrower in procuring such
funds from the Lenders. Each of the Borrower’s Affiliates desires to induce the
Lender to enter into this Agreement with the Borrower. Borrower will derive
substantial direct and indirect benefit (financial and otherwise) from funds
made available to Affiliated Term Borrowers pursuant to the Term Loan Agreement,
and it is and will be to Borrower’s and Affiliated Term Borrower’s advantage to
assist each other in procuring such funds from Lenders.
7.29    USA Patriot Act. Neither the Borrower nor any of its Affiliates is
identified in any list of known or suspected terrorists published by any United
States government agency (collectively, as such lists may be amended or
supplemented from time to time, referred to as the “Blocked Persons Lists”)
including, without limitation, (a) the annex to Executive Order 13224 issued on
September 23, 2001, and (b) the Specially Designated Nationals List published by
the Office of Foreign Assets Control. No part of the proceeds of any Loan will
be used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
7.30    Absence of Foreign or Enemy Status. Neither the Borrower nor any
Affiliate of the Borrower is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither the Borrower nor any Affiliate of the Borrower is in
violation of, nor will the use of any of the Loans violate, the Trading with the
Enemy Act, as amended, or any executive orders, proclamations or regulations
issued pursuant thereto, including, without limitation, regulations administered
by the Office of Foreign Asset Control of the Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).
7.31    HIPAA Compliance. Borrower has not received any notice from any
Governmental Authority that such Governmental Authority has imposed or intends
to impose any enforcement actions, fines or penalties for any failure or alleged
failure to comply with HIPAA, or its implementing regulations.
7.32    Labor Matters. Except as shown on Schedule 7.32, as of the Closing Date,
there are no strikes or other labor disputes or grievances pending or, to the
knowledge of Borrower, threatened

-63-

--------------------------------------------------------------------------------




against Borrower or any Affiliate of Borrower. Except as shown on Schedule 7.32,
as of the Closing Date, hours worked and payments made to the employees of the
Borrower and Affiliates of Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters. All
payments due from the Borrower or Affiliates of Borrower, or for which any claim
may be made against any of them, on account of wages and employee and retiree
health and welfare insurance and other benefits have been paid or accrued as a
liability on their books, as the case may be. The consummation of the
transactions contemplated by the Financing Agreements will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Borrower is a party or by which it
is bound.
7.33    Capitalization. The authorized Stock of each Borrower, as of the Closing
Date, is set forth on Schedule 7.33 hereto. Parent or another Borrower, as the
case may be, legally and beneficially owns all of the issued and outstanding
Stock of each Borrower. All issued and outstanding Stock of the Borrower is duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens or pledges other than Permitted Liens, and such Stock was issued in
compliance with all applicable state, federal and foreign laws concerning the
issuance of securities. No shares of the Stock of Borrower, other than those
owned by Parent or Borrower, are issued and outstanding. There are no preemptive
or other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from Borrower of
any equity securities of Borrower.
7.34    Government Contracts. The Borrower is not a party to any contract or
agreement (including, but not limited to, any Lease) that requires Borrower to
comply with the Federal Assignment of Claims Act, as amended (31 U.S.C. Section
3727) or, to the best of Borrower’s knowledge, any similar state or local law.
7.35    OFAC. Neither the Borrower, nor Guarantor, nor any beneficial owner of
the Borrower or, to the best knowledge of Borrower, Guarantor, is currently
listed on the OFAC Lists. None of Borrower and its Affiliates are in violation
of (a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations.
7.36    Commercial Leases. As of the Closing Date, the Commercial Leases as to
which a Borrower is the lessee and the expiration dates of their current terms
are as set forth on Schedule 7.36 attached hereto. The Borrower has delivered
correct and complete copies of the fully-signed Commercial Leases to the
Administrative Agent on or prior to the Closing Date. The Borrower is not in
default or breach of any Commercial Lease and, to the Borrower’s knowledge, no
other party to any Commercial Lease is in default or breach thereunder.
7.37    Title to Property. Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower owns good and, in the case of real property,
marketable title to all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever, free and clear of all Liens
(except for Permitted Liens), and except for minor defects in title that do not

-64-

--------------------------------------------------------------------------------




interfere with in any material respect with the ability of Borrower to conduct
its business as currently conducted or utilize such properties and assets for
their intended purposes.
7.38.    OHI Entities. The equity in each of the OHI Entities is pledged in
favor of Omega and the Administrative Agent is contractually prohibited from
obtaining such a pledge until such time as the applicable real estate leases
with Omega are terminated or expire in accordance with their terms.
8.    AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees on a joint and several basis with
Administrative Agent and Lenders that, as long as any Liabilities or Affiliate
Term Loan Liabilities remain outstanding, and (even if there shall be no such
Liabilities or Affiliate Term Loan Liabilities outstanding) as long as this
Agreement remains in effect:
8.1    Reports, Certificates and Other Information. The Borrower Agent shall
deliver to the Administrative Agent and each Lender:
(c)    Financial Statements.
(1)    On or before the one hundred twentieth (120th) day after each of Parent’s
Fiscal Years, a copy of the annual financial statements on a consolidated basis
for Parent, duly certified and audited by independent certified public
accountants of nationally recognized standing selected by the Borrower, together
with the supporting consolidating statements for each Borrower, consisting of,
at least, balance sheets and statements of income and cash flow for such period,
prepared in conformity with GAAP. In lieu of its obligations hereunder, Parent
may submit to Administrative Agent and Lenders, upon its filing thereof, a copy
of its form 10-K as filed with the United States Security and Exchange
Commission.
(2)    On or before the forty-fifth (45th) day of the end of each of Parent’s
first, second and third Fiscal Quarters, a copy of internally prepared quarterly
financial statements for Borrower prepared in accordance with GAAP and in a
manner substantially consistent with the financial statements referred to in
Section 8.1(a)(1) hereof (subject, however, to the GAAP Exceptions), signed on
behalf of the Borrower by a Duly Authorized Officer and consisting of, at least,
an income statement, a balance sheet, and statement of cash flow as at the close
of such Fiscal Quarter and statements of earnings for such Fiscal Quarter and
for the period from the beginning of such Fiscal Year to the close of such
Fiscal Quarter.
(d)    Borrowing Base Certificates. On or before the fifteenth (15th) day after
the end of each calendar month, three (3) borrowing base certificates, one for
each of (i) the OHI Entities and DLC (exclusive of the Martin, Tennessee
Facility operated by DLC), (ii) all Borrowers other than the OHI Entities and
DLC, and (iii) for all Borrowers on a consolidated basis, each signed on behalf
of such Borrower (as applicable) by a Duly Authorized Officer, each of which
must be in form, scope and substance reasonably satisfactory to Administrative
Agent and the Required Lenders.

-65-

--------------------------------------------------------------------------------




(e)    Compliance Certificates. Contemporaneously with the furnishing of each
quarterly financial statements, a duly completed compliance certificate with
appropriate insertions (a “Compliance Certificate”), dated the date of such
annual financial statement or such Fiscal Quarter and signed on behalf of the
Borrower by a Duly Authorized Officer, which Compliance Certificate shall state
that no Default or Event of Default has occurred and is continuing, or, if there
is any such event, describes it and the steps, if any, being taken to cure it.
Each Compliance Certificate shall contain a computation of, and show compliance
with, each of the financial ratios and restrictions set forth in Section 9.12
hereof (each such computation and calculation to be in form and substance
acceptable to the Administrative Agent), and each Compliance Certificate must
otherwise be in form, scope and substance reasonably satisfactory to
Administrative Agent and the Required Lenders.
(f)    Schedule of Accounts. On or before the tenth (10th) day of each calendar
month, a Schedule of Accounts, as of the last day of the immediately preceding
calendar month, each of which must be in form, scope and substance reasonably
satisfactory to Administrative Agent and the Required Lenders.
(g)    Notice of Default, Regulatory Matters, Litigation Matters or Adverse
Change in Business. Forthwith upon learning of the occurrence of any of the
following, written notice thereof which describes the same and the steps being
taken by the Borrower with respect thereto: (i) the occurrence of a Default or
an Event of Default; (ii) the institution or threatened institution of, or any
adverse determination in, any litigation (other than a personal injury tort
claim), arbitration proceeding or governmental proceeding in which any
injunctive relief or money damages is sought which if adversely determined could
have a Material Adverse Effect; (iii) the receipt of any notice from any
governmental agency concerning any violation or potential violation of any
regulations, rules or laws applicable to Borrower which could have a Material
Adverse Effect; or (iv) any Material Adverse Change. With regard to personal
injury tort claims, upon request by Administrative Agent, Borrower shall review
with Administrative Agent the occurrence of any personal injury or other action
which could reasonably give rise to a personal injury tort claim against the
Borrower as to which (i) litigation has been instituted and is pending or (ii) a
request for medical records has been made upon Borrower by an attorney for the
claimant on or after January 1, 2011.
(h)    Insurance Reports. (i) At any time after a Default and upon the request
of the Administrative Agent, a certificate signed by a Duly Authorized Officer
that summarizes the property, casualty, liability and malpractice insurance
policies carried by the Borrower, and (ii) written notification of any material
change in any such insurance by the Borrower within five (5) Business Days after
receipt of any notice (whether formal or informal) of such change by any of its
insurers.
(i)    Annual Projections. Upon the Administrative Agent’s reasonable request
from time to time, an annual projection for the current Fiscal Year showing
Borrower’s projected operating plan, revenues and expenses on a monthly basis
and a balance sheet and cash flow statement for the Borrower, each of which must
be in form, scope and substance reasonably satisfactory to Administrative Agent
and the Required Lenders.

-66-

--------------------------------------------------------------------------------




(j)    Affiliate Transactions. Upon the Administrative Agent’s reasonable
request from time to time, a reasonably detailed description of each of the
material transactions between the Borrower and any of its Affiliates during the
time period reasonably requested by the Administrative Agent, which shall
include, without limitation, the amount of money either paid or received, as
applicable, by the Borrower in such transactions.
(k)    Health Care. Furnish to the Administrative Agent each of the following,
to the extent applicable: (i) upon Administrative Agent’s request, a copy of any
healthcare related licensure and annual or biannual certification survey report
and any statement of deficiencies and any survey (other than the annual or
biannual survey) indicating a violation or deficiency, and within the time
period required by the particular agency for submission, a copy of the plan of
correction with respect thereof if such Plan of Correction is required by such
agency issuing the statement of deficiency or notice of violation, and correct
or cause to be corrected any deficiency or violation within the time period
required for cure by such agency, subject to such agency’s normal appeal
process, if such deficiency or violation could adversely affect either the right
to continue participation in Medicare, Medicaid or other reimbursement programs
for existing patients or the right to admit new Medicare patients, Medicaid
patients or other reimbursement program patients or result in the loss or
suspension of Borrower’s licenses and permits to operate Borrower’s business;
(ii) within five (5) Business Days of the receipt by the Borrower, any and all
notices disclosing an adverse finding from any licensing, certifying and/or
reimbursement agencies that Borrower’s license, Medicare or Medicaid
certification or entitlement to payments pursuant to any reimbursement contract
or program of Borrower is being downgraded to a substandard category, revoked,
or suspended, or that action is pending or being considered to downgrade to a
substandard category, revoke, or suspend any rights pursuant to the Borrower’s
license, certification or reimbursement contract or program; and (iii) upon
request of Administrative Agent, a complete and accurate copy of the annual
Medicaid, Medicare and other cost reports for Borrower.
(l)    Interim Reports. Promptly upon receipt thereof, copies of any reports
submitted to Parent or Borrower by the independent accountants in connection
with any interim audit of the books of any such Person and copies of each
management control letter provided to Parent or Borrower by independent
accountants.
(m)    Reports to the SEC. Upon the Administrative Agent’s reasonable request
from time to time, copies of any and all regular, annual, periodic or special
reports of Parent, any Borrower or any Affiliate thereof filed with the
Securities and Exchange Commission (“SEC”); copies of any and all registration
statements of Parent, any Borrower or any Affiliate thereof filed with the SEC;
and copies of any and all proxy statements or other written communications made
to security holders generally.
(n)    Other Information. Such other information, certificates, schedules,
exhibits or documents (financial or otherwise) concerning the Borrower and its
operations, business, properties, condition or otherwise as the Administrative
Agent or any Lender may reasonably request from time to time.
8.2    Inspection; Audit Fees. Borrower shall keep proper books of record and
account in accordance with GAAP in which full, true and correct entries shall be
made of all dealings and

-67-

--------------------------------------------------------------------------------




transactions in relation to its business and activities; and shall permit (at
the expense of the Borrower provided the Borrower shall be responsible for such
reasonable expenses no more than one (1) time per year unless an Event of
Default has occurred and is continuing), representatives of the Administrative
Agent or any Person appointed by Administrative Agent to visit and inspect any
of their respective properties, to examine and make abstracts or copies from any
of their respective books and records (in each case excluding patient medical
records and other records to the extent confidential or where such examination
is prohibited under applicable Laws, including without limitation HIPAA), to
conduct a collateral audit and analysis of their respective Inventory and
Accounts and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired. In the absence of an Event of Default, the
Administrative Agent shall give the Borrower commercially reasonable prior
written notice of such exercise; provided, no notice shall be required during
the existence and continuance of any Event of Default. All such costs, expenses
and fees incurred or charged by Administrative Agent under this Section 8.2
shall bear interest at the Default Rate and shall be additional Liabilities of
Borrower to Administrative Agent, secured by the Collateral, if not promptly
paid upon the request of Administrative Agent.
8.3    Conduct of Business. The Borrower shall maintain its corporate existence,
shall maintain in full force and effect all licenses, permits, authorizations,
bonds, franchises, leases, patents, trademarks and other Intellectual Property,
contracts and other rights necessary to the conduct of its business, shall
continue in, and limit its operations to, the same general line of business as
that currently conducted and shall comply with all applicable laws (including,
without limitation, Healthcare Laws and Environmental Laws), orders, regulations
and ordinances of all federal, foreign, state and local governmental
authorities, except to the extent any such non-compliance could reasonably be
expected to result in a Material Adverse Effect. The Borrower shall keep proper
books of record and account in which full and true entries will be made of all
dealings or transactions of or in relation to the business and affairs of the
Borrower, in accordance with GAAP (subject, however, to the GAAP Exceptions),
consistently applied.
8.4    Claims and Taxes. The Borrower agrees to pay or cause to be paid all
license fees, bonding premiums and related taxes and charges and shall pay or
cause to be paid all of the Borrower’s real and personal property taxes,
assessments and charges and all of the Borrower’s franchise, income,
unemployment, payroll, use, excise, old age benefit, withholding, sales and
other taxes and other governmental charges assessed against the Borrower, or
payable by the Borrower, at such times and in such manner as to prevent any
penalty from accruing or any Lien from attaching to its property, provided that
the Borrower shall have the right to contest in good faith, by an appropriate
proceeding promptly initiated and diligently conducted, the validity, amount or
imposition of any such tax, assessment or charge, and upon such good faith
contest to delay or refuse payment thereof, if (a) the Borrower establishes
adequate reserves to cover such contested taxes, assessments or charges, and (b)
such contest does not have a Material Adverse Effect.
8.5    State of Incorporation or Formation. The Borrower’s state of
incorporation or formation, as applicable, set forth on Schedule 1 hereto shall
remain the Borrower’s state of incorporation or formation, as applicable,
unless: (a) the Borrower provides the Administrative Agent with at least thirty
(30) days prior written notice of any proposed change, (b) no Event of

-68-

--------------------------------------------------------------------------------




Default then exists or will exist immediately after such proposed change, and
(c) the Borrower provides the Administrative Agent with, at Borrower’s sole cost
and expense, such financing statements, and if applicable, landlord waivers,
bailee letters and processor letters, and such other agreements and documents as
the Administrative Agent shall reasonably request in connection therewith.
8.6    Liability and Malpractice Insurance. The Borrower shall maintain, at its
expense, general liability and professional malpractice insurance through
commercial insurance in such amounts and with such deductibles consistent with
its past practices, and shall deliver to the Administrative Agent the original
(or a certified) copy of each policy of insurance and evidence of the payment of
all premiums therefor. Such policies of insurance shall contain an endorsement
showing the Administrative Agent as additional insured thereunder to the general
liability coverage and where such an endorsement is available from Borrower’s
carrier at commercially affordable rates, to the professional liability
coverage. All such policies of insurance shall be in form and substance
reasonably satisfactory to the Administrative Agent. Administrative Agent
acknowledges that general liability and professional malpractice insurance
coverage is currently unavailable generally in the nursing home industry at
commercially affordable rates. Borrower has in place and will maintain either
(i) so long it is available at commercially affordable rates, indemnity
insurance with coverage limits of One Million Dollars ($1,000,000.00) per
medical incident, subject to a deductible of Four Hundred Ninety-Five Thousand
Dollars ($495,000.00) per claim, with a total annual aggregate policy limit of
Fifteen Million Dollars ($15,000,000.00) and a sublimit per Facility of Three
Million Dollars ($3,000,000.00) or (ii) general liability and professional
malpractice insurance with single limit coverage of Five Hundred Thousand and
No/100 Dollars ($500,000.00) per occurrence and One Million and No/100 Dollars
($1,000,000.00) cumulative. Administrative Agent agrees that until such time as
insurance coverage is generally available in the nursing home industry at
commercially affordable rates, Administrative Agent agrees to accept Borrower’s
current coverage. Borrower shall provide Administrative Agent, (a) on an annual
basis, information from its insurance representative, insurance carrier or from
comparable insurance carriers regarding availability of insurance and (b) with
respect to the insurance policies contemplated by this Section 8.6 and those
certain insurance policies contemplated by Section 8.7 below, prompt (but in any
event, within five (5) Business Days of any such occurrence) written notice of
any alteration or cancellation of such insurance policy.
8.7    Property and Other Insurance. The Borrower shall, at its expense, keep
and maintain its assets material to the Business of Borrower insured against (i)
loss or damage by fire, theft, explosion, spoilage and all other hazards and
risks and (ii) business interruption, in such amounts with such deductibles
(which may include self-insurance trusts) ordinarily insured against by other
owners or users of such properties in similar businesses of comparable size
operating in the same or similar locations but in all events as required by the
Omega Debt Documents and any other Commercial Leases. Borrower, at Borrower’s
expense, shall keep and maintain workers compensation insurance as may be
required by applicable Laws. The Borrower Agent shall deliver to the
Administrative Agent the original (or a certified) copy of each policy of
insurance and evidence of payment of all premiums therefor.

-69-

--------------------------------------------------------------------------------




Upon the occurrence of an Event of Default under this Agreement, the Borrower
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent in writing
to the Borrower) as the Borrower’s true and lawful attorney-in-fact for the
purpose, subject at all times to the terms and conditions of the Omega Debt
Documents and any other Commercial Leases, of making, settling and adjusting
claims on behalf of the Borrower under all such policies of insurance, endorsing
the name of the Borrower on any check, draft, instrument or other item of
payment received by the Borrower or the Administrative Agent pursuant to any
such policies of insurance, and for making all determinations and decisions of
Borrower with respect to such policies of insurance.
UNLESS THE BORROWER PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT WITHIN THREE BUSINESS DAYS
FOLLOWING ADMINISTRATIVE AGENT’S REQUEST, THE ADMINISTRATIVE AGENT MAY PURCHASE
INSURANCE AT THE BORROWER’S EXPENSE TO PROTECT THE ADMINISTRATIVE AGENT’S
INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE
INTERESTS IN THE COLLATERAL. THE COVERAGE PURCHASED BY THE ADMINISTRATIVE AGENT
MAY NOT PAY ANY CLAIMS THAT THE BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST
THE BORROWER IN CONNECTION WITH THE COLLATERAL. THE BORROWER MAY LATER CANCEL
ANY SUCH INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE BORROWER HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE ADMINISTRATIVE
AGENT MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE LIABILITIES SECURED HEREBY. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE BORROWER MAY BE ABLE TO
OBTAIN ON ITS OWN.
8.8    Environmental. The Borrower shall promptly notify and furnish
Administrative Agent with a copy of any and all Environmental Notices which are
received by it. Except where not required to do so pursuant to any Commercial
Lease, the Borrower shall take prompt and appropriate action in response to any
and all such Environmental Notices and shall promptly furnish Administrative
Agent with a description of the Borrower’s Response thereto. The Borrower shall
(a) obtain and maintain all permits required under all applicable federal,
state, and local Environmental Laws, except as to which the failure to obtain or
maintain would not have a Material Adverse Effect; and (b) except where not
required to do so pursuant to any Commercial Lease, keep and maintain the
Property and each portion thereof in compliance with, and not cause or permit
the Property or any portion thereof to be in violation of, any Environmental
Law, except as to which the failure to comply with or the violation of which,
would not have a Material Adverse Effect. During the term of this Agreement, the
Borrower shall not permit others to, Manage, whether on or off Borrower’s
Property, Hazardous Substances, except to the extent such Management does not

-70-

--------------------------------------------------------------------------------




or is not reasonably likely to result in or create a Material Adverse Effect.
Except where not required to do so pursuant to any Commercial Lease, the
Borrower shall take prompt action in material compliance with applicable
Environmental Laws to Respond to the on-site or off-site Release of Hazardous
Substances connected with operation of its business or Property.
8.9    Banking Relationship. The Borrower and the Parent shall at all times
maintain all of their respective primary deposit and operating accounts with the
Administrative Agent and the Administrative Agent will act as the principal
depository and remittance agent for the Borrower and Parent. The Borrower agrees
to pay to the Administrative Agent reasonable and customary fees for banking
services/cash management services of Borrower and Guarantor (the “Service Fee”).
The Administrative Agent shall be and hereby is authorized to charge any deposit
or operating account of the Borrower in respect of the Service Fee.
Notwithstanding the foregoing in this Section 8.9, Borrower maintains as of the
Closing Date certain non-material accounts with Regions Bank as identified on
Schedule 8.9 and the existence of such accounts will not violate this Section
8.9 as long as the aggregate amount contained therein does not at any time
exceed Fifty Thousand Dollars ($50,000).
8.10    Intellectual Property. Subject to the terms of the Intercreditor
Agreement, if after the Closing Date the Borrower shall own or otherwise possess
any registered patents, copyrights, trademarks, trade names, or service marks
other than those owned by Parent or any derivation thereof (or file an
application to attempt to register any of the foregoing), the Borrower shall
promptly notify the Administrative Agent in writing of same and execute and
deliver any documents or instruments (at the Borrower’s sole cost and expense)
reasonably required by Administrative Agent to perfect a security interest in
and lien on any such federally registered Intellectual Property in favor of the
Administrative Agent and assist in the filing of such documents or instruments
with the United States Patent and Trademark Office and/or United States
Copyright Office or other applicable registrar.
8.11    Change of Location; Etc. Any of the Collateral may be moved to another
location within the continental United States so long as: (i) the Borrower
provides the Administrative Agent with at least thirty (30) days prior written
notice, (ii) no Event of Default then exists, and (iii) the Borrower provides
the Administrative Agent with, at Borrower’s sole cost and expense, such
financing statements, landlord waivers, bailee and processor letters and other
such agreements and documents as the Administrative Agent shall reasonably
request. The Borrower shall defend and protect the Collateral against and from
all claims and demands of all Persons at any time claiming any interest therein
adverse to the Administrative Agent. If the Borrower desires to change its
principal place of business and chief executive office or its name, the Borrower
shall notify the Administrative Agent thereof in writing no later than thirty
(30) days prior to such change and the Borrower shall provide the Administrative
Agent with, at Borrower’s sole cost and expense, such financing statements,
amendment statements and other documents as the Administrative Agent shall
reasonably request in connection with such change. If the Borrower shall decide
to change the location where its books and records are maintained, the Borrower
shall notify the Administrative Agent thereof in writing no later than thirty
(30) days prior to such change.

-71-

--------------------------------------------------------------------------------




8.12    Health Care Related Matters. The Borrower shall cause all licenses,
permits, certificates of need, reimbursement contracts and programs, and any
other agreements necessary for the use and operation of its business or as may
be necessary for participation in Medicaid, Medicare and other applicable
reimbursement programs, to remain in full force and effect, except to the extent
that the failure to do so would not cause a Material Adverse Effect or a
material adverse effect on the prospects of the Borrowers on a consolidated
basis. The Borrower shall at all times maintain in full force and effect the
Medicare Certification, the Medicaid Certification, the Medicare Provider
Agreement and the Medicaid Provider Agreement, except to the extent that the
failure to do so would not cause a Material Adverse Effect or a material adverse
effect on the prospects of the Borrower on a consolidated basis. The Borrower
shall comply at all times with the CMS, except to the extent that such failure
to comply would not cause a Material Adverse Effect or a material adverse effect
on the prospects of the Borrower on a consolidated basis. The Borrower shall
take all necessary steps to protect personally identifiable health information
for each patient substantially in accordance with the CMS laws and regulations,
except to the extent that the failure to do so would not cause a Material
Adverse Effect or a material adverse effect on the prospects of the Borrower on
a consolidated basis.
8.13    US Patriot Act. Borrower covenants to Administrative Agent and Lenders
that if Borrower becomes aware that it or any of its Affiliates is identified on
any Blocked Persons List (as identified in Section 7.29 hereof), Borrower shall
immediately notify Administrative Agent and Lenders in writing of such
information. Borrower further agrees that in the event any of them or any
Affiliate is at any time identified on any Blocked Persons List, such event
shall be an Event of Default, and shall entitle Administrative Agent and Lenders
to exercise any and all remedies provided in any Financing Agreements or
otherwise permitted by Law. In addition, Administrative Agent and Lenders may
immediately contact the Office of Foreign Assets Control and any other
government agency Administrative Agent or Lenders deem appropriate in order to
comply with its respective obligations under any Law regulating or relating to
terrorism and international money laundering.
8.14    Government Accounts. If the Borrower desires Government Accounts to be
considered Eligible Accounts, the Borrower shall take any and all action
reasonably required by the Administrative Agent in order to provide the
Administrative Agent with a perfected security interest in such Government
Accounts and execute and deliver all documentation reasonably required by the
Administrative Agent in connection therewith, including, without limitation, a
Blocked Account Agreement.
8.15    Further Assurances. The Borrower shall, at its own cost and expense,
cause to be promptly and duly taken, executed, acknowledged and delivered all
such further acts, documents and assurances as may from time to time be
necessary or as the Administrative Agent or any Lender may from time to time
reasonably request in order to carry out the intent and purposes of this
Agreement and the other Financing Agreements and the transactions contemplated
hereby and thereby, including, without limitation, subject to the terms of the
Intercreditor Agreements, all such actions to establish, create, preserve,
protect and perfect a first-priority Lien in favor of the Administrative Agent
(for the ratable benefit of Lenders and Administrative Agent) on the Collateral

-72-

--------------------------------------------------------------------------------




(including Collateral acquired after the date hereof), including on any and all
unencumbered assets of Borrower whether now owned or hereafter acquired.
8.16    Compliance with Anti-Terrorism Orders. Administrative Agent and Lenders
hereby notify Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Patriot
Act”), and the policies and practices of Administrative Agent and Lenders, the
Administrative Agent and Lenders are required to obtain, verify and record
certain information and documentation that identifies each Borrower, which
information includes the name and address of each Borrower and such other
information that will allow the Administrative Agent and Lenders to identify
each Borrower in accordance with the Patriot Act. In addition, Borrowers shall
(a) ensure that no Person who owns a controlling interest in or otherwise
controls any Borrower is or shall be listed on the OFAC Lists, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act laws and
regulations, as amended. Borrower shall not permit the transfer of any interest
in Borrower to any Person (or any beneficial owner of such entity) who is listed
on the OFAC Lists. Borrower shall not knowingly enter into a Lease with any
party who is listed on the OFAC Lists. Borrower shall immediately notify
Administrative Agent and Lenders if Borrower has knowledge that the Guarantor,
manger or any member or beneficial owner of Borrower, Guarantor, Manager is
listed on the OFAC Lists or (i) is indicted on or (ii) arraigned and held over
on charges involving money laundering or predicate crimes to money laundering.
Borrower shall immediately notify Administrative Agent and Lenders if Borrower
knows that any Tenant is listed on the OFAC Lists or (A) is convicted on, (B)
pleads nolo contendere to, (C) is indicted on or (D) is arraigned and held over
on charges involving money laundering or predicate crimes to money laundering.
8.17    Blocked Account Agreements and Account Debtors.
(a)    The Borrower shall have entered into the Blocked Account Agreement.
(b)    The Borrower shall instruct and direct each Account Debtor to send all
payments with respect to each Account to the Commercial Blocked Account and the
Government Blocked Account, as the case may be, for deposit established pursuant
to this Agreement.
8.18    ERISA. The Borrower shall maintain, or cause its ERISA Affiliates to
maintain, each Plan in compliance in all material respects with all material
applicable requirements of ERISA and the Tax Code.
8.19    OHI Entities. At such time as the applicable real estate leases with
Omega are terminated or expire in accordance with their terms, and the pledge to
Omega is released, Borrower shall cause the equity in each of the OHI Entities
to be pledged to and in favor of the Administrative Agent (for the benefit of
the Lenders and itself) as additional collateral for the Liabilities and the
Affiliate Term Loan Liabilities (pursuant to a Pledge Agreement in form and
substance reasonably satisfactory to the Administrative Agent).
9.    NEGATIVE COVENANTS.

-73-

--------------------------------------------------------------------------------




The Borrower covenants and agrees on a joint and several basis with
Administrative Agent and Lenders that as long as any Liabilities or Affiliate
Term Loan Liabilities remain outstanding, and (even if there shall be no such
Liabilities or Affiliate Term Loan Liabilities outstanding) as long as this
Agreement remains in effect (unless the Required Lenders shall give (or
Administrative Agent upon instruction by Required Lenders to give) prior written
consent thereto):
9.1    Encumbrances. The Borrower shall not create, incur, assume or suffer to
exist any Lien of any nature whatsoever on any of its assets or property,
including, without limitation, the Collateral, other than the following
(“Permitted Liens”): (i) Liens securing the payment of taxes, either not yet due
or the validity of which is being contested in good faith by appropriate
proceedings, and as to which the Borrower shall, if appropriate under GAAP, have
set aside on its books and records adequate reserves, provided, that such
contest does not have a material adverse effect on the ability of the Borrower
to pay any of the Liabilities, or the priority or value of the Administrative
Agent’s Lien in the Collateral; (ii) deposits under workmen’s compensation,
unemployment insurance, social security and other similar laws made in the
ordinary course of business; (iii) Liens in favor of the Administrative Agent
(for the ratable benefit of Lenders and Administrative Agent); (iv) liens
imposed by law, such as mechanics’, materialmen’s, landlord’s, warehousemen’s,
carriers’ and other similar liens, securing obligations incurred in the ordinary
course of business that are not past due for more than thirty (30) calendar
days, or that are being diligently contested in good faith by appropriate
proceedings and for which appropriate reserves have been established, or that
are not yet due and payable; (v) purchase money security interests upon or in
any property acquired or held by the Borrower in the ordinary course of business
to secure the purchase price of such property so long as: (a) the aggregate
indebtedness relating to such purchase money security interests and Capitalized
Lease Obligations does not at any time exceed Three Million and No/100 Dollars
($3,000,000.00) in the aggregate at any time, (b) each such lien shall only
attach to the property to be acquired; and (c) the indebtedness incurred shall
not exceed one hundred percent (100%) of the purchase price of the item or items
purchased; (v) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation laws, unemployment insurance and other
social security laws or regulations, or deposits to secure performance of
tenders, statutory obligations, trade contracts (other than for Indebtedness),
leases (other than Capital Lease Obligations), surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of Borrower’s business as presently conducted; (vi) any Lien
securing a judgment; provided, that any Lien securing a judgment in excess of
Five Hundred Thousand Dollars ($500,000.00) that remains unsatisfied or
undischarged for more than thirty (30) days shall not be a Permitted Lien,
unless such judgment is either (x) fully insured and such insurer has admitted
liability or (y) is being contested or appealed by appropriate proceedings and
the enforcement of such judgment is stayed during the course of such contest or
appeal, provided that Borrower has established reserves adequate for payment of
such judgment and in the event such contest or appeal is ultimately unsuccessful
pays such judgment within ten (10) days of the final, non-appealable ruling
rendered in such contest or appeal; (vii) financing statements with respect to a
lessor’s rights in and to personal property leased to a Borrower in the ordinary
course of business other than through a Capitalized Lease Obligations; (viii)
Liens in favor of the Aviv Lessor, Omega and the Omega Senior Lessor, subject in
all cases to the provisions of the Intercreditor Agreements; and (ix) Liens
securing any HUD Financing, subject to satisfaction of Section 6.8 of the Term
Loan Agreement (as well as execution of a customary intercreditor agreement
required by HUD (as defined in the

-74-

--------------------------------------------------------------------------------




Term Loan Agreement) reasonably acceptable to Administrative Agent and Lenders);
and (x) Liens securing any Indebtedness incurred in connection with the
acquisition of the land and improvements comprising the Rose Terrace Facility
pursuant to the purchase option provided under the Rose Terrace Lease.
9.2    Indebtedness; Capital Expenditures. Borrower shall not incur, create,
assume, become or be liable in any manner with respect to, or permit to exist,
any Indebtedness, except (i) the Liabilities, (ii) the HUD Financing (subject to
satisfaction of Section 6.8 of the Term Loan Agreement), (iii) the Commercial
Leases, and any extensions or renewals thereof, (iv) trade obligations and
normal accruals in the ordinary course of business not yet due and payable, (v)
the indebtedness not to at any time exceed Three Million and No/100 Dollars
($3,000,000.00) relating to the purchase money security interests and
Capitalized Lease Obligations permitted pursuant to Section 9.1 hereof (which
shall include the purchase of a certain electronic medical records system), (vi)
intercompany Indebtedness of the Borrower to the extent permitted under Section
9.4, and (vii) the Indebtedness incurred in connection with the exercise of the
purchase option contained in the Rose Terrace Lease.
9.3    Consolidations, Mergers or Transactions; Subsidiary. The Borrower shall
not be a party to any merger, consolidation, recapitalization or other exchange
of Stock, or purchase, except in connection with the exercise of the purchase
option contained in the Rose Terrace Lease, or otherwise acquire all or
substantially all of the assets or Stock of any class of, or any other evidence
of an equity interest in, or any partnership, limited liability company, or
joint venture interest in (exclusive of the Texas Joint Venture), any other
Person (whether in one transaction or a series of related transactions),
provided, that, with prior written notice to Administrative Agent, a Borrower
may merge or consolidate with, or dissolve into, another Borrower so long as the
surviving entity remains a Borrower for all purposes under this Agreement and
the other Financing Agreements; provided further, that, subject to the terms and
conditions of the Term Loan Agreement, the Kansas Borrowers may enter into the
Kansas Acquisition (as defined therein) and an Affiliated Term Loan Borrower may
enter into a Permitted Acquisition (as defined therein) subject to satisfaction
of all of the related conditions precedent thereto. The Borrower shall not form
or establish any Subsidiary without the Administrative Agent’s prior written
consent, unless each of the requirements identified on Schedule 9.3 hereto are
satisfied, as reasonably determined by the Administrative Agent (exclusive of
the Clinton Subsidiary and the DPH JV Subsidiary). With prior notice to
Administrative Agent, Borrower may dissolve an inactive Subsidiary that does not
conduct any business operations and has assets with a book value not in excess
of Ten Thousand and No/100 Dollars ($10,000.00) (“Inactive Subsidiary”),
provided that any assets are transferred to Parent or an existing Subsidiary
which is a Borrower under this Agreement.
9.4    Investments or Loans. The Borrower shall not make, incur, assume or
permit to exist any loans or advances, or any investments in or to any other
Person, except (i) investments in short-term direct obligations of the United
States Government, agency or instrumentality thereof; or any (ii) investments in
negotiable certificates of deposit issued by the Administrative Agent or by any
other bank reasonably satisfactory to the Administrative Agent, payable to the
order of the Borrower or to bearer, (iii) investments in commercial paper rated
at least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a

-75-

--------------------------------------------------------------------------------




nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments, (iv) investments in money market funds
which invest substantially all their assets in securities of the types described
in clauses (i) through (iii), above; provided that, in each case, such
investment is reasonably acceptable to the Administrative Agent, (iv) other
short-term investments as may be permitted by Administrative Agent, (vi) loans
or advances made by any Borrower to Parent or any other Borrower, (vii) loans
and advances to employees permitted under Section 9.8; and (viii) investments by
the Borrowers in their respective Subsidiaries existing on the date hereof and
additional investments by the Borrower in their respective Subsidiaries so long
as such Subsidiary is a Borrower under this Agreement, the Clinton Subsidiary or
the DPH JV Subsidiary.
9.5    Guarantees. The Borrower shall not guarantee, endorse or otherwise in any
way become or be responsible for obligations of any other Person, whether by
agreement to purchase the Indebtedness of any other Person or through the
purchase of goods, supplies or services, or maintenance of working capital or
other balance sheet covenants or conditions, or by way of stock purchase,
capital contribution, advance or loan for the purpose of paying or discharging
any Indebtedness or obligation of such other Person or otherwise, except (i)
endorsements of negotiable instruments for collection in the ordinary course of
business, and (ii) the Indebtedness permitted under Section 9.2, above.
Administrative Agent acknowledges that, prior to entering into this Agreement,
the Borrower has guaranteed certain ordinary course obligations for supply
purchases of Morris Memorial Convalescing and Crippled Children’s Home, Inc. and
acknowledges such guarantees do not violate this Section 9.2.
9.6    Disposal of Property. The Borrower shall not sell, assign, lease, convey,
lease, transfer or otherwise dispose of (whether in one transaction or a series
of transactions) all or any substantial part of its properties, assets and
rights to any Person (or sell or assign, with or without recourse, any
receivables) except (a) sales of Inventory in the ordinary course of business,
(b) sales of Equipment being replaced in the ordinary course of business with
other Equipment with a fair market value and orderly liquidation value equal to
or greater than the Equipment being replaced, (c) transfers of Inventory and
Equipment located at a Facility made by Borrower to the owner or new operator of
the Facility in connection with the transfer of operations upon the termination
of the Commercial Lease for such Facility, (d) sales in the ordinary course of
business of personal property that is obsolete, unmerchantable or otherwise
unsalable, unusable or unnecessary to Borrower’s business, (e) sales, leases and
assignments of personal property between one Borrower to another Borrower, and
(f) the conveyance, sale, transfer, assignment or other disposition (a
“Disposition”) of any one or more of the Real Property Assets listed on Schedule
9.6 (which shall be limited to that certain vacant Carolina Beach property, and
the interest of Borrower in the real property assets that are the subject of the
Rose Terrace Lease, provided that:
(e)    at the time of each such Disposition, no Default or Event of Default
shall have occurred and be continuing or would result from such transaction
(including, without limitation, any breach or violation of any financial ratio
covenant set forth in Section 9.12 hereof);
(f)    that such Disposition is an arm’s length transaction for the fair value
of the Real Property Asset being sold, transferred or otherwise disposed of;

-76-

--------------------------------------------------------------------------------




(g)    such Disposition shall be consummated in accordance with all applicable
Law; and
(h)    at least five (5) Business Days prior to the consummation of the
Disposition, the Borrower whose Real Property Asset is being disposed of shall
have delivered to the Administrative Agent an Officer’s Certificate certifying
that such transactions comply with the foregoing provisions (which shall have
attached thereto reasonable back-up data and calculations showing such
compliance).
Solely for purposes of this Section 9.6, to the extent the applicable Licenses
constitute General Intangibles that are a part of the Collateral, Administrative
Agent will (upon written request of Borrower and at Borrower’s cost) release any
security interest granted hereunder in such Licenses required, necessary or used
in connection with the Real Property Asset that is the subject of such a
Disposition.
9.7    Use of Proceeds. The Borrower shall use the proceeds of the Revolving
Loan for working capital purposes (and for the working capital purposes of DPH
JV Subsidiary and Clinton Subsidiary).
9.8    Loans to Officers; Consulting and Management Fees. The Borrower shall not
make any loans to its officers, directors, equity holders, manager, member, or
employees or to any other Person, and the Borrower shall not pay any consulting,
management fees or similar fees to its officers, directors, manager, member,
equity holders, employees, or Affiliates or any other Person, whether for
services rendered to the Borrower or otherwise; provided, however, the Borrower
shall be permitted to (i) make advances to its employees in an aggregate amount
not to exceed One Hundred Thousand Dollars ($100,000) in any Fiscal Year of
Borrower for all such employees collectively, in each case, provided that both
immediately before such contemplated payment(s) or after giving effect to any
such payment(s) no Default or Event of Default shall exist or have occurred or
result therefrom; (ii) pay reasonable outside directors fees; and (iii) pay the
management fees permitted by the Management Agreements (with an absolute cap on
the payment of any and all management fees notwithstanding anything to the
contrary contained in the Management Agreements of five percent (5.0%) of the
total revenues of the Affiliated Term Loan Borrowers on a consolidated basis
during any Fiscal Year). Administrative Agent acknowledges that travel advances
issued in the ordinary course of business do not constitute loans for purposes
of this Section 9.8.
9.9    Dividends, Distributions and Stock Redemptions. The Borrower shall not
(a) declare, make or pay any dividend or other distribution (whether in cash,
property or rights or obligations) to or for the benefit of any officer, equity
holder, member, manager, director, or any Affiliate or any other Person other
than (i) to Guarantor, provided that both immediately before such contemplated
payment(s) or after giving effect to any such payment(s) Borrower is in
compliance with Section 9.12(a) hereof, (ii) the Required Dividends and
Redemption Amounts, (iii) distributions under the Borrower Cash Management
Program, including distributions for Guarantor’s normal quarterly dividends to
common shareholders, and (iv) payment of the management fees under the
Management Agreements (subject to subsection (iii) of Section 9.8 above), or (b)
purchase or redeem any of the Stock of the Borrower or any options or warrants
with respect thereto, declare or pay any dividends

-77-

--------------------------------------------------------------------------------




or distributions thereon, or set aside any funds for any such purpose.
Notwithstanding the foregoing or anything to the contrary contained herein, the
foregoing declarations, payments, distributions, purchases or redemptions set
forth in this Section 9.9 shall, in each case, be in both manner and amount
consistent with the Borrower’s historical practices.
9.10    Payments in Respect of Subordinated Debt.
(a)    The Borrower shall not make any payment, directly or indirectly, to the
Aviv Lessor or Omega (or any Affiliate or Subsidiary thereof) in contravention
of the Intercreditor Agreements.
(b)    The Borrower shall not make any payment in respect of any Indebtedness
for borrowed money that is subordinated to the Liabilities (including, without
limitation, the Subordinated Debt); provided, however, the Borrower shall be
permitted to make solely those payments expressly permitted pursuant to the
terms of the Subordination Agreements, in each case, as long as the Borrower is
in compliance with Section 9.12 hereof both immediately before and after any
such contemplated or actual payment, provided, further, that both immediately
before any such contemplated payment or after giving effect to any such payments
no Default or Event of Default shall exist or have occurred or result therefrom,
unless otherwise permitted expressly under the terms of the Subordination
Agreements.
9.11    Transactions with Affiliates. Except as expressly permitted under this
Agreement, and except for the Management Agreements and payment of the fee
permitted by the terms of the Management Agreements (subject to subsection (iii)
of Section 9.8 above), and the Borrower Cash Management Program, the Borrower
shall not transfer any cash or property to any Affiliate or enter into any
transaction, including, without limitation, the purchase, lease, sale or
exchange of property or the rendering of any service to any Affiliate; provided,
however, except as otherwise expressly restricted under this Agreement, that the
Borrower may transfer cash or property to Affiliates and enter into transactions
with Affiliates for fair value in the ordinary course of business pursuant to
terms that are no less favorable to the Borrower than the terms upon which such
transfers or transactions would have been made had such transfers or
transactions been made to or with a Person that is not an Affiliate.
9.12    Financial Ratios. Commencing with the Fiscal Quarter ending June 30,
2013 and continuing thereafter:
(a)    Minimum Fixed Charge Coverage Ratio. The Parent shall not permit its
Fixed Charge Coverage Ratio to be less than 1.10 to 1.00, measured as follows:
(i)    for the Fiscal Quarter ending June 30, 2013, as of the last day of the
trailing three (3) month period;
(ii)    for the Fiscal Quarter ending September 30, 2013, as of the last day of
the trailing six (6) month period;

-78-

--------------------------------------------------------------------------------




(iii)    for the Fiscal Quarter ending December 31, 2013, as of the last day of
the trailing nine (9) month period; and
(iv)    for the Fiscal Quarter ending March 31, 2014, and for each Fiscal
Quarter thereafter, as of the last day of the trailing twelve (12) month period.
(b)    Minimum Adjusted EBITDA. The Parent shall not permit its Adjusted EBITDA
to be less than the following:
(i)    for the Fiscal Quarter ending June 30, 2013, $2,500,000 measured as of
the last day of the trailing three (3) month period;
(ii)    for the Fiscal Quarter ending September 30, 2013, $5,000,000 measured as
of the last day of the trailing six (6) month period;
(iii)    for the Fiscal Quarter ending December 31, 2013, $7,500,000 measured as
of the last day of the trailing nine (9) month period; and
(iv)    for the Fiscal Quarter ending March 31, 2014, and for each Fiscal
Quarter thereafter, $10,000,000, measured as of the last day of the trailing
twelve (12) month period.
(c)    Parent’s Cash Balance. The Parent shall not permit its Cash Balance (as
defined below), tested as of the last day of each month, to be less than Four
Million Dollars ($4,000,000); provided, a violation of this requirement for any
month may be cured within fifteen (15) days of the last day of such month and
will not constitute an Event of Default unless not cured by such day. As used in
this Section, the term “Cash Balances” means the aggregate amount of
unrestricted cash of Parent collectively on deposit with PrivateBank. For the
avoidance of doubt, (x) cash deposits contained in any escrow, pledged,
hypothecated, assigned or restricted accounts shall not be included in the
calculation of the Cash Balance; and (y) any draws on the Revolving Loan
Commitment deposited in any account ultimately controlled by the Parent shall
also not be included in the calculation of Cash Balance.
The Borrower acknowledges and agrees that the calculation and computation of the
foregoing financial ratios and covenants shall be pursuant to and in accordance
with the last sentence of Section 8.1(e) hereof. Notwithstanding the foregoing
in this Section 9.12, Borrower, Administrative Agent and the Lenders hereby
agree that, provided no Default or Event of Default has occurred and is
continuing at the time nor will result immediately after giving effect thereto
(i) the operations of DPH JV Subsidiary and Clinton Subsidiary may, at
Borrower’s option, be included in and a part of the consolidated financial
statements of the Borrower for purposes of determining compliance with the
Minimum Fixed Charge Coverage Ratio in Section 9.12(a) and the Minimum Adjusted
EBITDA in Section 9.12 (b).
9.13    Change in Nature of Business. Borrower shall not engage, directly or
indirectly, in any business other than providing residential long term care,
assisted living and skilled nursing care and hospice (exclusive of the ordinary
course business of the Texas Joint Venture); provided,

-79-

--------------------------------------------------------------------------------




however, that Diversicare Therapy Services, LLC shall not engage, directly or
indirectly, in any business other than physical and occupational therapies and
speech pathology services to residents and patients of nursing centers, acute
and long term care hospitals, outpatient clinics, home health agencies, assisted
living facilities and hospice providers.
9.14    Other Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
of its obligations hereunder or under any Financing Agreement to which Borrower
is a party or which would violate or breach any provision hereof or thereof, or
that would or is reasonably likely to adversely affect the Administrative
Agent’s or any Lender’s interests or rights under this Agreement and the other
Financing Agreements to which Borrower is a party or the likelihood that the
Liabilities will be paid in full when due, nor shall the Borrower’s certificate
of formation, bylaws, articles of incorporation, operating agreement,
partnership agreement or other governing document (each a “Governing Document”),
as applicable, be amended or modified in any way that would violate or breach
any provision hereof or of any Financing Agreement to which Borrower is a party,
or that would or is reasonably likely to adversely affect the Administrative
Agent’s or any Lender’s interests or rights under this Agreement and the other
Financing Agreements to which Borrower is a party or the likelihood that the
Liabilities will be paid in full when due; provided, prior to any amendment or
modification of any of the Borrower’s Governing Documents, the Borrower shall
furnish a correct and complete copy of any such proposed amendment or
modification to the Administrative Agent.
9.15    Blocked Accounts and Lock Box Accounts. The Borrower shall not establish
or open any other blocked account (other than the Commercial Blocked Account and
the Government Blocked Account) or any lock box accounts after the Closing Date.
The Borrower shall not amend, modify or otherwise change any terms of the
Commercial Blocked Account Agreement or the Government Blocked Account
Agreement, without the Administrative Agent’s prior written consent.
9.16    Amendments to Restricted Agreements. The Borrower shall not amend,
modify or supplement any Restricted Agreement, in any manner that would or is
reasonably likely to adversely affect the Administrative Agent’s or any Lender’s
interests under this Agreement and the other Financing Agreements to which
Borrower is a party, without the Administrative Agent’s prior written consent
(including, without limitation, except as expressly permitted by the terms of
the Intercreditor Agreement, amending or modifying the Omega Debt Documents in
order to (a) increase the rate of interest on or fees payable in respect of the
debt unless such increase is not due and payable prior to the date the
Liabilities are repaid in full, (b) accelerate the date of any regularly
scheduled fees, interest or principal payment on the debt, (c) shorten the final
maturity date of the debt, (d) increase the principal amount of the debt, or (e)
make the covenants or events of default contained in the Omega Debt Documents
materially more restrictive). Within three (3) Business Days after entering into
any non-adverse amendment, modification or supplement to any Restricted
Agreement, the Borrower Agent shall deliver to the Administrative Agent a
complete and correct copy of such amendment, modification or supplement.
9.17    State of Incorporation or Formation. The Borrower shall not change its
state of incorporation or formation, as applicable, from that set forth on
Schedule 1 hereto.

-80-

--------------------------------------------------------------------------------




9.18    Environmental. Except as to environmental conditions for which it is not
responsible pursuant to any Commercial Lease, the Borrower shall not permit the
Property or any portion thereof to be involved in the use, generation,
manufacture, storage, disposal or transportation of Hazardous Substances except
in compliance in all material respects with all Environmental Laws.
9.19    Fiscal Year. The Borrower shall not change its Fiscal Year.
9.20    Restrictions on Fundamental Changes. Without duplication of any of the
foregoing, Borrower shall not:
(a)    except as expressly permitted in accordance with Section 9.3 hereof,
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution);
(b)    except as required upon the termination of a Commercial Lease, transfer,
assign, convey or grant to any other Person, other than another Borrower, the
right to operate or control any Location, whether by lease, sublease, management
agreement, joint venture agreement or otherwise;
(c)    without providing Administrative Agent with thirty (30) days’ prior
written notice, change its legal name (and Borrower shall provide Administrative
Agent with, at Borrower’s sole cost and expense, such amendment and financing
statements and other documents as Administrative Agent shall reasonably request
in connection with such contemplated change);
(d)    except as expressly permitted in accordance with Section 9.3 hereof,
suffer or permit to occur any change in the legal or beneficial ownership of the
capital stock, partnership interests or membership interests, or in the capital
structure, or any material change in the organizational documents or governing
documents, of Borrower;
(e)    change the licensed operator, manager or property manager for any
Property; or
(f)    consent to or acknowledge any of the foregoing.
9.21    Margin Stock. Borrower shall not carry or purchase any “margin security”
within the meaning of Regulations U, T or X of the Board of Governors of the
Federal Reserve System.
9.22    Truth of Statements and Certificates. Borrower shall not furnish to the
Administrative Agent or any Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.
9.23    ERISA. Borrower shall not, and shall not cause or permit any ERISA
Affiliate to, cause or permit to occur an unfunded pension fund obligation and
liability to the extent such unfunded pension fund obligation and liability
would reasonably be expected to result in taxes, penalties and other liability
in excess of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate.

-81-

--------------------------------------------------------------------------------




9.24    Miscellaneous. Borrower shall not (a) voluntarily cancel any claim or
debt owing to it, except for reasonable consideration or in the ordinary course
of business, the effect of which would be a Material Adverse Change; (b) enter
into any agreement containing any provision that would (i) be violated or
breached by any borrowing by Borrower hereunder or the performance by Borrower
of any of its Liabilities hereunder or under any other Financing Agreement to
which it is a party, or (ii) prohibit Borrower from granting to Administrative
Agent (for the benefit of the Lenders and itself) a Lien on any of Borrower’s
assets as contemplated hereunder, except for (w) any restrictions imposed by any
Permitted Lien pursuant to Section 9.1; (x) any restrictions imposed by any
agreement relating to any Indebtedness permitted by Section 9.2; (y) customary
provisions contained in leases and licenses entered into in the ordinary course
of business of Borrower restricting the assignment thereof; and (z) any
restrictions imposed by applicable Laws.
The Borrower agrees that compliance with this Article 9 is a material inducement
to the Lenders’ advancing credit under this Agreement. The Borrower further
agrees that in addition to all other remedies available to the Administrative
Agent and the Lenders, the Administrative Agent and Lenders shall be entitled to
specific enforcement of the covenants in this Article 9, including injunctive
relief.
10.    HEALTH CARE MATTERS.
Without limiting the generality of any representation or warranty made in
Article 7 or any covenant made in Articles 8 or 9, each Borrower represents and
warrants on a joint and several basis to and covenants with the Administrative
Agent and each Lender, and shall be deemed to represent, warrant and covenant on
each day on which any advance or accommodation in respect of any Loan is
requested or made or any Liabilities shall be outstanding under this Agreement
(or any Affiliate Term Loan Liabilities shall be outstanding under the Term Loan
Agreement), that:
10.1    Funds from Restricted Grants. None of the Property or the Collateral is
subject to, and Borrower shall indemnify and hold the Administrative Agent and
Lenders harmless from and against, any liability in respect of amounts received
by Borrower or others for the purchase or improvement of the Property or
Collateral or any part thereof under restricted or conditioned grants or
donations, including, without limitation, monies received under the Public
Health Service Act, 42 U.S.C. Section 291 et seq.
10.2    Certificate of Need. If required under applicable Law, each Borrower has
and shall maintain in full force and effect a valid certificate of need (“CON”)
or similar certificates, license, permit, registration, certification or
approval issued by the State Regulator for the requisite number of beds in each
Property (the “Licenses”). Borrower shall cause to be operated the Location and
the Property in a manner such that the Licenses shall remain in full force and
effect at all times, except to the extent the failure to do so would not cause a
Material Adverse Effect or a material adverse effect on the prospects of the
Borrowers on a consolidated basis. True and complete copies of the Licenses have
been delivered to Administrative Agent.
10.3    Licenses. The Licenses: (i) are and shall continue in full force and
effect at all times throughout the term of this Agreement and are and shall be
free from restrictions or known conflicts which would materially impair the use
or operation of any Property for its current use, and if any

-82-

--------------------------------------------------------------------------------




Licenses become provisional, probationary, conditional or restricted in any way
(collectively “Restrictions”), Borrower shall take or cause to be taken prompt
action to correct such Restrictions; (ii) may not be, and have not been, and
will not be transferred to any location other than the Property; and (iii) other
than the Omega Security Interest and any HUD Financing (subject to satisfaction
of Section 6.8 of the Term Loan Agreement) have not been and will not be pledged
as collateral security for any other loan or indebtedness. Except as may be
required under and pursuant to the Omega Debt Documents, Borrower shall not do
(or suffer to be done) any of the following:
(a)    Rescind, withdraw, revoke, amend, modify, supplement, or otherwise alter
the nature, tenor or scope of the Licenses for any Property without
Administrative Agent’s prior written consent;
(b)    Amend or otherwise change any Property’s licensed beds capacity and/or
the number of beds approved by the State Regulator without Administrative
Agent’s prior written consent; or
(c)    Replace, assign or transfer all or any part of any Property’s beds to
another site or location (other than to any other Property) without
Administrative Agent’s prior written consent.
11.    DEFAULT, RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT.
11.1    Event of Default. Any one or more of the following shall constitute an
“Event of Default” under this Agreement:
(a)    the Borrower fails to pay (i) any principal or interest payable hereunder
or under the Revolving Credit Note on the date due, declared due or demanded
(including, without limitation, any amount due under Section 2.15); or (ii) any
other amount payable to the Administrative Agent or any Lender or Issuing Lender
under this Agreement or under any other Financing Agreement to which the
Borrower is a party (including, without limitation, the Revolving Credit Note)
within five (5) calendar days after the date when any such payment is due and,
with respect to clause (ii) only, such failure is not cured within five (5)
calendar days after notice to Borrower by Administrative Agent;
(b)    the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements set forth in (i) Sections 2.4, 4.3, 8.1(a),
8.1(c), 8.2, 8.5, 8.6, 8.9, 8.11, or Section 8.12 hereof, (ii) any Section of
Article 9 hereof (other than Section 9.18 hereof), or (iii) any Section of
Article 10 hereof and, with respect to such Sections in Article 10 only, such
failure or neglect shall continue for a period of five (5) calendar days after
the earlier of (1) the date the Borrower actually knew of such failure or
neglect and (2) notice to the Borrower by the Administrative Agent.
(c)    the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in this Agreement (which
is not otherwise specifically referenced in this Section 11.1) and such failure
or neglect shall continue for a period

-83-

--------------------------------------------------------------------------------




of thirty (30) calendar days after the earlier of (i) the date the Borrower
actually knew of such failure or neglect and (ii) notice to the Borrower by the
Administrative Agent;
(d)    any representation or warranty heretofore, now or hereafter made by the
Borrower in connection with this Agreement or any of the other Financing
Agreements to which Borrower is a party is untrue, misleading or incorrect in
any material respect, or any schedule, certificate, statement, report, financial
data, notice, or writing furnished at any time by the Borrower to the
Administrative Agent or any Lender or Issuing Lender is untrue, misleading or
incorrect in any material respect, on the date as of which the facts set forth
therein are stated or certified;
(e)    a judgment, decree or order requiring payment in excess of Five Hundred
Thousand Dollars ($500,000) shall be rendered against the Borrower and such
judgment or order shall remain unsatisfied or undischarged and in effect for
thirty (30) consecutive days without a stay of enforcement or execution,
provided that this clause (e) shall not apply to any judgment, decree or order
for which the Borrower is fully insured and with respect to which the insurer
has admitted liability, or such judgment, decree or order is being contested or
appealed by appropriate proceedings;
(f)    a notice of Lien, levy or assessment is filed or recorded with respect to
any of the assets of the Borrower (including, without limitation, the
Collateral), by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipality or other governmental agency or
any taxes or debts owing at any time or times hereafter to any one or more of
them become a Lien, upon any of the assets of the Borrower (including, without
limitation, the Collateral), provided that this clause (f) shall not apply to
any Liens, levies, or assessments which a Borrower is diligently contesting in
good faith (provided the Borrower has complied with the provisions of clauses
(a) and (b) of Section 8.4 hereof) or which relate to current taxes not yet due
and payable;
(g)    any material portion of the Collateral is attached, seized, subjected to
a writ or distress warrant, or is levied upon, or comes within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors;
(h)    a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
the Borrower or any guarantor of the Liabilities, including Parent, and any such
proceeding is not dismissed within sixty (60) days of the date of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by the
Borrower or any guarantor of the Liabilities, including Parent, or the Borrower
or any guarantor of the Liabilities, including Parent, makes an assignment for
the benefit of creditors, or the Borrower or any guarantor of the Liabilities,
including Parent, takes any action to authorize any of the foregoing;
(i)    except as permitted for an Inactive Subsidiary, the Borrower or Parent
voluntarily or involuntarily dissolves or is dissolved, or its existence
terminates or is terminated; provided that in the case of an administrative
dissolution or revocation of existence for failure to file the proper reports or
returns with the applicable governmental authorities, no Event of Default shall
be deemed to have occurred if an application for reinstatement is (i) filed
promptly (but in any

-84-

--------------------------------------------------------------------------------




event, within fifteen (15) calendar days) upon Parent or Borrower receiving
notice of such dissolution or revocation from the applicable Governmental
Authority and (ii) diligently pursued to completion (if reasonably capable of
being completed), as determined by the Administrative Agent in its sole and
absolute discretion;
(j)    the Credit Parties, taken as a whole, fail, at any time, to be Solvent;
(k)    the Borrower or any guarantor of the Liabilities, including Parent, is
enjoined, restrained, or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business affairs;
(l)    a breach by the Borrower shall occur under any agreement, document or
instrument (other than an agreement, document or instrument evidencing the
lending of money), whether heretofore, now or hereafter existing between the
Borrower and any other Person and the effect of such breach if not cured within
any applicable cure period will or is likely to have or create a Material
Adverse Effect;
(m)    the Borrower shall fail to make any payment due on any other obligation
for borrowed money or shall be in breach of any agreement evidencing the lending
of money and the effect of such failure or breach if not cured within any
applicable cure period would be to permit the acceleration of any obligation,
liability or indebtedness in excess of Five Hundred Thousand Dollars ($500,000);
(n)    there shall be instituted in any court criminal proceedings against the
Borrower, or the Borrower shall be indicted for any crime, in either case for
which forfeiture of a material amount of its property is a potential penalty,
unless (i) such actions are being contested or appealed in good faith by
appropriate proceedings, (ii) the potential forfeiture has been stayed during
the pendency of such proceedings, and (iii) no Medicare or Medicaid
reimbursement obligations are materially adversely affected by such proceedings;
(o)    a Change of Control shall occur;
(p)    any Lien securing the Liabilities shall, in whole or in part, cease to be
a perfected first priority Lien (subject only to the Permitted Liens); this
Agreement or any of the Financing Agreements to which the Borrower is a party,
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligations of the Borrower; or the Borrower shall directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability;
(q)    any default or event of default shall occur under or pursuant to any
Omega Debt Document, or any breach of, noncompliance with or default under the
Intercreditor Agreement, any Subordination Agreement, or any other Financing
Agreement (including, without limitation, the Guaranty, any Pledge Agreement or
the Master Letter of Credit Agreement) by any party thereto (other than by the
Administrative Agent), and the same is not cured or remedied within any
applicable cure period, provided that if such default or event of default,
breach, noncompliance or default, requires the giving of notice by
Administrative Agent to any party in addition to or other than

-85-

--------------------------------------------------------------------------------




Borrower, Administrative Agent shall have provided Borrower with such notice at
the same time as it provides such notice to such other party;
(r)    if the Borrower fails, within three (3) Business Days of receipt to
forward any collections it receives with respect to any Accounts to the
Commercial Blocked Account or the Government Blocked Account, as the case may
be;
(s)    institution by the PBGC, the Borrower or any ERISA Affiliate of steps to
terminate any Plan or to organize, withdraw from or terminate a Multiemployer
Plan if as a result of such reorganization, withdrawal or termination, the
Borrower or any ERISA Affiliate could be required to make a contribution to such
Plan or Multiemployer Plan, or could incur a liability or obligation to such
Plan or Multiemployer Plan, in excess of Two Hundred Fifty Thousand Dollars
($250,000), or (ii) a contribution failure occurs with respect to any Plan
sufficient to give rise to a Lien under ERISA, which Lien is not fully
discharged within fifteen (15) days;
(t)    a Material Adverse Change shall occur;
(u)    Borrower or any Affiliate of Borrower, shall challenge or contest, in any
action, suit or proceeding, the validity or enforceability of this Agreement, or
any of the other Financing Agreements, the legality or the enforceability of any
of the Liabilities or the perfection or priority of any Lien granted to the
Administrative Agent;
(v)    Parent shall revoke or attempt to revoke, terminate or contest its
obligations under the Guaranty, or the Guaranty or any provision thereof shall
cease to be in full force and effect in accordance with its terms and
provisions;
(w)    any Pledgor shall revoke or attempt to revoke, terminate or contest in
any way any Pledge Agreement, or any provision thereof shall cease to be in full
force and effect in accordance with its terms and provisions;
(x)    Borrower shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to have or result in a Material Adverse Effect;
(y)    there shall occur with respect to the Operator of any Location any
Medicare or Medicaid survey deficiencies at Level I, J, K, L or worse (i) which
deficiencies are not cured within the amount of time permitted by the applicable
reviewing agency; (ii) which result in the imposition by any Government
Authority or the applicable state survey agency of sanctions in the form of
either a program termination, temporary management, denial of payment for new
admission (which continues for thirty (30) days or more or pertains to more than
one Location) or facility closure and (iii) which sanctions could have a
Material Adverse Effect as determined by Administrative Agent in its reasonable
discretion. Upon the occurrence of such event, Borrower shall submit to
Administrative Agent its plan of correction for dealing with such event, and
shall periodically review its progress under the plan of correction with
Administrative Agent. Provided that Administrative Agent remains satisfied with
the progress under the plan of correction, then

-86-

--------------------------------------------------------------------------------




such Event shall not be an Event of Default unless formal notice is given by
Administrative Agent to Borrower;
(z)    a state or federal regulatory agency shall have revoked any license,
permit, certificate or Medicaid or Medicare qualification pertaining to the Real
Property or any Location, regardless of whether such license, permit,
certificate or qualification was held by or originally issued for the benefit of
Borrower, a tenant or any other Person, the revocation of which could reasonably
be expected to have a Material Adverse Effect;
(aa)    any material default by Borrower under the terms of any material Lease
following the expiration of any applicable notice and cure period (if any);
(bb)    Kelly J. Gill or James R. McKnight, Jr. shall not be senior officers of
the Borrower and devote significant time and energy to the business of the
Borrower; provided, however, it shall not constitute an Event of Default if any
such individual shall fail for any reason to be a senior officer of the Borrower
or fail to devote significant time and energy to the business of the Borrower,
and such individual shall be promptly replaced by the Borrower, whether on an
interim or permanent basis, with an individual with substantially similar skills
and experience (but in no event later than within 90 calendar days of the former
individual’s resignation, termination, permanent disability or death) and
otherwise acceptable to the Administrative Agent in its reasonable and good
faith determination;
(cc)    any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any guaranty by any
Subsidiary of any Subordinated Debt, shall cease to be in full force and effect,
or any Credit Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision; or
(dd)    an “Event of Default” shall occur under or pursuant to the Term Loan
Agreement or any Affiliate Term Loan Financing Agreement.
Notwithstanding the foregoing, in the situations described in clauses (l), (t),
(x) and (z), above, where an Event of Default is triggered by the occurrence of
a Material Adverse Change or a Material Adverse Effect, events which could
reasonably be expected to have or result in a Material Adverse Effect or
Material Adverse Change, such occurrence shall not be deemed to be an Event of
Default hereunder provided that Borrower shall within forty-eight (48) hours
after the occurrence thereof submit to Administrative Agent in writing a plan of
correction for dealing with such Material Adverse Change or Material Adverse
Effect that is acceptable to Administrative Agent in its sole and absolute
discretion, and, if such plan of correction is so acceptable, for so long as
Administrative Agent remains satisfied in all respects with the progress under
such plan of correction and until written notice that Administrative Agent is
not so satisfied is given by Administrative Agent to Borrower.
11.2    Acceleration. Upon the occurrence of any Event of Default described in
Sections 11.1(h), (i), or (j), the Commitment (if it has not theretofore
terminated) shall automatically and immediately terminate and all of the
Liabilities shall immediately and automatically, without

-87-

--------------------------------------------------------------------------------




presentment, demand, protest or notice of any kind (all of which are hereby
expressly waived), be immediately due and payable; and upon the occurrence of
any other Event of Default, the Administrative Agent may with the consent of the
Required Lenders (or, upon written request of Required Lenders shall) declare
the Commitment (if it has not theretofore terminated) to be terminated and any
or all of the Liabilities may, at the option of the Administrative Agent with
the consent of the Required Lenders (or, upon written request of Required
Lenders shall), and without presentment, demand, protest or notice of any kind
(all of which are hereby expressly waived), be declared, and thereupon shall
become, immediately due and payable, whereupon the Commitment shall immediately
terminate. Upon the occurrence of any Default or Event of Default the Lender
may, at its option, cease making any additional Revolving Loans.
11.3    Rights and Remedies Generally.
(e)    Upon the occurrence of any Event of Default, the Administrative Agent and
Lenders shall have, in addition to any other rights and remedies contained in
this Agreement and in any of the other Financing Agreements, all of the rights
and remedies of a secured party under the Code or other applicable laws, all of
which rights and remedies shall be cumulative, and non-exclusive, to the extent
permitted by Laws, including, without limitation, the right of Administrative
Agent (with the consent of or at the direction of the Required Lenders) to sell,
assign, or lease any or all of the Collateral. The exercise of any one right or
remedy shall not be deemed a waiver or release of any other right or remedy, and
the Administrative Agent, upon the occurrence of an Event of Default, may
proceed against Borrower, and/or the Collateral (with the consent of or at the
direction of the Required Lenders), at any time, under any agreement, with any
available remedy and in any order. All sums received from Borrower and/or the
Collateral in respect of the Loans may be applied by the Administrative Agent to
any Liabilities in such order of application and in such amounts as the
Administrative Agent shall deem appropriate in its discretion (subject to
Section 12.8). Borrower waives any right it may have to require the
Administrative Agent to pursue any Person for any of the Liabilities.
(f)    Upon notice to Borrower after an Event of Default, Borrower at its own
expense shall assemble all or any part of the Collateral as determined by
Administrative Agent and make it available to Administrative Agent at any
location designated by Administrative Agent. In such event, Borrower shall, at
its sole cost and expense, store and keep any Collateral so assembled at such
location pending further action by Administrative Agent and provide such
security guards and maintenance services as shall be necessary to protect and
preserve such Collateral. In addition to all such rights and remedies, the sale,
lease or other disposition of the Collateral, or any part thereof, by the
Administrative Agent after an Event of Default may be for cash, credit or any
combination thereof, and the Administrative Agent (on behalf of Lenders and
itself) may purchase all or any part of the Collateral at public or, if
permitted by law, private sale, and in lieu of actual payment of such purchase
price, may set-off the amount of such purchase price against the Liabilities of
the Borrower then owing. Any sales of such Collateral may be adjourned from time
to time with or without notice. The Administrative Agent may, in its sole
discretion, cause the Collateral to remain on the Borrower’s premises, at the
Borrower’s expense, pending sale or other disposition of such Collateral. The
Administrative Agent shall have the right after an Event of Default to conduct

-88-

--------------------------------------------------------------------------------




such sales (with the consent of the Required Lenders) on the Borrower’s
premises, at the Borrower’s expense, or elsewhere, on such occasion or occasions
as the Administrative Agent may see fit.
11.4    Entry Upon Premises and Access to Information. Upon the occurrence of
any Event of Default, the Administrative Agent shall have the right to enter
upon the premises of the Borrower where the Collateral is located without any
obligation to pay rent to the Borrower, or any other place or places where such
Collateral is believed to be located and kept, and remove such Collateral
therefrom to the premises of the Administrative Agent or any agent of the
Administrative Agent, for such time as the Administrative Agent may desire, in
order to effectively collect or liquidate such Collateral. Upon the occurrence
of any Event of Default, the Administrative Agent shall have the right to obtain
access to the Borrower’s data processing equipment, computer hardware and
software relating to the Collateral and subject to the privacy requirements and
regulations of HIPAA and of any applicable state or federal patients bill of
rights, to use all of the foregoing and the information contained therein in any
manner the Administrative Agent deems appropriate. Upon the occurrence of any
Event of Default, the Administrative Agent shall have the right to receive, open
and process all mail addressed to the Borrower and relating to the Collateral.
11.5    Sale or Other Disposition of Collateral by the Administrative Agent. Any
notice required to be given by the Administrative Agent of a sale, lease or
other disposition or other intended action by the Administrative Agent, with
respect to any of the Collateral, which is deposited in the United States mails,
postage prepaid and duly addressed to the Borrower at the address specified in
Section 12.12 hereof, at least ten (10) calendar days prior to such proposed
action shall constitute fair and reasonable notice to the Borrower of any such
action. The net proceeds realized by the Administrative Agent upon any such sale
or other disposition, after deduction for the expense of retaking, holding,
preparing for sale, selling or the like and the attorneys’ and paralegals’ fees
and legal expenses incurred by the Administrative Agent in connection therewith,
shall be applied as provided herein toward satisfaction of the Liabilities,
including, without limitation, such Liabilities described in Sections 8.2 and
11.2 hereof. The Administrative Agent shall account to the Borrower for any
surplus realized upon such sale or other disposition, and the Borrower shall
remain liable for any deficiency. The commencement of any action, legal or
equitable, or the rendering of any judgment or decree for any deficiency shall
not affect the Administrative Agent’s Liens in the Collateral until Payment in
Full. The Borrower agrees that the Administrative Agent has no obligation to
preserve rights to the Collateral against any other Person. If and to the extent
applicable, the Administrative Agent is hereby granted a license or other right
to use, without charge, the Borrower’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trade styles, trademarks, service
marks and advertising matter or any property of a similar nature, as it pertains
to the Collateral, in completing production of, advertising for sale and selling
any such Collateral, and the Borrower’s rights and benefits under all licenses
and franchise agreements, if any, shall inure to the Administrative Agent’s
benefit until Payment in Full. Borrower covenants and agrees not to interfere
with or impose any obstacle to Administrative Agent’s exercise of its rights and
remedies with respect to the Collateral.

-89-

--------------------------------------------------------------------------------




11.6    Waivers (General).
(a)    Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable Law, Borrower hereby waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Agreements, the
Revolving Credit Notes or any other notes, commercial paper, Accounts,
contracts, documents, instruments, chattel paper and guaranties at any time held
by Administrative Agent or any Lender on which Borrower may in any way be
liable, and hereby ratifies and confirms whatever Administrative Agent and
Lenders may do in this regard; (ii) all rights to notice and a hearing prior to
Administrative Agent’s taking possession or control of, or to Administrative
Agent’s replevy, attachment or levy upon, any Collateral or any bond or security
which might be required by any court prior to allowing Administrative Agent to
exercise any of its remedies; and (iii) the benefit of all valuation, appraisal
and exemption Laws. Borrower acknowledges that it has been advised by counsel of
its choice and decision with respect to this Agreement, the other Financing
Agreements and the transactions evidenced hereby and thereby.
(b)    Borrower for itself and all endorsers, guarantors and sureties and their
heirs, legal representatives, successors and assigns, (i) agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Administrative
Agent; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Administrative Agent with
respect to the payment or other provisions of this Agreement, the Revolving
Credit Notes, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to Borrower and without
affecting its liability hereunder; (iii) agrees that its liability shall be
unconditional and without regard to the liability of any other tax; and (iv)
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
(c)    Each and every covenant and condition for the benefit of Administrative
Agent and Lenders contained in this Agreement and the other Financing Agreements
may be waived by Administrative Agent; provided, however, that to the extent
that Administrative Agent may have acquiesced in any noncompliance with any
requirements or conditions precedent to the Closing of any Loan or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Administrative Agent of such requirements with respect
to any future disbursements of Loan proceeds and Administrative Agent may at any
time after such acquiescence require Borrower to comply with all such
requirements. Any forbearance by Administrative Agent in exercising any right or
remedy under any of the Financing Agreements, or otherwise afforded by
applicable Law, including any failure to accelerate the Stated Maturity Date
shall not be a waiver of or preclude the exercise of any right or remedy nor
shall it serve as a novation of the Revolving Credit Note or as a reinstatement
of the Loan or a waiver of such right of acceleration or the right to insist
upon strict compliance of the terms of the Financing Agreements. Administrative
Agent’s acceptance of payment of any sum secured by any of the Financing
Agreements after the due date of such payment shall not be a waiver of
Administrative Agent’s right

-90-

--------------------------------------------------------------------------------




to either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other liens or charges by Administrative
Agent shall not be a waiver of Administrative Agent’s right to accelerate the
maturity of the Loan, nor shall Administrative Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive Borrower’s or Guarantor’s default in payment of sums secured by
any of the Financing Agreements.
(d)    Without limiting the generality of anything contained in this Agreement
or the other Financing Agreements, Borrower agrees that if an Event of Default
is continuing (i) Administrative Agent is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Administrative Agent shall remain in full
force and effect until Administrative Agent has exhausted all of its remedies
against the Collateral and any other properties owned by Borrower and the
Financing Agreements and other security instruments or agreements securing the
Liabilities has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Liabilities.
(e)    Nothing contained herein or in any other Financing Agreement shall be
construed as requiring Administrative Agent to resort to any part of the
Collateral for the satisfaction of any of Borrower’s obligations under the
Financing Agreements in preference or priority to any other Collateral, and
Administrative Agent may (with the consent of or at the direction of the
Required Lenders) seek satisfaction out of all of the Collateral or any part
thereof, in its absolute discretion in respect of Borrower’s obligations under
the Financing Agreements. In addition, Administrative Agent shall have the right
from time to time to partially foreclose upon any Collateral in any manner and
for any amounts secured by the Financing Agreements then due and payable as
determined by Administrative Agent (with the consent of or at the direction of
the Required Lenders), including, without limitation, the following
circumstances: (i) if Borrower defaults beyond any applicable grace period in
the payment of one or more scheduled payments of principal and interest,
Administrative Agent may (with the consent of or at the direction of the
Required Lenders) foreclose upon all or any part of the Collateral to recover
such delinquent payments, or (ii) if Administrative Agent elects (with the
consent of or at the direction of the Required Lenders) to accelerate less than
the entire outstanding principal balance of the Revolving Credit Note,
Administrative Agent may (with the consent of or at the direction of the
Required Lenders) foreclose all or any part of the Collateral to recover so much
of the principal balance of the Revolving Credit Note as Administrative Agent
may accelerate and such other sums secured by one or more of the Financing
Agreements as Administrative Agent may elect (with the consent of or at the
direction of the Required Lenders). Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Agreements to secure payment of sums secured by the Financing Agreements and not
previously recovered.
(f)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to Borrower which would
require the separate sale of any of the Collateral or require Administrative
Agent to exhaust its remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure

-91-

--------------------------------------------------------------------------------




Borrower does hereby expressly consent to and authorize, at the option of
Administrative Agent, the foreclosure and sale either separately or together of
each part of the Collateral.
11.7    Waiver of Notice. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE
EXERCISE BY THE ADMINISTRATIVE AGENT OF ITS RIGHTS TO REPOSSESS THE COLLATERAL
WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL
WITHOUT PRIOR NOTICE OR HEARING.
11.8    Injunctive Relief. The parties acknowledge and agree that, in the event
of a breach or threatened breach of any Credit Party’s obligations under any
Financing Agreements, Administrative Agent may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining the cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives the requirement of the posting of any bond in connection with such
injunctive relief.
11.9    Marshalling; Recourse to Borrower. Administrative Agent shall have no
obligation to marshal any assets in favor of any Credit Party, or against or in
payment of any of the other Liabilities or any other obligation owed to the
Administrative Agent or Lenders by any Credit Party. Notwithstanding anything to
the contrary contained herein or in any other Financing Agreement, the Loans and
the other Liabilities shall be fully recourse to Borrower, and Administrative
Agent shall be authorized, in its sole and absolute discretion, to enforce any
or all of its remedies hereunder against Borrower, including all present and
future revenue and assets of Borrower, whether or not such assets have been
pledged as collateral for the Loans.
11.10    Advice of Counsel. The Borrower acknowledges that it has been advised
by its counsel with respect to this transaction and this Agreement, including,
without limitation, all waivers contained herein.
11.11    Credit Bidding. Without limiting the foregoing, Borrower and Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product provider shall be deemed to authorize) Administrative Agent,
based upon the written instruction of the Required Lenders, to Credit Bid (as
defined below) and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (and Borrower shall approve
Administrative Agent as a qualified bidder and such Credit Bid as a qualified
bid) at any sale thereof conducted by Administrative Agent, based upon the
written instruction of the Required Lenders, to Credit Bid (as defined below)
and purchase (either directly or through one or more acquisition vehicles) all
or any portion of the Collateral (and Borrower shall approve Administrative
Agent as a qualified bidder and such Credit Bid as a qualified bid) at any sale
thereof conducted by Administrative Agent, based upon the written instruction of
the Required Lenders, (a) under any provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, (b) under the provisions of the Bankruptcy
Code, including pursuant to Section 363 thereof, or any applicable

-92-

--------------------------------------------------------------------------------




insolvency, reorganization or similar law, or (c) at any other sale or
foreclosure conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law or by the exercise of any legal or equitable remedy;
provided, however, that (i) the Required Lenders may not direct Administrative
Agent in any manner that does not treat each of the Lenders equally, without
preference or discrimination, in respect of consideration received as a result
of the Credit Bid, (ii) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders, such as
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations). Each Lender hereby agrees
that, except as otherwise provided in this Agreement or with the written consent
of the Administrative Agent and the Required Lenders, it will not exercise any
right that it might otherwise have to Credit Bid at any sales of all or any
portion of the Collateral conducted under the provisions of the UCC, the
Bankruptcy Code, foreclosure sales or other similar dispositions of Collateral.
For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted at a public or private sale of all or any portion of the
Collateral by Administrative Agent (on behalf of the Lender group), based upon
the written instruction of the Required Lenders, to acquire all of the
Collateral of any Borrower or any portion thereof in exchange for and in full
and final satisfaction of all or a portion (as determined by Administrative
Agent, based upon the written instruction of the Required Lenders) of the
Liabilities owing to the Lenders under this Agreement and the other Financing
Agreements.
12.    MISCELLANEOUS.
12.1    Waiver; Amendment. The Administrative Agent’s or Lenders’ failure, at
any time or times hereafter, to require strict performance by the Borrower of
any covenant, condition or provision of this Agreement shall not waive, affect
or diminish any right of the Administrative Agent thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by the
Administrative Agent, Issuing Lender or the Lenders, as applicable, of an Event
of Default under this Agreement or a default under any of the other Financing
Agreements shall not suspend, waive or affect any other Event of Default under
this Agreement or any other default under any of the other Financing Agreements,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character. None of the undertakings, agreements, warranties,
covenants and representations of the Borrower contained in this Agreement or any
of the other Financing Agreements and no Event of Default under this Agreement
or default under any of the other Financing Agreements shall be deemed to have
been suspended or waived by the Administrative Agent unless such suspension or
waiver is in writing signed by an officer of the Administrative Agent, and
directed to the Borrower specifying such suspension or waiver.
Except as otherwise set forth herein, no amendment or modification or waiver of,
or consent with respect to (as reasonably determined by Administrative Agent)
any provision of this Agreement or the other Financing Agreements shall in any
event be effective unless the same shall be in writing

-93-

--------------------------------------------------------------------------------




and acknowledged by Borrower and either (i) Required Lenders, or (ii)
Administrative Agent with a certification that consent from the Required Lenders
has been obtained, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding anything contained herein to the contrary, no
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, as
applicable, (b) extend the date scheduled for payment of any principal
(exclusive of mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) extend the Stated Maturity Date of the Loans without the written
consent of all Lenders (except in accordance with the terms of this Agreement,
if applicable), (d) reduce the principal amount of the Loans, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for any periodic adjustments of
interest rates and fees as provided for in this Agreement), provided, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or (ii) to amend or waive any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment or waiver would be to reduce the rate of interest on any Loan or any
unreimbursed drawing under a Letter of Credit or to reduce any fee payable
hereunder, (e) release any party from its obligations under any guaranty at any
time hereafter provided, if any, or all or substantially all of the Collateral
granted hereunder or under any of the Financing Agreements (except as otherwise
specifically permitted or provided in this Agreement), subordinate the Liens of
Administrative Agent on all or substantially all of the Collateral or
subordinate any guaranty, change the payment application waterfall in Section
12.8 or the pro rata sharing provision in Section 2.13(d), change the definition
of Required Lenders, increase the advance rate under the definition of Borrowing
Base or add any new categories of eligible assets or sublimits thereto, change
any provision of this Section 12.1 or reduce the aggregate Pro Rata Share
required to effect an amendment, modification, waiver or consent, without, in
each case with respect to this subsection (e), the written consent of all
Lenders, (f) waive any material condition set forth in Section 5 without the
prior written consent of each Lender directly affected thereby, or (g) increase
the amount of the Maximum Revolving Facility without the prior written consent
of the Lenders. No provision in this Agreement with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of Required Lenders. No provision of Section 13 or
other provision of this Agreement affecting Administrative Agent or any Issuing
Lender, in such capacity, as such shall be amended, modified or waived without
the consent of Administrative Agent or such Issuing Lender, as applicable.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except for the matters set forth in subsections (a), (b), (c) or (d) (subject to
the proviso contained therein) of this Section 12.1.
12.2    Costs and Attorneys’ Fees.
(g)    Borrower agrees to pay jointly and severally on demand all of the costs
and expenses of the Administrative Agent (including, without limitation, the
reasonable fees and out-of-pocket expenses of the Administrative Agent’s
counsel, all UCC tax, lien, judgment, pending suit, and bankruptcy search fees
and costs, UCC filing fee and costs, recording, filing and registration fees and
charges, mortgage or documentary taxes, all costs of Intralinks, DebtX or other
similar

-94-

--------------------------------------------------------------------------------




transmission system, if applicable, all corporate search fees and certified
documents, all financial and legal due diligence expenses, all audit, field exam
and appraisal costs and fees, costs incurred by Administrative Agent in
connection with travel expenses of its associates, background checks on members
of management of Borrower, and, if applicable, real estate appraisal fees,
survey fees, recording and title insurance costs, and any environmental report
or analysis) in connection with the structuring, preparation, negotiation,
execution, delivery and closing of: (i) this Agreement, the other Financing
Agreements and all other instruments, agreements, certificates or documents
provided for herein or delivered or to be delivered hereunder, and (ii) any and
all amendments, modifications, supplements and waivers executed and delivered
pursuant hereto or any other Financing Agreement or in connection herewith or
therewith. Borrower further agrees that the Administrative Agent, in its sole
discretion, may deduct all such unpaid amounts from the aggregate proceeds of
the Loans or debit such amounts from the operating accounts of Borrower
maintained with the Administrative Agent.
(h)    The costs and expenses that the Administrative Agent and Lenders incur in
any manner or way with respect to the following shall be part of the
Liabilities, payable by Borrower jointly and severally on demand if at any time
after the date of this Agreement the Administrative Agent or any Lender: (i)
employs counsel in good faith for advice or other representation, (ii) with
respect to the amendment, modification or enforcement of this Agreement or the
other Financing Agreements, or with respect to any Collateral hereunder or other
collateral under the other Financing Agreements securing the Liabilities
hereunder, (iii) to represent the Administrative Agent and Lender in any
work-out or any type of restructuring of the Liabilities, or any litigation,
contest, dispute, suit or proceeding or to commence, defend or intervene or to
take any other action in or with respect to any litigation, contest, dispute,
suit or proceeding (whether instituted by the Administrative Agent, Lenders,
Borrower or any other Person) in any way or respect relating to this Agreement,
the other Financing Agreements, Borrower’s affairs or any Collateral hereunder
or under any other Financing Agreement, (iv) to protect, preserve, or enforce
any of the rights of the Administrative Agent or Lenders with respect to
Borrower provided in this Agreement, under any of the other Financing
Agreements, or otherwise (whether at law or in equity) (including any
foreclosure sale, deed in lieu transaction or costs incurred in connection with
any litigation or bankruptcy or administrative hearing and any appeals therefrom
and any post-judgment enforcement action including, without limitation,
supplementary proceedings in connection with the enforcement of this Agreement);
(v) takes any action to protect, preserve, store, ship, appraise, prepare for
sale, collect, sell, liquidate or otherwise dispose of any Collateral hereunder
or any other collateral under any other Financing Agreement; and/or (vi) seeks
to enforce or enforces any of the rights and remedies of the Administrative
Agent or Lenders with respect to Borrower or any guarantor of the Liabilities.
Without limiting the generality of the foregoing, such expenses, costs, charges
and fees include: reasonable fees, costs and expenses of attorneys, accountants,
environmental consultants, and other consultants (whether work out, financial or
otherwise); court costs and expenses; court reporter fees, costs and expenses;
long distance telephone charges; and courier and telecopier charges.
(i)    Borrower further agrees to pay, and to save the Administrative Agent and
Lenders harmless from all liability for, any documentary stamp tax, intangible
tax, or other stamp tax or taxes of any kind which may be payable in connection
with or related to the execution or

-95-

--------------------------------------------------------------------------------




delivery of this Agreement, the other Financing Agreements, the borrowing
hereunder, the issuance of the Revolving Credit Note or of any other
instruments, agreements, certificates or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith, provided that
Borrower shall not be liable for Administrative Agent’s or any Lender’s income
tax liabilities.
(j)    All of the Borrower’s obligations provided for in this Section 12.2 shall
be Liabilities secured by the Collateral and shall survive repayment of the
Loans or any termination of this Agreement or any Financing Agreements.
12.3    Expenditures by the Administrative Agent. In the event the Borrower
shall fail to pay taxes, insurance, audit fees and expenses, consulting fees,
filing, recording and search fees, assessments, fees, costs or expenses which
the Borrower is, under any of the terms hereof or of any of the other Financing
Agreements, required to pay, or fails to keep the Collateral free from other
Liens, except as permitted herein, the Administrative Agent may, in its sole
discretion, pay or make expenditures for any or all of such purposes, and the
amounts so expended, together with interest thereon at the Default Rate (from
the date the obligation or liability of Borrower is charged or incurred until
actually paid in full to Administrative Agent and Lenders, as applicable) and
shall be part of the Liabilities of the Borrower, payable on demand and secured
by the Collateral.
12.4    Custody and Preservation of Collateral. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
any of the Collateral in its possession if it takes such action for that purpose
as the Borrower shall request in writing, but failure by the Administrative
Agent to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care, and no failure by the Administrative Agent to preserve
or protect any right with respect to such Collateral against prior parties, or
to do any act with respect to the preservation of such Collateral not so
requested by a Borrower, shall of itself be deemed a failure to exercise
reasonable care in the custody or preservation of such Collateral.
12.5    Reliance by the Lenders. The Borrower acknowledges that the Lenders and
Administrative Agent, in entering into this Agreement and agreeing to make Loans
and otherwise extend credit to the Borrower hereunder, has relied upon the
accuracy of the covenants, agreements, representations and warranties made
herein by the Borrower and the information delivered by the Borrower to the
Administrative Agent and Lenders in connection herewith (including, without
limitation, all financial information and data).
12.6    Assignability; Parties. This Agreement (including, without limitation,
any and all of the Borrower’s rights, obligations and liabilities hereunder) may
not be assigned by the Borrower without the prior written consent of
Administrative Agent and Required Lenders. Whenever in this Agreement there is
reference made to any of the parties hereto, such reference shall be deemed to
include, wherever applicable, a reference to the successors and permitted
assigns of the Borrower and the successors and assigns of the Administrative
Agent and (subject to Section 12.15 hereof) the Lenders.
12.7    Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision

-96-

--------------------------------------------------------------------------------




shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Agreement. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
12.8    Application of Payments. Notwithstanding any contrary provision
contained in this Agreement or in any of the other Financing Agreements, after
the occurrence of a Default or an Event of Default the Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received by the Administrative Agent or any Lender from the
Borrower or with respect to any of the Collateral, and the Borrower does hereby
irrevocably agree that any and all payments and proceeds so received shall be
applied in the following manner:
First, to the payment of all fees, costs, expenses and indemnities of
Administrative Agent (in its capacity as such), including reasonable attorneys’
fees and costs of Administrative Agent, and any other Liabilities owing to
Administrative Agent in respect of sums advanced by Administrative Agent to
preserve the Collateral or to preserve its security interest in the Collateral
(or any other collateral provided pursuant to any other Financing Agreement);
Second, to payment of that portion of the Liabilities constituting fees, costs,
expenses and indemnities of Administrative Agent;
Third, to payment of that portion of the Liabilities constituting fees, costs,
expenses and indemnities of the Lenders as provided herein, ratably among them
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to the payment of all of the Liabilities consisting of accrued and
unpaid interest owing to the Lenders and Letter of Credit fees owing to the
Issuing Lender, ratably among the Lenders and the Issuing Lender in proportion
to the respective amounts described in this clause Fourth payable to them;
Fifth, to the payment of all Liabilities consisting of principal owing to the
Lenders, ratably among them in proportion to the respective amounts described in
this clause Fifth payable to them;
Sixth, to the payment of an amount equal to all Liabilities in respect of
outstanding Letters of Credit to be held to Cash Collateralize such Liabilities;
Seventh, to the payment of all Bank Product Obligations (including with respect
to any Hedging Agreement) owing to the applicable Lenders or their Affiliates,
ratably among such Lenders and their Affiliates in proportion to the respective
amounts described in this clause Seventh payable to them;
Eighth, to the payment of all other Liabilities owing to the Lenders;

-97-

--------------------------------------------------------------------------------




Ninth, to the payment of all Affiliated Term Loan Liabilities pursuant to
Section 12.8 of the Affiliate Term Loan Financing Agreements; and
Last, the payment of any remaining proceeds, if any, to whomever may be lawfully
entitled to receive such amounts, including, if applicable, Borrower.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Liabilities, if any, in the
order set forth above. All amounts owing under this Agreement in respect of
Liabilities including fees, interest, default interest, interest on interest,
expense reimbursements and indemnities, shall be payable in accordance with the
foregoing waterfall provisions irrespective of whether a claim in respect of
such amounts is allowed or allowable in any insolvency proceeding.
12.9    Payments Set Aside. To the extent that the Borrower makes a payment or
payments to the Administrative Agent or Lenders or the Administrative Agent or
Lenders enforce their respective Liens or exercise their respective rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party or Person under any bankruptcy law, state or federal
law, common law or equitable cause or otherwise (including, without limitation,
provisions of the federal bankruptcy code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property), then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be automatically revived, reinstated,
restored and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred. The provisions of and
undertakings set out in this Section 12.9 shall survive the satisfaction and
payment of the Liabilities of Borrower and the termination of this Agreement.
12.10    Sections and Titles; UCC Termination Statements. The sections and
titles contained in this Agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto. Upon Payment in Full, the Administrative Agent will, upon
Borrower’s written request and at the Borrower’s cost and expense, timely file
all Uniform Commercial Code termination statements reasonably required by the
Borrower to evidence the termination of the Liens in the Collateral in favor of
the Administrative Agent (for the ratable benefit of Lenders and Administrative
Agent).
12.11    Continuing Effect; No Joint Venture. This Agreement, the Administrative
Agent’s Liens in the Collateral, and all of the other Financing Agreements shall
continue in full force and effect so long as any Liabilities shall be owed to
the Lenders, Issuing Lender and Administrative Agent, and (even if there shall
be no such Liabilities outstanding) so long as this Agreement has not been
terminated as provided in Section 2.9 hereof. The relationship between
Administrative Agent, Issuing Lenders and Lenders on the one hand and Borrower
on the other hand shall be that of creditor-debtor only. No term in this
Agreement or in any other Financing Agreement and no course of dealing between
the parties shall be deemed to create any relationship or agency, partnership or
joint venture or any fiduciary duty by Administrative Agent, any Issuing Lender
or

-98-

--------------------------------------------------------------------------------




any Lender to Borrower or any other party. In exercising its rights hereunder
and under any other Financing Agreements or taking any actions herein or
therein, Administrative Agent, Issuing Lenders and Lenders may act through its
respective employees, agents or independent contractors as authorized by
Administrative Agent, such Issuing Lender or such Lender.
12.12    Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and personally delivered, mailed by
registered or certified U.S. mail (return receipt requested and postage
prepaid), sent by telecopier (with a confirming copy sent by regular mail), or
sent by prepaid nationally recognized overnight courier service, and addressed
to the relevant party at its address set forth below, or at such other address
as such party may, by written notice, designate as its address for purposes of
notice under this Agreement:
(a)    If to the Administrative Agent, at:
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Adam D. Panos, Managing Director
Telephone No.: 312-564-1278
Facsimile No.: 312-564-6889
With a copy to:
Duane Morris LLP
190 South LaSalle Street - Suite 3700
Chicago, Illinois 60603
Attention: Brian P. Kerwin, Esq.
Telephone No: 312-499-6737
Facsimile No: 312-499-6701
(b)    If to the Borrower or Borrower Agent, at:
Diversicare Healthcare Services, Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
Attention: James R. McKnight, Jr.
Telephone No.: 615-771-7575
Facsimile No.: 615-771-7409
With a copy to:
Harwell Howard Hyne Gabbert & Manner
315 Deaderick Street, Suite 1800
Nashville, Tennessee 37238
Attention: John N. Popham IV, Esq.


-99-

--------------------------------------------------------------------------------




Telephone No.: 615-251-1093
Facsimile No.: 615-251-1059
(c)    If to Lenders, as identified on Annex A hereto.
If mailed, notice shall be deemed to be given three (3) days after being sent,
and if sent by personal delivery, telecopier or prepaid courier, notice shall be
deemed to be given when delivered. If any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.
12.13    Equitable Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to the Administrative Agent and Lenders; therefore, the Borrower agrees
that the Administrative Agent and Lenders, if the Administrative Agent or
Lenders so request, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
12.14    Entire Agreement. This Agreement, together with the Financing
Agreements executed in connection herewith, constitutes the entire agreement
among the parties with respect to the subject matter hereof, and supersedes all
prior written or oral understandings, discussions and agreements with respect
thereto (including, without limitation, any term sheet, proposal letter or
commitment letter).
12.15    Participations and Assignments. (a) Any Lender may at any time assign
to one or more Persons that extends secured commercial loans in its ordinary
course of business and has assets or capital of at least $100,000,000 (other
than (i) a natural person or (ii) any Defaulting Lender or its wholly-owned
subsidiaries or its other Affiliates) (any such Person, an “Assignee”) all or
any portion of such Lender’s Pro Rata Share of the Loans and also such Lender’s
Pro Rata Share of the Term Loan, with the prior written consent of
Administrative Agent, and, so long as no Event of Default has occurred and is
continuing, Borrower (all of which consents shall not be unreasonably withheld,
conditioned or delayed and shall not be required for an assignment by a Lender
to another Lender or an Affiliate of a Lender). Except as Administrative Agent
may otherwise agree (and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents in writing, which consent shall not be
unreasonably withheld, conditioned or delayed), any such assignment shall be in
a minimum aggregate amount equal to Five Million Dollars ($5,000,000) or, if
less, the remaining Loan held by the assigning Lender. Borrower and
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of Five Thousand Dollars
($5,000). No assignment may be made to any Person if at the time of such
assignment Borrower would be obligated to pay any greater amount under Sections
3.1 or 3.3 to the Assignee than Borrower is then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, Borrower will not be required to pay such greater amounts).
Any attempted assignment not made in accordance with this Section 12.15 shall be
treated as the sale of a participation hereunder. Borrower shall be deemed to
have granted its consent

-100-

--------------------------------------------------------------------------------




to any assignment requiring its consent hereunder unless Borrower has expressly
objected to such assignment within three (3) Business Days after notice thereof.
Notwithstanding the foregoing, (x) no consent of Borrower or Administrative
Agent shall be required for any assignment to a Lender or an Affiliate of a
Lender (provided that no assignment shall be made to any Defaulting Lender or
its wholly-owned subsidiaries or its other Affiliates) and (y) the consent of
each Issuing Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding).
(b)    From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a
Revolving Credit Note in the principal amount of the Assignee’s Revolving Loan
Commitment (and, as applicable, a Revolving Credit Note in the principal amount
of the Revolving Loan Commitment retained by the assigning Lender). Each such
Revolving Credit Note shall be dated the effective date of such assignment. Upon
receipt by the assigning Lender of such Revolving Credit Note, the assigning
Lender shall return to Borrower any prior Revolving Credit Note held by it.
(c)    Notwithstanding anything to the contrary set forth herein, any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement and applicable promissory note to secure obligations
of such Lender, including any pledge or assignment to secure obligations to any
Federal Reserve Bank (including as collateral security pursuant to Regulation A
and any Operating Circular issued by such Federal Reserve Bank), and such
Loan(s) and promissory note(s) shall be fully transferable as provided therein,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(d)    Subject to the last sentence in Section 13.9, any Lender may at any time
(without any required consent) sell to one or more Persons (other than (i) a
natural person or (ii) a Defaulting Lender or its wholly-owned subsidiaries or
its other Affiliates) participating interests in its respective Loan or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations under this Agreement shall remain unchanged for all purposes, (b)
Administrative Agent and Borrower shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (c) all amounts payable by Borrower shall be determined as if
such Lender had not sold such participation and shall be paid directly to such
Lender. No Participant shall have any direct or indirect voting rights under
this Agreement except with respect

-101-

--------------------------------------------------------------------------------




to any event described in Section 12.1 expressly requiring the unanimous vote of
all Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. Borrower agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 2.13(d). Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1 or 3.3 as if it
were a Lender (provided that on the date of the participation no Participant
shall be entitled to any greater compensation pursuant to Sections 3.1 or 3.3
than would have been paid to the participating Lender on such date if no
participation had been sold and that each Participant complies with Section 3.3
as if it were an Assignee).
(e)    Administrative Agent will maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of Lenders, the Pro Rata Share of each Lender and the
Loans of each Lender from time to time and whether such Lender is the original
Lender or the Assignee. No assignment shall be effective unless and until the
Assignment Agreement is accepted and registered in the Register. All records of
transfer of a Lender’s interest in the Register shall be conclusive, absent
manifest error, as to the ownership of the interests in such Loan.
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register. Upon the reasonable
written request of Borrower, Administrative Agent will furnish a copy of the
Register to the Borrower Agent or Borrower (at the cost, if any, to Borrower).
12.16    INDEMNIFICATION BY BORROWER. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY ADMINISTRATIVE AGENT AND LENDERS AND THE AGREEMENT
TO EXTEND THE REVOLVING LOAN COMMITMENT PROVIDED HEREUNDER, EACH BORROWER HEREBY
JOINTLY AND SEVERALLY AGREES TO AND SHALL INDEMNIFY, DEFEND, PROTECT, EXONERATE
AND HOLD ADMINISTRATIVE AGENT, EACH LENDER, EACH ISSUING LENDER, AND EACH OF THE
OFFICERS, DIRECTORS, EMPLOYEES, PARENT ENTITIES, AFFILIATES, ATTORNEYS AND
AGENTS OF ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “INDEMNIFIED PARTY”) FREE
AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
JUDGMENTS, CLAIMS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, COSTS, AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE INDEMNIFIED PARTIES OR ANY OF THEM
AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (a) ANY REFINANCING, TENDER
OFFER, MERGER, PURCHASE OF STOCK, PURCHASE OF ASSETS OR OTHER SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (b) THE USE, HANDLING,
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,

-102-

--------------------------------------------------------------------------------




STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY ANY BORROWER, (c) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY BORROWER OR THE
OPERATIONS CONDUCTED THEREON, (d) THE INVESTIGATION, CLEANUP OR REMEDIATION OF
OFFSITE LOCATIONS AT WHICH ANY BORROWER OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES, (e) THE
USE, MAINTENANCE OR OPERATION OF THE FACILITIES, OR ANY BREACH BY BORROWER OR
ANY OF ITS AFFILIATES OF ANY ADMISSION CONTRACT WITH A PATIENT OF A FACILITY, OR
(f) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER FINANCING AGREEMENT BY ANY OF THE INDEMNIFIED PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE INDEMNIFIED PARTY’S
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR ILLEGAL ACTIVITY AS DETERMINED BY A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION; PROVIDED,
HOWEVER, THAT THE INDEMNIFICATION IN THIS SECTION 12.16 SHALL NOT EXTEND TO
DISPUTES SOLELY AND ENTIRELY BETWEEN OR AMONG ADMINISTRATIVE AGENT, THE LENDERS
OR THEIR RESPECTIVE AFFILIATES NOT IN ANY WAY OR MANNER DIRECTLY OR INDIRECTLY
CAUSED BY OR THE FAULT OF ANY BORROWER OR ANY OF ITS RESPECTIVE AFFILIATES. IF
AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY
REASON, EACH BORROWER HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES THAT IS
PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION
12.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES,
EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR
ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE OTHER FINANCING
AGREEMENTS AND TERMINATION OF THIS AGREEMENT. Any liability, obligation, loss,
damage, penalty, cost or expense incurred by the Indemnified Parties shall be
paid to the Indemnified Parties on demand, together with interest thereon at the
Default Rate from the date incurred by the Indemnified Parties until paid by
Borrower, be added to the Liabilities, and be secured by the Collateral. The
provisions of and undertakings and indemnifications set out in this Section
12.16 shall survive the satisfaction and payment of the Liabilities of Borrower
and the termination of this Agreement. Borrower agrees that neither
Administrative Agent nor any Lender shall have liability to any Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by any
Borrower in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by this Agreement and
the other Financing Agreements, or any act, omission or event occurring in
connection herewith or therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence, willful misconduct or illegal activity of
the party from which recovery is sought. NO INDEMNIFIED PARTY SHALL BE LIABLE
FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR

-103-

--------------------------------------------------------------------------------




OTHER MATERIALS OBTAINED THROUGH INTRALINKS, DEBTX, OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY
INDEMNIFIED PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND BORROWER HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING AGREEMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). Each Borrower acknowledges
that it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Financing Agreements to which it is a party.
12.17    Representations and Warranties. Notwithstanding anything to the
contrary contained herein, (i) each representation or warranty contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement and the other Financing Agreements and the making
of the Loans and the repayment of the Liabilities hereunder, and (ii) each
representation and warranty contained in this Agreement and each other Financing
Agreement shall be remade on the date of each Loan made hereunder.
12.18    Counterparts. This Agreement and any amendment or supplement hereto or
any waiver granted in connection herewith may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.
12.19    Limitation of Liability of Administrative Agent and Lenders. It is
hereby expressly agreed that:
(a)    Administrative Agent and Lenders may conclusively rely and shall be
protected in acting or refraining from acting upon any document, instrument,
certificate, instruction or signature believed to be genuine and may assume and
shall be protected in assuming that any Person purporting to give any notice or
instructions in connection with any transaction to which this Agreement relates
has been duly authorized to do so. Administrative Agent and Lenders shall not be
obligated to make any inquiry as to the authority, capacity, existence or
identity of any Person purporting to have executed any such document or
instrument or have made any such signature or purporting to give any such notice
or instructions;
(b)    Administrative Agent and Lenders shall not be liable for any acts,
omissions, errors of judgment or mistakes of fact or law, including, without
limitation, acts, omissions, errors or mistakes with respect to the Collateral,
except for those arising out of or in connection with Administrative Agent’s and
Lender’s gross negligence, willful misconduct or illegal activity. Without
limiting the generality of the foregoing, Administrative Agent and Lenders shall
be under no obligation to take any steps necessary to preserve rights in the
Collateral against any other parties, but may do so at its option, and all
expenses incurred in connection therewith shall be payable by Borrower; and

-104-

--------------------------------------------------------------------------------




(c)    Administrative Agent and Lenders shall not be liable for any action taken
in good faith and believed to be authorized or within the rights or powers
conferred by this Agreement and the other Financing Agreements.
12.20    Borrower Authorizing Accounting Firm. Borrower shall authorize its
accounting firm and/or service bureaus to provide Administrative Agent with such
information as is requested by Administrative Agent in accordance with this
Agreement. Borrower authorizes Administrative Agent to contact directly any such
accounting firm and/or service bureaus to obtain such information.
12.21    Joint and Several Liability; Binding Obligations.
(a)    Borrower is defined collectively to include all Persons constituting the
Borrower; provided, however, that any references herein to “any Borrower”, “each
Borrower” or similar references, shall be construed as a reference to each
individual Person comprising the Borrower; provided, further, in case of any
question as to which particular Person is to be deemed a Borrower in any given
context for purposes of any term or provision contained in this Agreement, the
Lender shall make such determination. Each Person comprising Borrower shall be
jointly and severally liable for all of the liabilities and obligations of
Borrower under this Agreement, regardless of which of the Borrowers actually
receives the proceeds of the Loans or the benefit of any other extensions of
credit hereunder, or the manner in which the Borrowers, or the Administrative
Agent or Lenders accounts therefor in their respective books and records. In
addition, each entity comprising Borrower hereby acknowledges and agrees that
all of the representations, warranties, covenants, obligations, conditions,
agreements and other terms contained in this Agreement shall be applicable to
and shall be binding upon and measured and enforceable individually against each
Person comprising Borrower as well as all such Persons when taken together. By
way of illustration, but without limiting the generality of the foregoing, the
terms of Article XI of this Agreement are to be applied to each individual
Person comprising the Borrower (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Article XI of
this Agreement as to any Person comprising the Borrower shall constitute an
Event of Default even if such event has not occurred as to any other Persons
comprising the Borrower or as to all such Persons taken as a whole (except as
otherwise expressly provided therein by, for example, the use of the term
“Material Adverse Effect”).
(b)    Each Borrower acknowledges that it will enjoy significant benefits from
the business conducted by the other Borrowers because of, inter alia, their
combined ability to bargain with other Persons including, without limitation,
their ability to receive the credit facilities hereunder and other Financing
Agreements which would not have been available to an individual Borrower acting
alone. Each Borrower has determined that it is in its best interest to procure
the Loans with the credit support of the other Borrowers as contemplated by this
Agreement and the other Financing Agreements as well as permit the
cross-collateralization and cross-default with the Affiliate Term Loan
Liabilities, Term Loan Agreement and Affiliate Term Loan Financing Agreements as
contemplated hereunder.
(c)    The Administrative Agent and the Lenders have advised the Borrowers that
the Administrative Agent and the Lenders are unwilling to enter into this
Agreement and the other Financing Agreements and make available the Loans
extended hereby or thereby to any Borrower

-105-

--------------------------------------------------------------------------------




unless each Borrower agrees, among other things, to be jointly and severally
liable for the due and proper payment of the Liabilities of each other Borrower
under this Agreement and other Financing Agreements. Each Borrower has
determined that it is in its best interest and in pursuit of its purposes that
it so induce the Lenders to extend credit pursuant to this Agreement and the
other documents executed in connection herewith (i) because of the desirability
to each Borrower of the Loans and the interest rates and the modes of borrowing
available hereunder, (ii) because each Borrower may engage in transactions
jointly with other Borrowers and (iii) because each Borrower may require, from
time to time, access to funds under this Agreement for the purposes herein set
forth. Each Borrower, individually, expressly understands, agrees and
acknowledges, that the Loans would not be made available on the terms herein in
the absence of the collective credit of all of the Persons constituting the
Borrower, the joint and several liability of all such Persons, and the
cross-collateralization of the collateral of all such Persons hereunder and
under the other Financing Agreements. Accordingly, each Borrower, individually
acknowledges that the benefit to each of the Persons comprising the Borrower as
a whole constitutes reasonably equivalent value, regardless of the amount of the
Loans actually borrowed by, advanced to, or the amount of collateral provided
by, any individual Borrower.
(d)    Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement and the other Financing Agreements
(including, without limitation, the inter-Borrower arrangement set forth in this
Section) will have, assets having a fair saleable value in excess of the amount
required to pay its probable liability on its existing debts as they fall due
for payment and that the sum of its debts is not and will not then be greater
than all of its property at a fair valuation, that such Borrower has, and will
have, access to adequate capital for the conduct of its business and the ability
to pay its debts from time to time incurred in connection therewith as such
debts mature and that the value of the benefits to be derived by such Borrower
from the access to funds under this Agreement (including, without limitation,
the inter-Borrower arrangement set forth in this Section) is reasonably
equivalent to the obligations undertaken pursuant hereto.
(e)    The Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Liabilities incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Liabilities and (d) all inter-Borrower obligations pursuant to this Section. The
Borrower Agent shall make copies of such records available to the Administrative
Agent, upon request.
(f)    To the extent that applicable Law otherwise would render the full amount
of the joint and several obligations of any Borrower hereunder and under the
other Financing Agreements invalid or unenforceable, such Borrower’s obligations
hereunder and under the other Financing Agreements shall be limited to the
maximum amount which does not result in such invalidity or unenforceability,
provided, however, that each Borrower’s obligations hereunder and under the
other Financing Agreements shall be presumptively valid and enforceable to their
fullest extent in accordance with the terms hereof or thereof, as if this
Section were not a part of this Agreement.

-106-

--------------------------------------------------------------------------------




(g)    To the extent that any Borrower shall make a payment under this Section
of all or any of the Liabilities (other than any Loan made to that Borrower for
which it is primarily liable) (a “Joint Liability Payment”) which, taking into
account all other Joint Liability Payments then previously or concurrently made
by any other Borrower, exceeds the amount which such Borrower would otherwise
have paid if each Borrower had paid the aggregate Liabilities satisfied by such
Joint Liability Payments in the same proportion that such Borrower’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Joint
Liability Payments) bore to the aggregate Allocable Amounts of each of the
Borrowers as determined immediately prior to the making of such Joint Liability
Payments, then, following indefeasible payment in full in cash of the
Liabilities and termination of the Loans, such Borrower shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Joint Liability
Payments. As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim which could then be
recovered from such Borrower under this Section without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
(h)    The term “Borrower” as used herein shall mean either one or more
particular Borrowers or all of the Borrowers collectively as the Administrative
Agent shall determine in its sole and absolute good faith discretion.
(i)    [Intentionally Omitted.]
(j)    [Intentionally Omitted.]
(k)    Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Liabilities from any obligor or other action to
enforce the same; (ii) the waiver or consent by Administrative Agent with
respect to any provision of any instrument evidencing the Liabilities, or any
part thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Administrative Agent or any Lender; (iii) failure by
Administrative Agent to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
Liabilities; (iv) the institution of any proceeding under the United States
Bankruptcy Code, or any similar proceeding, by or against a Borrower or
Administrative Agent’s election in any such proceeding of the application of
Section 1111(b)(2) of the United States Bankruptcy Code; (v) any borrowing or
grant of a security interest by a Borrower as debtor-in-possession, under
Section 364 of the United States Bankruptcy Code; (vi) the disallowance, under
Section 502 of the United States Bankruptcy Code, of all or any portion of
Administrative Agent’s claim(s) for repayment of any of the Liabilities; or
(vii) any other circumstance other than payment in full of the Liabilities which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.
(l)    Until Payment in Full, no payment made by or for the account of a
Borrower including, without limitation, (i) a payment made by such Borrower on
behalf of the liabilities of any other Borrower or (ii) a payment made by any
other Person under any guaranty, shall entitle

-107-

--------------------------------------------------------------------------------




such Borrower, by subrogation or otherwise, to any payment from any other
Borrower or from or out of any other Borrower’s property and such Borrower shall
not exercise any right or remedy against any other Borrower or any property of
any other Borrower by reason of any performance of such Borrower of its joint
and several obligations hereunder.
(m)    Any notice given by one Borrower hereunder shall constitute and be deemed
to be notice given by all Borrowers, jointly and severally. Notice given by
Administrative Agent to any one Borrower hereunder or pursuant to any Financing
Agreements in accordance with the terms hereof or thereof shall constitute
notice to each and every Borrower. The knowledge of one Borrower shall be
imputed to all Borrowers and any consent by one Borrower shall constitute the
consent of and shall bind all Borrowers.
(n)    This Section is intended only to define the relative rights of Borrower
and nothing set forth in this Section is intended to or shall impair the
obligations of Borrower, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this
Agreement or any other Financing Agreements. Nothing contained in this Section
shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
(o)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing. The rights of any indemnifying
Borrower against the other Borrowers under this Section shall be exercisable
upon the full and indefeasible payment of the Liabilities and the termination of
the Loans.
12.22    Confidentiality; Press Releases. Borrower shall not disclose the
contents of this Agreement and the other Financing Agreements to any third party
(including, without limitation, any financial institution or intermediary),
unless required by applicable Laws or by any subpoena, judicial order or similar
legal process, without Administrative Agent’s prior written consent, other than
to Borrower’s officers, lawyers and other professional advisors on a
need-to-know basis, Omega, the Aviv Lessor, and in connection with any filings
required to be made under any applicable federal or state securities laws or
regulations (“Securities Laws”). Borrower agrees to inform all such Persons who
receive information concerning this Agreement that such information is
confidential and may not be disclosed to any other Person, except as required by
applicable Laws, including Securities Laws, or by any subpoena, judicial order
or similar legal process. No party hereto shall, and no party hereto shall
permit its Affiliates to, at any time issue any press release or other public
disclosure using the name of any Borrower, Lender, Administrative Agent or any
of their respective Affiliates or referring to this Agreement or the other
Financing Agreements without at least two (2) Business Days prior written notice
to Borrower, Administrative Agent and the applicable Lender and, except for
press releases or other public disclosures required under applicable Securities
Laws, without the prior written consent of Borrower, Administrative Agent and
the applicable Lender, which consent shall not unreasonably be withheld,
conditioned or delayed. Upon Borrower’s prior written consent, which consent
shall not unreasonably be withheld, conditioned or delayed, each Lender and
Administrative Agent may publish or disseminate a tombstone or

-108-

--------------------------------------------------------------------------------




similar advertising material relating to the financing transactions contemplated
by this Agreement. Nothing contained in this Agreement is intended to permit or
authorize Borrower to make any contract on behalf of Administrative Agent or any
Lender. Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to each of its and its Affiliates’ respective directors,
officers, managers, employees and agents, including, without limitation,
accountants, legal counsel and other professional advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable Laws or regulations or by any subpoena,
judicial order or similar legal process or bank regulatory process, (d) to any
other party to this Agreement or any other Financing Agreement, (e) in
connection with the exercise of any remedies hereunder or under any Financing
Agreement or any suit, action or proceedings relating to this Agreement or any
Financing Agreement or the enforcement of rights hereunder or thereunder, or (f)
subject to an agreement containing provisions substantially the same as those of
this Section 12.22, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement.
For the purpose of this Section 12.22, “Information” means all information
received from the Borrower or any other Credit Party relating to the Borrower or
any other Credit Party and their businesses, other than any information (i) that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any Credit Party, (ii) that is
publicly disclosed by the Borrower or any Credit Party in connection with public
filings with the Securities and Exchange Commission, (iii) without limitation of
subsection (i) immediately above, that was in the possession of the
Administrative Agent or Lender prior to its disclosure by the Borrower or any
Credit Party pursuant hereto provided that the source of such information was
not known by the Administrative Agent or Lender to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Borrower or any Credit Party with respect to such
information, (iv) is or becomes generally available to the public by acts other
than those of the Administrative Agent or any Lender or their respective
Affiliates, officers, directors, managers, employees or agents in breach of the
terms hereof, (v) that has been or is received by the Administrative Agent or
any Lender from a third party who is not known by Administrative Agent or any
Lender, as applicable, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Borrower or
any Credit Party with respect to such information, or (vi) has been or is
developed independently without use of or reference to Confidential Information.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.22 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Without limiting anything to the contrary contained in
this Agreement, each of the obligations contained in this Section 12.22 are
several (and not joint and several) and Administrative Agent shall not be liable
or responsible in any way for any breach of this Section 12.22 by any Lender or
any other Person.
12.23    Fax Signatures. A signature hereto sent or delivered by facsimile or
other electronic transmission shall be as legally binding and enforceable as a
signed original for all purposes.

-109-

--------------------------------------------------------------------------------




12.24    Release. For and in consideration of any Loan and each advance or other
financial accommodation hereunder, each Borrower, voluntarily, knowingly,
unconditionally, and irrevocably, with specific and express intent, for and on
behalf of itself and its agents, attorneys, heirs, successors, and assigns
(collectively the “Releasing Parties”) does hereby fully and completely release,
acquit and forever discharge the Administrative Agent, Issuing Lender and each
Lender, and each of their respective successors, assigns, heirs, affiliates,
subsidiaries, parent companies, principals, directors, officers, employees,
shareholders and agents (hereinafter called the “Lender Parties”), and any other
person, firm, business, corporation, insurer, or association which may be
responsible or liable for the acts or omissions of the Lender Parties, or who
may be liable for the injury or damage resulting therefrom (collectively the
“Released Parties”), of and from any and all actions, causes of action, suits,
debts, disputes, damages, claims, obligations, liabilities, costs, expenses,
fees (including, without limitation, reasonable attorneys’ fees) and demands of
any kind whatsoever, at law or in equity, whether matured or unmatured,
liquidated or unliquidated, vested or contingent, choate or inchoate, known or
unknown that the Releasing Parties (or any of them) have or may have, against
the Released Parties or any of them (whether directly or indirectly) relating to
events occurring on or before the date of this Agreement, other than any claim
as to which a final determination is made in a judicial proceeding (in which the
Administrative Agent and Lenders or any of the Released Parties have had an
opportunity to be heard) which determination includes a specific finding that
one of the Released Parties acted in a grossly negligent manner, illegal manner
or with actual willful misconduct. Each Borrower acknowledges that the foregoing
release is a material inducement to Administrative Agent’s and each Lender’s
decision to extend to Borrower the financial accommodations hereunder and has
been relied upon by the Lenders in agreeing to make the Loans and in making each
advance of Loan proceeds hereunder. Borrower understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release. To the furthest extent permitted by law,
Borrower hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against any of the Lender Parties or any other Released Parties under any law,
rule or regulation of any jurisdiction that would or could have the effect of
limiting the extent to which a general release extends to claims which any of
the Releasing Parties does not know or suspect to exist as of the date hereof.
12.25    Time; Inconsistency. Time is of the essence in Borrower’s performance
under this Agreement and all other Financing Agreements. Notwithstanding
anything to the contrary contained in any Financing Agreement, if and to the
extent any terms or provisions contained in any Financing Agreement are
inconsistent or conflict with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control and govern.
12.26    Relationship. The relationship between, on the one hand, the
Administrative Agent, Issuing Lender and Lenders, and the Borrower, on the other
hand, shall be that of creditor-debtor only. No term in this Agreement or in the
other Financing Agreements and no course of dealing between the parties shall be
deemed to create any relationship of agency, partnership or joint venture or any
fiduciary duty by the Administrative Agent, Issuing Lender and Lenders to
Borrower or any other party.

-110-

--------------------------------------------------------------------------------




12.27    Borrower Agent. Each Borrower hereby irrevocably appoints Borrower
Agent as the borrowing agent and attorney-in-fact for all Borrowers which
appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Borrower Agent. Each Borrower hereby irrevocably appoints and
authorizes the Borrower Agent (i) to provide Administrative Agent with all
notices with respect to Loans obtained for the benefit of Borrower and all other
notices and instructions under this Agreement, (ii) for all purposes of delivery
or receipt of communications, preparation and delivery of financial reports,
receipt and payment of Liabilities, requests for waivers, amendments or other
accommodations and/or actions under this Agreement, and to duly execute and
deliver on behalf of Borrower any and all instruments, amendments,
modifications, reaffirmations, agreements, certificates and documents made to,
in favor of or with Administrative Agent and Lenders in connection with this
Agreement or the Financing Agreements, and (iii) to take such other action as
Borrower Agent deems appropriate on its behalf to obtain Loans and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement. Each Borrower agrees that any notice, election,
communication, representation, instrument, amendment, modification,
reaffirmation, certificate, document, agreement or undertaking made on its
behalf by Borrower Agent shall be legally binding upon and enforceable against
each such Borrower. It is understood that the handling of the Loan Account and
Collateral of Borrowers in a combined fashion, as more fully set forth in this
Agreement, is done solely as an accommodation to Borrowers in order to utilize
the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and Administrative Agent and Lenders
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Administrative Agent and Lenders to do so, and
in consideration thereof, but without limiting any other provision contained in
this Agreement, each Borrower hereby jointly and severally agrees to indemnify
Administrative Agent and each Lender and hold Administrative Agent and Lenders
harmless against any and all liability, expense, loss or claim of damage or
injury, made against Administrative Agent or any Lender by any Borrower or by
any third party or Person whosoever, arising from or incurred by reason of (a)
the handling of the Loan Account and Collateral as herein provided, (b) the
Administrative Agent’s relying on any instructions of the Borrower Agent, or (c)
any other action taken by the Administrative Agent hereunder or under the other
Financing Agreements, except that Borrowers will have no liability to the
Administrative Agent under this Section with respect to any liability that has
been finally determined by a court of competent jurisdiction in a non-appealable
proceeding to have resulted solely from the gross negligence, willful
misconduct, or illegal activity of Administrative Agent.
12.28    Acting Through Agents. In exercising any rights under the Financing
Agreements or taking any actions provided for therein, the Administrative Agent
may act through its employees, agents or independent contractors as authorized
by the Administrative Agent.

-111-

--------------------------------------------------------------------------------




12.29    Additional Provisions.
(a)    Consents. Each Borrower, as joint and several primary obligor of the
Liabilities directly incurred by any other Borrower, authorizes Administrative
Agent, without giving notice to such Borrower or to any other Borrower (to the
extent permitted hereunder) or obtaining such Borrower’s consent or any other
Borrower’s consent (to the extent permitted hereunder) and without affecting the
liability of such Borrower for the Liabilities directly incurred by the other
Borrower, from time to time to:
(1)    compromise, settle, renew, extend the time for payment, change the manner
or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Liabilities; grant other indulgences to any Borrower
in respect thereof; or modify in any manner any documents relating to the
Liabilities;
(2)    declare all Liabilities due and payable upon the occurrence and during
the continuance of an Event of Default;
(3)    take and hold security for the performance of the Liabilities of any
Borrower and exchange, enforce, waive and release any such security;
(4)    apply and reapply such security and direct the order or manner of sale
thereof as Administrative Agent, in its sole discretion, may determine;
(5)    release, surrender or exchange any deposits or other property securing
the Liabilities or on which Administrative Agent at any time may have a Lien;
release, substitute or add any one or more endorsers or guarantors of the
Liabilities of any other Borrower or such Borrower; or compromise, settle,
renew, extend the time for payment, discharge the performance of, decline to
enforce, or release all or any obligations of any such endorser or guarantor or
other Person who is now or may hereafter be liable on any Liabilities or
release, surrender or exchange any deposits or other property of any such
Person;
(6)    apply payments received by Administrative Agent from any Borrower to any
Liabilities, in such order as Administrative Agent shall determine, in its sole
discretion, subject to Section 12.8; and
(7)    assign this Agreement in whole or in part.
(b)    Waivers. Each Borrower, as a primary, joint and several obligor with
respect to the Liabilities directly incurred by any other Borrower, hereby
waives:
(1)    any defense based upon any legal disability or other defense of any other
Borrower, or by reason of the cessation or limitation of the liability of any
other Borrower from any cause (other than full payment of all Liabilities),
including, but not limited to, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction, and usury;

-112-

--------------------------------------------------------------------------------




(2)    any defense based upon any legal disability or other defense of any other
guarantor or other Person;
(3)    any defense based upon any lack of authority of the officers, directors,
members, managers, partners or agents acting or purporting to act on behalf of
any other Borrower or any principal of any other Borrower or any defect in the
formation of any other Borrower or any principal of any other Borrower;
(4)    any defense based upon the application by any other Borrower of the
proceeds of the Loans for purposes other than the purposes represented by such
other Borrower to Administrative Agent or intended or understood by
Administrative Agent or such Borrower;
(5)    any defense based on such Borrower’s rights, under statute or otherwise,
to require Administrative Agent to sue any other Borrower or otherwise to
exhaust its rights and remedies against any other Borrower or any other Person
or against any collateral before seeking to enforce its right to require such
Borrower to satisfy the Liabilities of any other Borrower;
(6)    any defense based on Administrative Agent’s failure at any time to
require strict performance by any Borrower of any provision of the Financing
Agreements. Such Borrower agrees that no such failure shall waive, alter or
diminish any right of Administrative Agent thereafter to demand strict
compliance and performance therewith. Nothing contained herein shall prevent
Administrative Agent from foreclosing on any Lien, or exercising any rights
available to Administrative Agent thereunder, and the exercise of any such
rights shall not constitute a legal or equitable discharge of such Borrower;
(7)    [intentionally omitted];
(8)    any defense based upon Administrative Agent’s election of any remedy
against such Borrower or any other Borrower or any of them; any defense based on
the order in which Administrative Agent enforces its remedies;
(9)    any defense based on (A) Administrative Agent’s surrender, release,
exchange, substitution, dealing with or taking any additional collateral, (B)
Administrative Agent’s abstaining from taking advantage of or realizing upon any
Lien or other guaranty, and (C) any impairment of collateral securing the
Liabilities, including, but not limited to, Administrative Agent’s failure to
perfect or maintain a Lien in such collateral;
(10)    any defense based upon Administrative Agent’s failure to disclose to
such Borrower any information concerning any other Borrower’s financial
condition or any other circumstances bearing on any other Borrower’s ability to
pay the Liabilities;
(11)    any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

-113-

--------------------------------------------------------------------------------




(12)    any defense based upon Administrative Agent’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Bankruptcy Code §1111(b)(2) or any successor statute;
(13)    any defense based upon any borrowing or any grant of a security interest
under Bankruptcy Code §364;
(14)    [intentionally omitted];
(15)    except as otherwise expressly set forth herein: notice of acceptance
hereof; notice of the existence, creation or acquisition of any Liability;
notice of any Event of Default; notice of the amount of the Liabilities
outstanding from time to time; notice of any other fact which might increase
such Borrower’s risk; diligence; presentment; demand of payment; protest; filing
of claims with a court in the event of any other Borrower’s receivership or
bankruptcy and all other notices and demands to which such Borrower might
otherwise be entitled (and agrees the same shall not have to be made on the
other Borrower as a condition precedent to such Borrower’s obligations
hereunder);
(16)    [intentionally omitted];
(17)    any defense based on application of fraudulent conveyance or transfer
law or shareholder distribution law to any of the Liabilities or the security
therefor;
(18)    any defense based on Administrative Agent’s failure to seek relief from
stay or adequate protection in any other Borrower’s bankruptcy proceeding or any
other act or omission by Administrative Agent which impairs such Borrower’s
prospective subrogation rights;
(19)    any defense based on legal prohibition of Administrative Agent’s
acceleration of the maturity of the Liabilities during the occurrence of an
Event of Default or any other legal prohibition on enforcement of any other
right or remedy of Administrative Agent with respect to the Liabilities and the
security therefor;
(20)    any defense available to a surety under applicable Law; and
(21)    the benefit of any statute of limitations affecting the liability of
such Borrower hereunder or the enforcement hereof.
Each Borrower further agrees that its obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to any other Borrower pursuant to any statute presently in
force or hereafter enacted.
(c)    Additional Waivers. Each Borrower authorizes Administrative Agent to
exercise, in its sole discretion, any right, remedy or combination thereof which
may then be available to Administrative Agent, since it is such Borrower’s
intent that the Liabilities be absolute, independent and unconditional
obligations of such Borrower under all circumstances. Notwithstanding any
foreclosure of any Lien with respect to any or all of any property securing the
Liabilities, whether by the exercise of the power of sale contained therein, by
an action for judicial

-114-

--------------------------------------------------------------------------------




foreclosure or by an acceptance of a deed in lieu of foreclosure, each Borrower
shall remain bound under such Borrower’s guaranty of the Liabilities directly
incurred by any other Borrower.
(d)    Primary Obligations. This Agreement is a primary and original obligation
of each of the Borrowers and each of the Borrowers shall be liable for all
existing and future Liabilities of any other Borrower as fully as if such
Liabilities were directly incurred by such Borrower.
12.30    Nonliability of Administrative Agent and Lenders. The relationship
between the Borrowers on the one hand and the Administrative Agent and Lenders
on the other hand shall be solely that of borrower and lender. The
Administrative Agent and Lenders do not have any fiduciary relationship with or
duty to any Credit Party arising out of or in connection with this Agreement or
any of the other Financing Agreements, and the relationship between the Credit
Parties, on the one hand, and the Administrative Agent and Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
The Administrative Agent does not undertake any responsibility to any Credit
Party to review or inform any Credit Party of any matter in connection with any
phase of any Credit Party’s business or operations. The Borrower Agent agrees,
on behalf of itself and each other Borrower, that the Administrative Agent and
Lenders shall have no liability to any Credit Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Credit Party in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Financing Agreements, or any act, omission
or event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence, willful misconduct or illegal activity of
the party from which recovery is sought. NO LENDER OR ADMINISTRATIVE AGENT SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS, DEBTX OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER OR
ADMINISTRATIVE AGENT HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER AGENT
ON BEHALF OF ITSELF AND EACH OTHER CREDIT PARTY, HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
AGREEMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE). Each Borrower and the Borrower Agent
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Financing Agreements to which it is
a party. No joint venture is created hereby or by the other Financing Agreements
or otherwise exists by virtue of the transactions contemplated hereby by the
Administrative Agent and Lenders or among the Credit Parties and the
Administrative Agent and Lenders.
12.31    Amendment and Restatement. On the date hereof (the “Restatement Date”),
the Original Revolving Loan Agreement shall be amended, restated and superseded
by this Agreement. The parties hereto acknowledge and agree that (a) this
Agreement, the Revolving Credit Notes delivered pursuant to this Agreement (the
“Restated Notes”) and the other Financing Agreements

-115-

--------------------------------------------------------------------------------




executed and delivered in connection herewith do not constitute a novation,
payment and reborrowing, or termination of the “Liabilities” (as defined in the
Original Revolving Loan Agreement) under the Original Revolving Loan Agreement
as in effect prior to the Restatement Date; (b) such “Liabilities” are in all
respects continuing with only the terms thereof being amended and modified as
provided in this Agreement; (c) the Liens granted in the Collateral pursuant to
the Financing Agreements securing payment of such “Liabilities” are in all
respects continuing and in full force and effect and secure the payment of the
Liabilities (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (d) upon the effectiveness of this Agreement all loans outstanding
under the Original Revolving Loan Agreement immediately before the effectiveness
of this Agreement will be part of the Loans hereunder on the terms and
conditions set forth in this Agreement. Without limitation on the foregoing,
each of the Borrowers hereby fully and unconditionally ratifies and affirms all
of the Financing Agreements, as amended, and agrees that all security interests
granted to PrivateBank or the Administrative Agent in the Collateral thereunder
shall from and after the date hereof secure all Liabilities hereunder but in
favor of the Administrative Agent for the ratable benefit of the Lenders and the
Administrative Agent. Notwithstanding the modifications effected by this
Agreement of the representations, warranties and covenants of the Borrowers
contained in the Original Revolving Loan Agreement, each of the Borrowers
acknowledges and agrees that any choses in action or other rights created in
favor of PrivateBank or the Administrative Agent and its successors and assigns
arising out of the representations and warranties of the Borrowers contained in
or delivered (including representations and warranties delivered in connection
with the making of the loans or other extensions of credit thereunder) in
connection with the Original Loan Agreement, shall survive the execution and
delivery of this Agreement but in favor of the Lenders and the Administrative
Agent; provided, however, that it is understood and agreed that the Borrowers’
monetary obligations under the Original Revolving Loan Agreement in respect of
the loans and letters of credit thereunder are evidenced by this Agreement. All
indemnification obligations of the Borrowers pursuant to the Original Revolving
Loan Agreement shall survive the amendment and restatement of the Original
Revolving Loan Agreement pursuant to this Agreement. On and after the
Restatement Date, (a) each reference in the Financing Agreements to the “Loan
Agreement”, “Loan and Security Agreement”, “thereunder”, “thereof” or similar
words referring to the Loan Agreement shall mean and be a reference to this
Agreement and (b) each reference in the Financing Agreements to a “Note” or
“Revolving Credit Note” shall mean and be a Revolving Credit Note as defined in
this Agreement.
13.    AGENCY.
Administrative Agent, Lenders and Borrower agree that, except for the rights
expressly granted to Borrower under Section 13.9 and Section 13.16 and
Borrower’s obligations pursuant to Section 13.13(a)(i)(B) and Section 13.15,
Borrower shall not be a party to the agreements contained in this Section 13,
and shall have no obligations under this Section 13. Without limitation of the
foregoing, Administrative Agent, Lenders and Borrower agree that in no event
shall Borrower be required to seek comment from, deliver notices to or otherwise
deal with any Lender other than Administrative Agent (except as otherwise
specifically stated in this Agreement), nor shall Borrower be required to make
an independent investigation of whether Administrative Agent has obtained any
consents from the Lenders or as may be required (it being agreed that all
communications from Administrative Agent may conclusively be deemed to be
authorized by Lenders in accordance with

-116-

--------------------------------------------------------------------------------




this Section 13). Borrower shall not have any benefits or rights as a third
party beneficiary of any term or condition contained in this Section 13.
13.1    Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 13.9) appoints, designates and authorizes Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Financing Agreement and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other
Financing Agreement, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Financing Agreement, Administrative Agent shall
not have any duty or responsibility except those expressly set forth herein, nor
shall Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Financing Agreement or otherwise exist against
Administrative Agent. The duties of Administrative Agent shall be mechanical and
administrative in nature. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Financing Agreements
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
13.2    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Financing Agreement by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of legal counsel,
independent public accountants, and other consultants or experts concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.
13.3    Exculpation of Administrative Agent. None of Administrative Agent nor
any of its directors, officers, employees, Affiliates or agents shall (a) be
liable to any Lender or any other Person for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Financing Agreement or the transactions contemplated hereby (except to the
extent resulting from its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein as determined by a final,
nonappealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by Borrower or any Affiliate, or any
officer thereof, contained in this Agreement or in any other Financing
Agreement, or in any certificate, report, statement or other document referred
to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Financing Agreement, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Agreement (or the creation, perfection or
priority of any Lien or security interest therein), or for any failure of
Borrower or any other party to any Financing Agreement to perform its
obligations and Liabilities hereunder or thereunder, or be responsible for or
have any duty to ascertain or verify the satisfaction of any conditions
specified in this Agreement or any other Financing Agreement, except receipt of
items required to be delivered to Administrative Agent. Administrative Agent

-117-

--------------------------------------------------------------------------------




shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Financing Agreement, or to inspect
the properties, books or records of Borrower or its Affiliates.
13.4    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including legal counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other
Financing Agreement unless it shall first receive such advice or concurrence of
the Required Lenders or such other number or percentage of Lenders as shall be
required elsewhere in this Agreement as it deems appropriate and, if it so
requests, confirmation from Lenders of their obligation to indemnify
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Agreement in
accordance with a request or consent of the Required Lenders or such other
number or percentage of Lenders as shall be required elsewhere in this Agreement
and such request and any action taken or failure to act pursuant thereto shall
be binding upon each Lender. For purposes of determining compliance with the
conditions specified in Section 5.2, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Administrative
Agent shall have received written notice from such Lender prior to the Closing
Date specifying its objection thereto.
13.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Section 11.2;
provided that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.
13.6    Credit Decision. Each Lender acknowledges that Administrative Agent has
not made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of Borrower, shall be deemed to constitute any
representation or warranty by Administrative Agent to any Lender as to any
matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without

-118-

--------------------------------------------------------------------------------




reliance upon Administrative Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon Administrative
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Financing
Agreements, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower. Except for notices, reports and
other documents expressly herein required to be furnished to Lenders by
Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of Borrower which may come into the possession of
Administrative Agent.
13.7    Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify, defend and hold harmless upon demand
Administrative Agent and its directors, officers, employees, Affiliates and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), according to its applicable Pro
Rata Share, from and against any and all Indemnified Liabilities, provided that
no Lender shall be liable for any payment to any such Person of any portion of
the Indemnified Liabilities to the extent determined by a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and costs) incurred
by Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Financing Agreement,
or any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. If any indemnity furnished to Administrative Agent for any purpose
shall, in the reasonable, good faith opinion of Administrative Agent, be
insufficient or become impaired, Administrative Agent may call for additional
reasonable indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional reasonable
indemnity is furnished. The undertaking in this Section shall survive repayment
of the Loans and other Liabilities, cancellation of any promissory notes,
expiration or termination of the Letters of Credit, any foreclosure under, or
modification, release or discharge of, any or all of the Financing Agreements,
termination of this Agreement and the resignation or replacement of
Administrative Agent.
13.8    Administrative Agent in Individual Capacity; Issuing Lenders.
PrivateBank and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting

-119-

--------------------------------------------------------------------------------




or other business with Borrower and its Affiliates as though PrivateBank were
not Administrative Agent hereunder and without notice to or consent of any
Lender. Each Lender acknowledges that, pursuant to such activities, PrivateBank
or its Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, PrivateBank and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though PrivateBank were not Administrative Agent, and the terms “Lender” and
“Lenders” include PrivateBank and its Affiliates, to the extent applicable, in
their individual capacities. The Issuing Lenders shall act on behalf of the
Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by them and the documents associated therewith. The Issuing
Lenders shall have all of the benefits and immunities (a) provided to
Administrative Agent in this Section 13 with respect to any acts taken or
omissions suffered by the Issuing Lenders in connection with Letters of Credit
issued by them or proposed to be issued by them and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 13, included the
Issuing Lenders with respect to such acts or omissions and (b) as additionally
provided in this Agreement with respect to the Issuing Lenders.
13.9    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon at least thirty (30) days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, Required Lenders shall, with
(so long as no Default or Event of Default exists) the consent of Borrower
(which shall not be unreasonably withheld, conditioned or delayed), appoint from
among Lenders a successor agent for Lenders. Notwithstanding the immediately
foregoing sentence, if no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with Lenders and Borrower, a successor agent from
among Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to and become vested with all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 13 and
Sections 12.2 and 12.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and Lenders shall perform all of
the duties of Administrative Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above. The fees
payable by Borrower to a successor agent in its capacity as such agent shall be
the same as those payable to its predecessor unless otherwise agreed in writing
between Borrower and such successor.
13.10    Collateral Matters; Restriction on Lenders; Etc. Each Lender authorizes
and directs Administrative Agent to enter into the other Financing Agreements
for the benefit of Lenders. Each Lender hereby agrees that, except as otherwise
set forth herein, any action taken by Required Lenders

-120-

--------------------------------------------------------------------------------




in accordance with the provisions of this Agreement or the other Financing
Agreements, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders. Administrative Agent
is hereby authorized on behalf of all Lenders, without the necessity of any
notice to or further consent from any Lender, to take any action with respect to
any Collateral and any of the other collateral pursuant to Financing Agreements
that may be necessary to perfect and maintain perfected the Liens upon the
Collateral and the other collateral pursuant to the other Financing Agreements.
Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion, (a) to release any Lien granted to or held by Administrative Agent
under this Agreement and any other Financing Agreement (i) upon Payment in Full;
(ii) constituting property sold or to be sold or disposed of, financed or
refinanced, as part of or in connection with any sale, disposition, financing or
refinancing which is expressly permitted by this Agreement or the Term Loan
Agreement at any time; or (iii) subject to Section 12.1, if approved, authorized
or ratified in writing by Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is expressly
permitted by this Agreement at any time. Upon request by Administrative Agent at
any time, Lenders will promptly confirm in writing Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 13.10. Administrative Agent and each
Lender hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets and Collateral which, in
accordance with the Uniform Commercial Code in any applicable jurisdiction, can
be perfected by possession or control. Should any Lender (other than
Administrative Agent) obtain possession or control of any such assets or
Collateral, such Lender shall promptly notify Administrative Agent thereof in
writing, and, promptly upon Administrative Agent’s written request therefor,
shall deliver such assets or Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions or transfer control to Administrative
Agent in accordance with Administrative Agent’s instructions. Each Lender agrees
that, except as otherwise expressly provided herein, it will not have any right
individually to enforce or seek to enforce this Agreement or any Financing
Agreement or to realize upon any Collateral for the Liabilities unless
instructed in writing to do so by Administrative Agent, it being understood and
agreed that such rights and remedies may be exercised only by Administrative
Agent. Each Lender agrees that it shall not, without the express written consent
of Administrative Agent, and shall, upon the written request of Administrative
Agent (to the extent it is lawfully entitled to do so), set off against the
Liabilities, any amounts owing by such Lender to a Credit Party or any deposit
accounts of any Credit Party now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Administrative Agent, take or cause to be taken, any
action, including the commencement of any legal or equitable proceedings to
foreclose any loan or otherwise enforce any security interest in any of the
Collateral or to enforce all or any part of this Agreement or the other
Financing Agreements. All enforcement actions under this Agreement and the other
Financing Agreements against the Credit Parties or any third party with respect
to the Liabilities or the Collateral may only be taken by Administrative Agent
(at the direction of the Required Lenders or as otherwise permitted in this
Agreement) or by its agents at the direction of Administrative Agent.
13.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment,

-121-

--------------------------------------------------------------------------------




composition or other judicial proceeding relative to Borrower, Administrative
Agent (irrespective of whether the principal of the Loans shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(d)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Liabilities
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
attorneys and all other amounts due Lenders and Administrative Agent under this
Agreement) allowed in such judicial proceedings; and
(e)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and attorneys, and any other amounts due Administrative Agent under
this Agreement.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Liabilities
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
13.12    Other Agents; Arrangers and Managers. None of Lenders or other Persons
identified on the facing page or signature pages of this Agreement as, if
applicable, a “joint arranger,” “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “joint lead lender”, “arranger,”
“lead arranger” or “co-arranger”, if any, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on Administrative
Agent, any of Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
13.13    Revolving Loan Principal Payment; Return of Payments. (a)(i) As long as
Administrative Agent does not have actual knowledge that the material conditions
set forth in Section 5.1 have not been satisfied, Administrative Agent shall
have the right, on behalf of Lenders, to disburse funds to Borrower for all
Revolving Loans requested by Borrower pursuant to the terms of this Agreement
(“Administrative Agent Advances”); provided, each Lender shall promptly notify
Administrative Agent if such Lender has actual knowledge that the conditions set
forth in Section

-122-

--------------------------------------------------------------------------------




5.1 have not been satisfied. Absent the prior receipt by Administrative Agent of
a written notice from any Lender pursuant to which such Lender notifies
Administrative Agent that such Lender shall cease making Revolving Loans
(whether due to the existence of a Default or Event of Default or otherwise),
Administrative Agent shall be conclusively entitled to assume, for purposes of
the preceding sentence, that each Lender will fund its Pro Rata Share of all
Revolving Loans requested by Borrower. Each Lender irrevocably and
unconditionally shall reimburse Administrative Agent on demand in immediately
available funds, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Administrative Agent
pursuant to the first sentence of this subsection (i), or if Administrative
Agent so requests, each Lender will remit to Administrative Agent its Pro Rata
Share of any Revolving Loan before Administrative Agent disburses the same to
Borrower. If Administrative Agent elects to require that each Lender make funds
available to Administrative Agent prior to a disbursement by Administrative
Agent to Borrower, Administrative Agent shall advise each Lender by telephone,
facsimile or e-mail of the amount of such Lender’s Pro Rata Share of the
Revolving Loan requested by Borrower no later than noon (Chicago time) on the
date of funding of such Revolving Loan, and each such Lender shall pay
Administrative Agent on such date such Lender’s Pro Rata Share of such requested
Revolving Loan, in same day funds, by wire transfer to the account specified in
writing by Administrative Agent to Lenders at any time or from time to time
(“Payment Account”). If any Lender fails to pay the amount of its Pro Rata Share
within one (1) Business Day after Administrative Agent’s demand, Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately repay such
amount to Administrative Agent. Any repayment required pursuant to this Section
shall be without premium or penalty. Nothing in this Section or elsewhere in
this Agreement or the other Financing Agreements shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.
(ii)    On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Lender by telephone, facsimile or e-mail of the amount of each
such Lender’s Pro Rata Share of the Revolving Loan balance (including any
Administrative Agent Advances) as of the close of business of the Business Day
immediately preceding the Settlement Date. If payments are necessary to adjust
the amount of such Lender’s actual Pro Rata Share of the Revolving Loan facility
balance to such Lender’s required Pro Rata Share of the Revolving Loan facility
balance as of any Settlement Date, the party from which such payment is due (i)
shall be deemed, irrevocably and unconditionally, to have purchased, without
recourse or warranty, an undivided interest and participation in the Revolving
Loan facility sufficient to equate such Lender’s actual Pro Rata Share of the
Revolving Loan facility balance as of such Settlement Date with such Lender’s
required Pro Rata Share of the Revolving Loan facility as of such date, and (ii)
shall pay Administrative Agent, without setoff or discount, in same day funds,
by wire transfer to the Payment Account not later than noon (Chicago time) on
the Business Day following the Settlement Date the full purchase price for such
interest and participation, equal to one hundred percent (100%) of the principal
amount of the Revolving Loans being purchased and sold. In the event settlement
shall not have occurred by the date and time

-123-

--------------------------------------------------------------------------------




specified in the immediately preceding sentence, interest shall accrue on the
unsettled amount at the Federal Funds Rate (as defined below).
(iii)    On each Settlement Date, Administrative Agent shall advise each Lender
by telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata Share
of principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan, to the extent of such Lender’s credit exposure with
respect thereto, and shall make payment to such Lender not later than noon
(Chicago time) on the Business Day following the Settlement Date of such amounts
in accordance with wire instructions delivered by such Lender to Administrative
Agent, as the same may be modified from time to time by written notice to
Administrative Agent; provided, that, in the case such Lender is a Defaulted
Lender, Administrative Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
Borrower.
(iv)    The provisions of this Section 13.13(a) shall be deemed to be binding
upon Administrative Agent and Lenders notwithstanding the occurrence of any
Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to Borrower or any other Credit Party, provided that absent Required
Lenders’ consent, Administrative Agent shall not make any advances to Borrower
in the event Administrative Agent has actual knowledge that the material
conditions set forth in Section 5.1 have not been satisfied.
(b)    Payments of principal of the Revolving Loan facility will be settled on
the date of receipt if received by Administrative Agent prior to noon (Chicago
time) or on the Business Day immediately following the date of receipt if
received after noon (Chicago time).
(c)    If Administrative Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by Administrative Agent from Borrower and such related payment is not received
by Administrative Agent, then Administrative Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind, together with interest accruing on a daily basis at the Federal
Funds Rate. If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Financing Agreement, Administrative Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.
As used herein, the term “Federal Funds Rate” means, for any day, the rate of
interest per annum (rounded upwards, if necessary, to the nearest whole multiple
of 1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day, provided that (i) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the

-124-

--------------------------------------------------------------------------------




next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.
13.14    Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    The Unused Line Fee shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.15;
(b)    If any Letters of Credit are outstanding at the time a Lender becomes a
Defaulting Lender then: (i) all or any part of the Defaulting Lender’s
obligation to participate in Letters of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares as
determined pursuant to clause (a) of the definition of “Pro Rata Share” but only
to the extent (x) the sum of all non-Defaulting Lenders’ Revolving Outstandings
plus such Defaulting Lender’s obligation to participate in Letters of Credit
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 2.18 are satisfied at such time; (ii) if the
reallocation described in clause (i) above cannot, or can only partially, be
effected, Borrower shall, within one (1) Business Day following notice by
Administrative Agent, Cash Collateralize such Defaulting Lender’s obligation to
participate in Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such obligation to
participate in Letters of Credit is outstanding; (iii) if Borrower Cash
Collateralizes any portion of such Defaulting Lender’s obligation to participate
in Letters of Credit pursuant to this Section, Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.18 with respect to
such Defaulting Lender’s obligation to participate in Letters of Credit during
the period such Defaulting Lender’s obligation to participate in Letters of
Credit is Cash Collateralized; (iv) if the obligation to participate in Letters
of Credit of the non-Defaulting Lenders is reallocated pursuant to this Section,
then the fees payable to the Lenders pursuant to Section 2.15 and Section 2.18
shall be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata
Shares (as determined pursuant to clause (a) of the definition of “Pro Rata
Share”); or (v) if any Defaulting Lender’s obligation to participate in Letters
of Credit is neither Cash Collateralized nor reallocated pursuant to this
Section, then, without prejudice to any rights or remedies of any Issuing Lender
or any Lender hereunder, all letter of credit fees payable under Section 2.18
with respect to such Defaulting Lender’s obligation to participate in Letters of
Credit shall be payable to the applicable Issuing Lender until such obligation
to participate in Letters of Credit is cash collateralized and/or reallocated;
and
(c)    So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with this Section, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with this Section
(and Defaulting Lenders shall not participate therein).

-125-

--------------------------------------------------------------------------------




(d)    In the event that Administrative Agent, Borrower, and the applicable
Issuing Lender(s) each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
obligations to participate in Letters of Credit of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Share (as
determined pursuant to clause (a) of the definition of “Pro Rata Share”). At
such time, the cash collateral requirements set forth in subparagraph (b),
above, will terminate and the Administrative Agent will cause any cash
collateral posted pursuant to subparagraph (b), above, to be returned to the
applicable Borrower, subject to any terms relating to such cash collateral.
(e)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by Administrative Agent in a segregated
account and, subject to any applicable requirements of Law, be applied at such
time or times as may be determined by Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuer Lender(s) hereunder, (iii) third, to the funding
of any Revolving Loan or the funding or Cash Collateralization of any
participating interest in any Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent, (iv) fourth, if so determined
by Administrative Agent and Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to Borrower,
Administrative Agent or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by Borrower, Administrative Agent, or any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (vi) sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of draws under Letters of Credit with
respect to which the Issuing Lender has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 5.1 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all Lenders that are not Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans, or reimbursement obligations
owed to, any Defaulting Lender.
(f)    Notwithstanding anything set forth herein to the contrary, a Defaulting
Lender shall not have any voting or consent rights under or with respect to this
Agreement or any other Financing Agreement or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to this Agreement or any other Financing
Agreement except with respect to items which require the vote or consent of all
Lenders or all affected Lenders, and no Defaulting Lender shall have any other
right to approve or disapprove any amendment, waiver, consent or any other
action the Lenders or the Required Lenders have taken or may take hereunder
(including any consent to any amendment or waiver pursuant to Section 12.1),
provided that any waiver, amendment or modification requiring

-126-

--------------------------------------------------------------------------------




the consent of all Lenders or each directly affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender.
(g)    The failure of any Defaulting Lender to make any Loan, advance or any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make such Loan, advance or payment, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any Defaulting
Lender to make a Loan, advance or make any other payment required hereunder.
(h)    At Borrower’s written request, Administrative Agent or a Person
reasonably acceptable to Administrative Agent shall have the right with
Administrative Agent’s written consent and in Administrative Agent’s sole
discretion (but without no obligation whatsoever on Administrative Agent) to
purchase from any Defaulting Lender, and each Defaulting Lender agrees that it
shall, at Administrative Agent’s written request, promptly sell and assign to
Administrative Agent or such Person, all of the lending commitments and
commitment interests of that Defaulting Lender for an amount equal to the
principal balance of all Loans held by such Defaulting Lender and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated (if at all upon Administrative Agent’s election)
pursuant to an executed Assignment Agreement.
13.15    [Intentionally Omitted].
13.16    Replacement of Certain Lenders.
(a)    Each of the following shall constitute a “Replacement Event”:
(i)    if in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any
Financing Agreement as contemplated by Section 12.1, the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders (other than Administrative Agent) whose consent is required is not
obtained (each such other Lender, a “Non-Consenting Lender”);
(ii)    if any Lender (other than Administrative Agent) is a Defaulting Lender;
or
(iii)    if any Lender (other than Administrative Agent) requests compensation
under Section 3.1 and the condition giving rise to such compensation still
exists (each such Lender, an “Affected Lender”).
(b)    For so long as any Replacement Event exists, the Borrower may seek one or
more Assignees eligible under Section 12.15, for clarification, with the prior
written consent of Administrative Agent (each, a “Replacement Lender”) at
Borrower’s sole cost and expense to purchase the affected Loans and Commitments
of the Non-Consenting Lender, Defaulting Lender or Affected Lender, as the case
may be (such Lender, the “Replaced Lender”). Such purchase may be made, in whole
or in part (subject to the minimum amount requirements in Section 12.15 and a
requirement that the Replacement Lender assume a portion of the

-127-

--------------------------------------------------------------------------------




Commitment of the Replaced Lender that corresponds to the purchased portion of
the Loans of such Replaced Lender), at an aggregate price no less than the
outstanding principal amount of the purchased Loans plus accrued interest with
respect thereto. In such case, the Borrower, the Administrative Agent, the
Replaced Lender and each Replacement Lender shall execute and deliver (at
Borrower’s sole cost and expense) an appropriately completed Assignment and
Assumption pursuant to Section 12.15 to effect the assignment of rights to, and
the assumption of obligations by, each Replacement Lender; provided that any
fees required to be paid by Section 12.15 in connection with such assignment
shall be paid by the Borrower or the Replacement Lender. In the case of each
replacement of a Lender (other than a Defaulting Lender), the Borrower shall pay
such Replaced Lender, any commitment fees and other amounts then due and owing
to such Lender (including any additional amounts owing under Section 3.1) prior
to such replacement.
(c)    If a Replaced Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Assumption and/or any other reasonable
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (x) the date on
which each Replacement Lender executes and delivers such Assignment and
Assumption and/or such other reasonable documentation and (y) the date as of
which all obligations of the Borrower owing to the Replaced Lender relating to
the Loans and participations so assigned have been paid in full by each
Replacement Lender to such Replaced Lender, then such Replaced Lender shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Replaced Lender.
(d)    Notwithstanding anything herein, neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a Replacement Lender.
14.    JURISDICTION; JURY TRIAL WAIVER.
14.1    SUBMISSION TO JURISDICTION; WAIVER OF VENUE. THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS AND
APPELLATE COURTS FROM ANY THEREOF, LOCATED IN COOK COUNTY;
(b)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR

-128-

--------------------------------------------------------------------------------




PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME, (ii) THE RIGHT TO
ASSERT OR IMPOSE ANY CLAIM, NONCOMPULSORY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM
IN RESPECT THEREOF IN SUCH PROCEEDING; PROVIDED, HOWEVER, THIS WAIVER DOES NOT
PRECLUDE THE RIGHT TO ASSERT A DEFENSE IN SUCH ACTION OR PROCEEDING OR TO ASSERT
OR IMPOSE ANY CLAIM, COUNTERCLAIM OR CROSS-CLAIM WHICH THE BORROWER WISHES TO
PURSUE IN A SEPARATE PROCEEDING AT ITS SOLE COST AND EXPENSE, AND (iii) ALL
STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT THERETO; AND
(c)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
BORROWER AT ITS ADDRESS SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. THE BORROWER
AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW (i) SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE BORROWER IN ANY
SUIT, ACTION OR PROCEEDING, AND (ii) SHALL BE TAKEN AND HELD TO BE VALID
PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO THE BORROWER. SOLELY TO THE
EXTENT PROVIDED BY APPLICABLE LAW, SHOULD THE BORROWER, AFTER BEING SERVED, FAIL
TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE DELIVERY OR MAILING
THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED BY THE COURT AGAINST THE BORROWER AS DEMANDED OR PRAYED FOR IN
SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(d)    NOTHING HEREIN SHALL AFFECT THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR LIMIT THE
ADMINISTRATIVE AGENT’S OR ANY LENDER’S RIGHT TO BRING PROCEEDINGS AGAINST THE
BORROWER OR ITS PROPERTY IN ANY COURT OR ANY OTHER JURISDICTION.
14.2    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
14.3    JURY TRIAL. THE BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY COUNTERCLAIM) ARISING OUT OF THIS AGREEMENT, THE FINANCING
AGREEMENTS OR ANY OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO,

-129-

--------------------------------------------------------------------------------




INCLUDING, WITHOUT LIMITATION, ANY ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND
ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH, OR (B) ARISING FROM ANY DISPUTE OR CONTROVERSY IN
CONNECTION WITH OR RELATED TO THIS AGREEMENT AND THE FINANCING AGREEMENTS. THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
[Signature Page Follows]



-130-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amended and Restated Revolving Loan and Security
Agreement has been duly executed as of the day and year first above written.
BORROWER:
DIVERSICARE MANAGEMENT SERVICES CO.
ADVOCAT ANCILLARY SERVICES, INC.
ADVOCAT FINANCE, INC.
DIVERSICARE MANAGEMENT SERVICES CO.
ADVOCAT DISTRIBUTION SERVICES, INC.
DIVERSICARE ASSISTED LIVING SERVICES, INC.
DIVERSICARE ASSISTED LIVING SERVICES NC, LLC
DIVERSICARE LEASING CORP.
STERLING HEALTH CARE MANAGEMENT, INC.


By:
/s/James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer



SENIOR CARE CEDAR HILLS, LLC
SENIOR CARE GOLFCREST, LLC
SENIOR CARE GOLFVIEW, LLC
SENIOR CARE SOUTHERN PINES, LLC
BY:
SENIOR CARE FLORIDA LEASING, LLC, its sole member
 
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer


    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






SENIOR CARE FLORIDA LEASING, LLC
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE PINEDALE, LLC
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE YORKTOWN, LLC
DIVERSICARE ROSE TERRACE, LLC
DIVERSICARE THERAPY SERVICES, LLC
DIVERSICARE HIGHLANDS, LLC
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer
DIVERSICARE ASSISTED LIVING SERVICES NC I, LLC
DIVERSICARE ASSISTED LIVING SERVICES NC II, LLC
BY:
DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer




    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC
DIVERSICARE PARIS, LLC
BY:
DIVERSICARE TEXAS I, LLC, its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE TEXAS I, LLC
By:
/s/James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer

DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF LARNED, LLC
BY:
Diversicare Kansas, LLC
its sole member
 
 
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer


    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------




DIVERSICARE HOLDING COMPANY, LLC


By:/s/James R. McKnight, Jr.            
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer





DIVERSICARE KANSAS, LLC


By:/s/James R. McKnight, Jr.            
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer








    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






Acknowledged and Agreed
solely for purposes of Sections 8.9 and 9.12 hereof:
DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)
By:
/s/Kelly J. Gill
 
Name:
Kelly J. Gill
 
Its:
President and Chief Executive Officer




    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent
By:
/s/Adam D. Panos
 
Name:
Adam D. Panos
 
Its:
Managing Director




    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:
/s/Adam D. Panos
 
Name:
Adam D. Panos
 
Its:
Managing Director




    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






LENDER:
BANKERS TRUST COMPANY
By:
/s/Joe DeJong
 
Name:
Joe DeJong
 
Its:
Vice President




    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






LENDER:
BOKF, NA D/B/A BANK OF OKLAHOMA
By:
/s/Ryan Kirk
 
Name:
Ryan Kirk
 
Its:
Assistant Vice President




    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------






LENDER:
CIT FINANCE LLC
By:
/s/William Douglas
 
Name:
William Douglas
 
Its:
Managing Director






    
Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS


SCHEDULES
Schedule 1
Borrowers
Schedule 1.1(a)
Facilities
Schedule 1.1(b)
Intentionally Omitted
Schedule 1.1(e)
Omega Leases
Schedule 7.8
Other Names
Schedule 7.12
Organizational Chart
Schedule 7.13
Litigation
Schedule 7.17
Environmental Matters
Schedule 7.26
Medicare and Medicaid Penalties
Schedule 7.32
Labor Matters
Schedule 7.33
Capitalization
Schedule 7.36
Commercial Leases
Schedule 8.9
Certain Corporate Accounts
Schedule 9.3
Requirements for Subsidiary Formation
Schedule 9.6
Real Property Assets





EXHIBITS
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Borrowing Notice
Exhibit C
Form of Assignment Agreement





ANNEX
Annex A
Lenders, Pro Rata Shares/Dollar Allocations, and Notice Information





SCHEDULE 1
BORROWERS
Name
State of Incorporation or Formation
Principal Place of Business and Chief Executive Office
Advocat Ancillary Services, Inc.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Advocat Finance, Inc.
Delaware corporation
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Management Services Co.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Advocat Distribution Services, Inc.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services, Inc.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services NC, LLC
Tennessee limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Leasing Corp.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Sterling Health Care Management, Inc.
Kentucky corporation
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Cedar Hills, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Golfcrest, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Golfview, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Florida Leasing, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Southern Pines, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Afton Oaks, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services NC I, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services NC II, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Briarcliff, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Chisolm, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Hartford, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Hillcrest, LLC,
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Lampasas, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Pinedale, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Windsor House, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Yorktown, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Ballinger, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Doctors, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Estates, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Humble, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Katy, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Normandy Terrace, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Texas I, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Treemont, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Rose Terrace, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Paris, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Therapy Services, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Chanute, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Council Grove, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Haysville, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Sedgwick, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Larned, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Highlands, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Holding Company, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Kansas, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027





Schedule 9.3
(Requirements for Subsidiary Formation)
(a)    the due execution of a joinder by such subsidiary and the other Borrowers
to this Agreement and each other applicable Financing Agreement, in form and
substance reasonably satisfactory to Administrative Agent (“Joinders”) shall be
delivered to the Administrative Agent, including pursuant to which such
subsidiary shall then absolutely and unconditionally (i) join as and become a
party to this Agreement as a Borrower hereunder and under each other Financing
Agreement to which a Borrower is a party, (ii) assume, as a joint and several
obligor hereunder, all of the obligations, liabilities and indemnities of
Borrower under this Agreement (including the Liabilities) and the Financing
Agreements to which a Borrower is a party, (iii) covenant and agree to be bound
by and adhere to all of the terms, representations, warranties, covenants,
waivers, releases, agreements and conditions of or respecting Borrower with
respect to this Agreement and the other Financing Agreements to which a Borrower
is a party, and (iv) grant in favor of Administrative Agent (for benefit of
Lenders and itself) a present first priority perfected security interest and
Lien in all of such subsidiary’s Collateral (other than Permitted Liens); (b)
the business of such subsidiary is and will be engaged in substantially the same
line of business or a related business engaged in by the other Borrowers at such
time; (c) immediately before and immediately after giving effect to the
formation of such subsidiary, no Default or Event of Default shall exist or be
reasonably likely to occur as a result of such subsidiary formation; (d) unless
otherwise agreed in writing by Administrative Agent, the equity of such
subsidiary shall be pledged to Administrative Agent pursuant to a pledge
agreement in form and substance substantially similar to the Pledge Agreement,
or if applicable, the applicable Pledge Agreement shall be amended, to provide
for the first priority perfected pledge of the equity of such subsidiary (and
the original stock certificate regarding such subsidiary shall be delivered to
Administrative Agent, together with an applicable assignment separate from
certificate, if such Stock is certificated, and in any case, the filing of an
applicable UCC Financing Statement); (e) all of the representations and
warranties of the Borrowers (and with respect to such subsidiary, except as
otherwise noted in the Joinder) contained in this Agreement shall be true and
correct in all material respects (without duplication of materiality); (f) a
copy of the resolutions of the Board of Directors or other governing body of
such subsidiary authorizing or ratifying the execution, delivery and performance
by such subsidiary of the Joinders, this Agreement and the Financing Agreements
to which such subsidiary is a party shall be delivered to the Administrative
Agent; (g) a written legal opinion of Borrower’s counsel with respect to such
subsidiary, in form and substance as reasonably requested by Administrative
Agent, shall be delivered to the Administrative Agent; (h) certified copies of
such subsidiary’s organizational documents from the secretary of state of the
state of organization, together with applicable good standing certificate(s),
operating agreement and/or bylaws, shall be furnished to the Administrative
Agent; (i) a UCC Financing Statement naming such subsidiary as debtor and the
Administrative Agent as secured party shall be filed with the secretary of state
of the applicable state of organization for such subsidiary; (j) UCC tax, lien,
bankruptcy, pending suit and judgment searches for such subsidiary shall be
furnished to the Administrative Agent, if requested; (k) a certificate from the
insurance carrier of such subsidiary evidencing that all required insurance
coverage for such subsidiary as a Borrower is in effect, designating the
Administrative Agent as an additional insured thereunder, in form and substance
reasonably satisfactory to Administrative Agent; and (l) any other applicable
Financing Agreement or other instrument, document, agreement, opinion or
certificate shall be duly executed and delivered to the Administrative Agent as
it may reasonably require in its reasonable discretion in connection with the
creation of such subsidiary.


EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
See attached


EXHIBIT B
FORM OF BORROWING NOTICE
[Date]
The PrivateBank and Trust Company,
in its capacity as Administrative Agent
120 South LaSalle Street
Chicago, Illinois 60603
This Borrowing Notice is being delivered pursuant to that certain Amended and
Restated Revolving Loan and Security Agreement, dated as of April __, 2013 (the
“Loan Agreement”), by and among those entities set forth on Schedule 1 hereof
and a signatory hereto (individually and collectively, the “Borrower”), the
lenders party thereto (“Lenders”) and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation in its capacity as administrative agent for the
Lenders (together with its successors and assigns, the “Administrative Agent”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Loan Agreement.
The Borrower hereby certifies to the Administrative Agent as follows:
(a)    No Default or Event of Default has occurred or will result from the
making of the Loans requested pursuant hereto by the Borrower, and the
representations and warranties contained in Section 7 of the Loan Agreement are
true and correct in all material respects on the date hereof (unless expressly
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date).
(b)    The Administrative Agent is hereby authorized and directed to disburse
$______ to __________ by wire transfer in accordance with the wire transfer
instructions attached hereto.
[Signature page follows]


IN WITNESS HEREOF, this Initial Borrowing Notice and Disbursement Request has
been executed and delivered to the Administrative Agent by the Borrower and
Advocat Inc. as of the day and year first above written.
[Signature pages to be identical to A&R Revolving L&SA]


Schedule 1
Advocat Ancillary Services, Inc.
Advocat Finance, Inc.
Diversicare Management Services Co.
Advocat Distribution Services, Inc.
Diversicare Assisted Living Services, Inc.
Diversicare Assisted Living Services NC, LLC
Diversicare Leasing Corp.
Sterling Health Care Management, Inc.
Senior Care Cedar Hills, LLC
Senior Care Golfcrest, LLC
Senior Care Golfview, LLC
Senior Care Florida Leasing, LLC
Senior Care Southern Pines, LLC
Diversicare Afton Oaks, LLC
Diversicare Assisted Living Services NC I, LLC
Diversicare Assisted Living Services NC II, LLC
Diversicare Briarcliff, LLC
Diversicare Chisolm, LLC
Diversicare Hartford, LLC
Diversicare Hillcrest, LLC,
Diversicare Lampasas, LLC
Diversicare Pinedale, LLC
Diversicare Windsor House, LLC
Diversicare Yorktown, LLC
Diversicare Ballinger, LLC
Diversicare Doctors, LLC
Diversicare Estates, LLC
Diversicare Humble, LLC
Diversicare Katy, LLC
Diversicare Normandy Terrace, LLC
Diversicare Texas I, LLC
Diversicare Treemont, LLC
Diversicare Rose Terrace, LLC
Diversicare Paris, LLC
Diversicare Therapy Services, LLC
Diversicare of Chanute, LLC
Diversicare of Council Grove, LLC
Diversicare of Haysville, LLC
Diversicare of Sedgwick, LLC
Diversicare of Larned, LLC
Diversicare Highlands, LLC
Diversicare Holding Company, LLC
Diversicare Kansas, LLC



ANNEX A
(Lenders, Pro Rata Shares/Dollar Allocations, and Notice Information)
Lender
Contact Information


Pro Rata Shares
 
 
 
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, IL 60603
Attn.: Adam D. Panos
Managing Director
Tel.: (312) 564-1278
Fax: (312) 683-0446


Dollar Allocation:
$9,384,615.38


46.153846150%
Bankers Trust Company
453 7th Street
Des Moines, IA 50304-0897
Attn.: Jon M. Doll
Vice President
Tel.: (515) 245-2837
Fax: (515) 245-5216


Dollar Allocation:
$3,846,153.85


19.230769230%
CIT Finance LLC


30 South Wacker Drive
Suite 2900
Chicago, IL 60606
Attn.: James Harper
Vice President
Tel.: (312) 906-5793
Fax: (312) 906-5820


Dollar Allocation:
$4,307,692.31






21.538461540%
 
 
 
BOKF, NA d/b/a Bank of Oklahoma


One Williams Center, 8th Floor
Tulsa, OK 74172
Attn.: Ryan Kirk
Assistant Vice President
Tel.: (918) 588-6743
Fax: (918) 280-3368


Dollar Allocation:
$2,461,538.46
12.307692310%




    

